    Timothy A. Solomon, OSB 072573
       Direct: 971.634.0194
       Email: tsolomon@LLG-LLC.com
    Justin D. Leonard, OSB 033736
       Direct: 971.634.0192
       Email: jleonard@LLG-LLC.com
    Holly C. Hayman, OSB 114146
       Direct: 971.634.0193
       Email: hhayman@LLG-LLC.com
    LEONARD LAW GROUP LLC
    1 SW Columbia, Ste. 1010
    Portland, Oregon 97258
    Fax: 971.634.0250

            Proposed Counsel for Debtor and Debtor in Possession




                            UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF OREGON
    In re                                            Case No. 19-62049-tmr11
    4 Him Food Group, LLC, an Oregon                 MOTION FOR ORDERS (1)
    corporation, dba Cosmos Creations,               AUTHORIZING AND SCHEDULING AN
                                                     AUCTION FOR THE SALE OF
                                 Debtor.             SUBSTANTIALLY ALL ASSETS OF THE
                                                     DEBTOR FREE AND CLEAR OF LIENS
                                                     AND OTHER INTERESTS, (2)
                                                     APPROVING SALE PROCEDURES, (3)
                                                     APPROVING PROCEDURES FOR
                                                     ASSUMPTION AND ASSIGNMENT OF
                                                     EXECUTORY CONTRACTS AND
                                                     UNEXPIRED LEASES, (4) APPROVING
                                                     PURCHASE AGREEMENT OR
                                                     SUBSEQUENT OVERBID, (5)
                                                     SCHEDULING A HEARING TO
                                                     CONSIDER APPROVAL OF THE SALE,
                                                     (6) ESTABLISHING THE FORM AND
                                                     MANNER OF NOTICES RELATED
                                                     THERETO, AND (7) REQUESTING
                                                     WAIVER OF THE STAY UNDER
                                                     BANKRUPTCY RULE 6004(F) AND
                                                     6006(D)
                                                     EXPEDITED HEARING REQUESTED



Page 1 of 20 –   MOTION FOR ORDERS AUTHORIZING AND                             LEONARD LAW GROUP LLC
                 SCHEDULING AN AUCTION FOR THE SALE OF                            1 SW Columbia, Ste. 1010
                 SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                             Portland, Oregon 97204
                 AND RELATED RELIEF                                                    www.leonard-law.com

                      Case 19-62049-tmr11 Doc 48 Filed 08/19/19
                   4 Him Food Group, LLC (the “Debtor”), hereby moves (the “Motion”) the
    Court for the entry of orders: (a) authorizing and scheduling an auction (the “Auction”) to sell

    substantially all assets of the Debtor (the “Purchased Assets”), free and clear of liens and other
    interests (the “Sale”); (b) establishing reasonable and necessary bidding procedures in
    connection with the Sale and the Auction (the “Sale Procedures”); (c) approving procedures
    for the assumption and assignment of executory contracts and unexpired leases (the
    “Assumption and Assignment Procedures”); (d) approving the Sale pursuant to (i) that
    certain Asset Purchase Agreement dated as of August 14, 2019, by and between the Debtor and
    Juanita’s Snacks, LLC (“Buyer”), a copy of which, exclusive of the disclosure schedules, is
    attached hereto as Exhibit A (the “Agreement”) or (ii) a higher and better offer received at the
    Auction; (e) scheduling a final hearing to consider approval of the Sale (the “Sale Hearing”);
    and (f) waiving the stay under Bankruptcy Rules 6004(f) and 6006(d); and (g) establishing the
    form and manner of notices related thereto.
                   In support of this Motion, the Debtor states as follows:

                                            BACKGROUND
                   1.     On July 2, 2019 (the “Petition Date”), the Debtor commenced a
    voluntary case under chapter 11 of the Bankruptcy Code.
                   2.     The Debtor is continuing to operate its businesses and property as a debtor

    in possession pursuant to 11 U.S.C. §§ 1107 and 1108.
                   3.     No trustee or examiner has been requested or appointed.
                   4.     On August 7, 2019, a Committee of Unsecured Creditors was appointed.
                   5.     Prior to the Petition Date, as it began experiencing serious financial
    difficulties and struggled to obtain additional financing, the Debtor began speaking with various
    potential investors and/or acquirers. The Debtor also engaged Armory Securities, LLC
    (“Armory”) as financial advisor and placement agent, to explore a potential sale of the business



Page 2 of 20 –   MOTION FOR ORDERS AUTHORIZING AND                                  LEONARD LAW GROUP LLC
                 SCHEDULING AN AUCTION FOR THE SALE OF                                  1 SW Columbia, Ste. 1010
                 SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                   Portland, Oregon 97204
                 AND RELATED RELIEF                                                          www.leonard-law.com

                      Case 19-62049-tmr11 Doc 48 Filed 08/19/19
    and/or debt financing transaction. Armory contacted numerous additional potential transaction
    partners.

                     6.    Among the parties Cosmos spoke to was Dominguez Family Enterprises,
    Inc., the owner of the Juanita’s Fine Foods Inc. brand in Hood River, Oregon and the parent
    company of Buyer.
                     7.    While a number of additional potential purchasers expressed what
    appeared to be genuine interest in connection with the Debtor’s and Armory’s prepetition
    efforts, the only person or entity that ultimately decided to provide a formal proposal to purchase
    the Debtor’s assets was Buyer.
                     8.    Based on that proposal and after subsequent discussions, the Debtor and
    Buyer have negotiated the terms for the sale of substantially all of the Debtor’s assets and
    executed the Agreement.
                                            JURISDICTION
                     9.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

    and 1334. Consideration of this motion constitutes a core proceeding within the meaning of 28
    U.S.C. § 157(b)(2).
                     10.   The statutory predicates for the relief sought by this motion are sections
    105, 363, and 365 of the Bankruptcy Code. This motion is also governed by Bankruptcy Rules

    2002, 6004, 6006, 9007, and 9014 and LBR 2002-1 and LBF 363. Venue is proper under 28
    U.S.C. § 1408.
                                         RELIEF REQUESTED
                     11.   By this motion, the Debtor seeks entry of: (i) an order in the form attached
    hereto as Exhibit B (the “Sale Procedures Order”) that will, among other things, establish
    rules by which prospective bidders can qualify to participate at the Auction, schedule the date
    and time of the Auction, establish rules to govern the Auction, schedule the Sale Hearing,
    approve Buyer’s right to receive reimbursement of actual expenses (the “Expense


Page 3 of 20 –   MOTION FOR ORDERS AUTHORIZING AND                                  LEONARD LAW GROUP LLC
                 SCHEDULING AN AUCTION FOR THE SALE OF                                  1 SW Columbia, Ste. 1010
                 SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                   Portland, Oregon 97204
                 AND RELATED RELIEF                                                          www.leonard-law.com

                      Case 19-62049-tmr11 Doc 48 Filed 08/19/19
    Reimbursement”) from the successful bidder within three days of the entry of the Sale Order in
    the event there is a successful overbid and Buyer is not the successful purchaser at the Auction,

    authorize and approve procedures (the “Assumption and Assignment Procedures”) for the
    assumption and assignment of executory contracts and unexpired leases designated by the
    successful bidder at the Auction, and approve notice procedures relating to the Sale; and (ii) an
    order in the form attached hereto as Exhibit C (the “Sale Order”) approving the Sale to Buyer
    or, if an Auction is conducted, to the successful bidder at the Auction.
                      12.   The Debtor further requests that the Court hold an expedited hearing on
    this Motion for the purposes of considering and acting on the portion of the Motion that seeks
    entry of the Sale Procedures Order. The Debtor respectfully requests the Court schedule a
    hearing at its earliest convenience, preferably during the last week of August or first week of
    September, subject to the Court’s availability. The Debtor will file a separate motion for an
    expedited hearing.
        SUMMARY AND HIGHLIGHTING OF MATERIAL TERMS OF AGREEMENT1

                      13.   The following is a summary of the terms of the sale transaction
    contemplated by and in connection with the Agreement, including provisions required to be
    highlighted in accordance with local rules and guidelines:

    Purchase Price:                       The “Purchase Price” is (i) cash in the sum of $9,000,000, plus (ii)
                                          assumption of Assumed Liabilities (as defined in the Agreement), plus
                                          (iii) a credit bid in the amount of Buyer’s secured claim against (a) the
                                          book value of Seller’s usable and non-obsolete Inventory, and (b) the
                                          book value of Seller’s current accounts receivable for sales of inventory
                                          by Seller not more than 60 days prior to the Closing. The amount of the
                                          secured claims that form Buyer’s credit bid is estimated at
                                          approximately $2.0 million. The specific formula for adjustment to the
                                          Purchase Price is set forth in Section 2.5(a) of the Agreement.




    1
     The description of the Agreement contained in this motion is a summary only and should not be
    construed as modifying or limiting the terms of the Agreement. In the event of a conflict between
    the description in this motion and the Agreement, the provisions of the Agreement shall govern.
    Capitalized terms used but not defined herein have the meaning ascribed to them in the
    Agreement.
Page 4 of 20 –    MOTION FOR ORDERS AUTHORIZING AND                                         LEONARD LAW GROUP LLC
                  SCHEDULING AN AUCTION FOR THE SALE OF                                          1 SW Columbia, Ste. 1010
                  SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                           Portland, Oregon 97204
                  AND RELATED RELIEF                                                                   www.leonard-law.com

                       Case 19-62049-tmr11 Doc 48 Filed 08/19/19
                                     The $9,000,000 cash component of the Purchase Price, subject to
                                     adjustment as set forth in Sections 2.5 of the Agreement, will be payable
                                     in cash at Closing (“Closing Cash Consideration”).

                                     In addition to the Purchase Price, in connection with the proposed sale
                                     transaction Buyer and the Debtor have agreed to enter into a Grant
                                     Agreement, pursuant to which a new entity established by the Debtor
                                     will be granted a non-assignable, 20% economic interest in Buyer, which
                                     economic interest shall be non-voting and subject to the terms and
                                     conditions set forth in the Grant Agreement.

    Sale to Insider:                 Buyer is not an insider as defined in Bankruptcy Code § 101(31).

    Agreements with Management;      Buyer has agreed in principle to enter into an employment with John
    Releases and Insider Benefits:   Strasheim, the CEO of the Debtor. No employment agreement has been
                                     negotiated or drafted. Buyer intends to hire most or all of the Debtor’s
                                     current employees.

                                     Buyer is released from any potential liability in connection with the
                                     purchase of the Purchased Assets, other than the Permitted Liens and
                                     Assumed Liabilities as defined in Section 1.4 of the Agreement.

    Sale Free and Clear:             The sale will be free and clear of Liens and Liabilities, each as defined in
                                     the Agreement. The parties with such Liens and Liabilities and the
                                     nature of those interests are set forth below.

    Assumption and Assignment of     Buyer does not contemplate purchasing or requesting assumption and
    Executory Contracts:             assignment of contracts of the Debtor. To the extent such contracts are
                                     assumed and assigned to Buyer or another successful purchaser, the
                                     Debtor will be responsible for paying cure costs.

    Assumed Liabilities:             Only those Assumed Liabilities expressly listed in Section 2.3 of the
                                     Agreement.

    Excluded Liabilities:            All liabilities other than those expressly identified as Assumed Liabilities
                                     in the Agreement.

    Excluded Assets:                 The “Excluded Assets” as defined in Section 2.2 of the Agreement,
                                     including the Debtor’s corporate records, insurance policies, rights
                                     under the Agreement, and Excluded Contracts.

    Closing Conditions:              The parties’ conditions for closing are set forth in Article 8 and 10 of the
                                     Agreement. Such conditions include the accuracy of representations and
                                     warranties, the absence of any occurrence or circumstance that has or is
                                     reasonably likely to have a Material Adverse Effect, as defined in the
                                     Agreement, and the entry of the Sale Order by no later than the close of
                                     business on October 11, 2019. There is no financing contingency for
                                     Buyer’s obligation to close the Sale.

    Expense Reimbursement:           In the event Buyer is not the Successful Bidder and Debtor sells its
                                     assets to an alternative buyer, Buyer is seeking expense reimbursements
                                     of up to $250,000, for reasonable costs and fees actually incurred by
                                     Buyer. See Section 7.5 of the Agreement for specific details about the

Page 5 of 20 –     MOTION FOR ORDERS AUTHORIZING AND                                     LEONARD LAW GROUP LLC
                   SCHEDULING AN AUCTION FOR THE SALE OF                                      1 SW Columbia, Ste. 1010
                   SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                       Portland, Oregon 97204
                   AND RELATED RELIEF                                                               www.leonard-law.com

                        Case 19-62049-tmr11 Doc 48 Filed 08/19/19
                                           Expense Reimbursement provisions.

    Liens:                                 There are eight secured creditors, as follows: (1) Columbia State Bank;
                                           (2) Lane County; (3) 2Loris, LLC; (4) Celtic Capital Corporation; (5)
                                           Dominguez Family Enterprises, Inc.; (6) OnDeck Capital; (7) American
                                           Pop Corn Company, and (8) Juanita’s Snacks, LLC (collectively, the
                                           “Secured Creditors”). The estimated total of amounts owed on the
                                           liens is $11,400,000 (including amounts that will be assumed by Buyer
                                           and potentially avoidable liens). The sale is permitted pursuant to §
                                           363(f)(2), as the Secured Creditors are expected to consent to the sale,
                                           as well as § 363(f)(1), (3), and (4).

    Good Faith Deposit:                    Buyer has not paid a deposit, as it is the holder of secured debts payable
                                           by the Debtor in the approximate amount of $2,000,000. As set forth in
                                           the Sale Procedures attached as Exhibit 1 to the Sale Procedures Order,
                                           all competing bidders will be required to pay a good faith deposit.

    Interim Agreements With Proposed       None.
    Buyer:

    Use of Proceeds:                       Debtor intends to request an interim distribution to the Secured
                                           Creditors via separate motion. Debtor will provide for the disbursement
                                           of remaining proceeds from the Sale to unsecured creditors pursuant to
                                           a proposed Plan to be filed with the Court.

    Record Retention:                      After the sale, Debtor will have reasonable access to the books and
                                           records as necessary to administer the Chapter 11 case and file final
                                           returns, as appropriate.

    Sale of Avoidance Actions:             The sale does not include the sale of any avoidance claims under
                                           Chapter 5 of the Bankruptcy Code.

    Requested Findings as to Successor     Buyer seeks an order that it not be deemed, as a result of any action
    Liability:                             taken in connection with the Agreement, to (i) be the successor of
                                           Debtor, (ii) have, de facto or otherwise, merged with or into Debtor, (iii)
                                           be a consolidation, mere continuation or substantial continuation of
                                           Debtor or the enterprise of Debtor, (iv) be a continuation of the Debtor
                                           or the estate’s business or (v) be responsible for any liability of Debtor or
                                           for payment of any benefit accruing to Debtor.

    Credit Bidding:                        The motion does not seek to limit credit bidding under § 363.

    Standard for Approval:                 The motion seeks approval of the proposed sale pursuant to the business
                                           judgment standard and best interests of the estate standard.

    Relief from Bankruptcy Rule 6004(h):   This motion requests relief from Bankruptcy Rule 6004(h) to protect the
                                           value of the Purchased Assets, and to ensure that the estate will not
                                           continue to be depleted by ongoing operations.

    Solicitation Process/Competitive       Notice of the proposed sale will be given to all creditors and parties in
    Bidding:                               interest, and other parties as required under Bankruptcy Rule 2002(a)
                                           and other applicable rules. The sale to Buyer shall be subject to higher
                                           and better bids.

Page 6 of 20 –    MOTION FOR ORDERS AUTHORIZING AND                                            LEONARD LAW GROUP LLC
                  SCHEDULING AN AUCTION FOR THE SALE OF                                             1 SW Columbia, Ste. 1010
                  SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                              Portland, Oregon 97204
                  AND RELATED RELIEF                                                                      www.leonard-law.com

                       Case 19-62049-tmr11 Doc 48 Filed 08/19/19
                      SUMMARY OF THE PROPOSED SALE PROCEDURES
                    14.     The proposed Sale Procedures are intended to permit a fair and efficient

    competitive sale consistent with the time line of this Chapter 11 case and promptly identify any
    alternative bid that is higher or otherwise better than the bid set forth in the Agreement. Because
    the Sale Procedures (the “Sale Procedures” or “Sale Proc.”) are attached as Exhibit 1 to
    proposed Sale Procedures Order, they are not restated herein. Generally speaking, however, the
    Sale Procedures establish the following, among other things:

                    (a)     The deadlines and requirements for becoming an Acceptable Bidder,
                            submitting competing bids and the method and criteria by which such
                            competing bids are to become entitled to be Qualified Bids sufficient to
                            trigger an Auction, including the minimum consideration that must be
                            provided and the terms and conditions that must be satisfied by any Bidder
                            (other than Buyer) to be entitled to be an Acceptable Bidder and a
                            Qualified Bidder (Sale Proc. ¶¶ B, D).

                    (b)     The manner in which Qualified Bids will be evaluated by Debtor to
                            determine the Starting Bid for the Auction (Sale Proc. ¶ E).

                    (c)     The procedures for conducting the Auction, if any (Sale Proc. ¶ G).

                    (d)     The criteria by which the “Successful Bidder” will be selected by Debtor
                            (Sale Proc. ¶ H).

                    (e)     Various other matters relating to the sale process generally, including the
                            Sale Hearing, designation of a Back-Up Bidder, and certain reservations of
                            rights (Sale Proc. ¶¶ I-K).
                    15.     The Sale Procedures recognize and reflect the Debtor’s fiduciary
    obligations to maximize sale value, and, as such, do not impair the Debtor’s ability to consider all
    qualified bid proposals, and preserve the Debtor’s right to modify the Sale Procedures as
    necessary or appropriate to maximize value for the Debtor’s estate in consultation with key
    parties set forth therein.
                    16.     The Sale Procedures contain the following provisions that are required to
    be highlighted pursuant to local rules and guidelines:


Page 7 of 20 –    MOTION FOR ORDERS AUTHORIZING AND                                 LEONARD LAW GROUP LLC
                  SCHEDULING AN AUCTION FOR THE SALE OF                                  1 SW Columbia, Ste. 1010
                  SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                   Portland, Oregon 97204
                  AND RELATED RELIEF                                                          www.leonard-law.com

                       Case 19-62049-tmr11 Doc 48 Filed 08/19/19
                  (a)   Provisions Governing Qualifications of Bidders. The provisions governing
                        an entity’s right to become an Acceptable Bidder are set forth in
                        paragraphs B and D of the Sale Procedures. These include the requirement
                        that Acceptable Bidders must deposit $500,000 in cash, which will be
                        returned to each party that is not the Successful Bidder.

                  (b)   Provisions Governing Qualified Bids. The provisions governing Qualified
                        Bids are set forth in paragraphs D and E of the Sale Procedures. Such
                        provisions include, among other things, the deadline for submitting a bid,
                        the requirements for submitting a bid, the assets to be included in the bid,
                        and the period for which the bid must remain open. Qualified Bids are
                        required to include a marked-up version of the Agreement, to show
                        amendments or modifications to the Agreement. Buyer is deemed to have
                        satisfied all of the bidding conditions.

                  (c)   Bid Protections to Buyer as Stalking Horse Bidder. The Agreement does
                        not include any limitations on Debtor’s ability to solicit higher or better
                        bids. Paragraph D(3) of the Sale Procedures sets forth minimum bidding
                        increments of $100,000, and also sets the Minimum Initial Overbid
                        Amount. The Minimum Initial Overbid Amount is set at $11,350,000,
                        which is equal to the $11,000,000 Purchase Price (including $9 million in
                        cash and $2 million in secured claims), plus the Expense Reimbursement,
                        plus the $100,000 bidding increment. The Agreement provides that if
                        Buyer is not, for any reason, the Successful Bidder, Buyer will be entitled
                        to a cash payment from the Successful Bidder in an amount equal to the
                        Expense Reimbursement, which shall be in addition to the amount of the
                        purchase price to be paid by the Successful Bidder. Buyer shall also be
                        entitled to a return of the Deposit. The Successful Bidder shall pay the
                        Expense Reimbursement within three days after entry of the Sale Order.
                        The provisions governing the Expense Reimbursement to Buyer are set
                        forth in Exhibit 1 to the Sale Procedures Order.

                  (d)   Due Diligence Period. Interested parties shall have until _____ __, 2019
                        (the “Bid Deadline”) to conduct due diligence. Paragraphs B and C of the
                        Sale Procedures sets forth the requirements for obtaining due diligence
                        access.

                  (e)   Modification of Bidding and Auction Procedures. Paragraph K of the Sale
                        Procedures describes the Debtor’s reservation of the right to modify the
                        Sale Procedures without further order of the Court.

                  (f)   Closing with Alternative Backup Bidders. Paragraph J of the Sale
                        Procedures addresses the ability of Debtor to sell the Purchased Assets to a
                        Back-Up Bidder.


Page 8 of 20 –   MOTION FOR ORDERS AUTHORIZING AND                               LEONARD LAW GROUP LLC
                 SCHEDULING AN AUCTION FOR THE SALE OF                               1 SW Columbia, Ste. 1010
                 SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                Portland, Oregon 97204
                 AND RELATED RELIEF                                                       www.leonard-law.com

                      Case 19-62049-tmr11 Doc 48 Filed 08/19/19
                  (g)     Provisions Governing the Auction. Paragraph G of the Sale Procedures
                          sets forth the provisions governing the auction, and this Motion specifies
                          the date, time and place at which the Auction will be conducted and the
                          method for providing notice to parties of any changes thereto. Further,
                          Paragraph D(1) of the Sale Procedures requires each bidder to identify
                          whether it is bidding for itself or others and if for others, the identities of
                          such parties and whether the bidder is party to any agreement limiting the
                          bidders at the auction.
                 PROPOSED ASSUMPTION AND ASSIGNMENT PROCEDURES
                  17.     As set forth above, Buyer does not contemplate assuming any contracts of
    the Debtor. However, in the event that expectation should change, or if a Successful Bidder other
    than Buyer purchases the Debtor’s assets and desires assumption and assignment of contracts,
    the following is a summary of proposed Assumption and Assignment Procedures:

                  (a)     The Debtor seeks approval of certain procedures to facilitate the fair and
                          orderly assumption and assignment of the Material Agreements pursuant
                          to the procedures set forth in Schedule 1.2 of the Agreement. Among other
                          things, Debtor will first pay all Cure Costs and timely provide Buyer with
                          the information related to the Material Agreements, as required in the
                          Agreement.

                  (b)     The effective date on which Buyer seeks to have the assumption and
                          assignment of the Material Agreements become effective will be the
                          Closing Date pursuant to the terms of the Agreement (the “Proposed
                          Assumption Effective Date”).

                  (c)     By the date to be fixed by the Court in the Sale Procedures Order, the
                          Debtor will provide notice (the “Assumption and Assignment Notice”)
                          to each non-debtor counterparty to a Material Agreement that Buyer
                          designates for assumption and assignment, substantially in the form
                          attached to the Sale Procedures Order as Exhibit 3, that (i) identifies the
                          proposed amount to be paid to such counterparty to cure all defaults under
                          such agreement that are required to be cured pursuant to section 365 of the
                          Bankruptcy Code as a prerequisite to assumption (together with the timing
                          of such payments, if any), and (ii) describes the procedures for objecting to
                          the proposed assumption and assignment of the agreement.

                  (d)     Buyer’s promise to perform from and after the Closing Date with respect
                          to the Material Agreements shall be the only adequate assurance of future
                          performance provided to satisfy the requirements of section 365 of the
                          Bankruptcy Code.

Page 9 of 20 –   MOTION FOR ORDERS AUTHORIZING AND                                   LEONARD LAW GROUP LLC
                 SCHEDULING AN AUCTION FOR THE SALE OF                                    1 SW Columbia, Ste. 1010
                 SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                     Portland, Oregon 97204
                 AND RELATED RELIEF                                                            www.leonard-law.com

                      Case 19-62049-tmr11 Doc 48 Filed 08/19/19
               (e)   Objections, if any, to the proposed assumption and assignment of any
                     Material Agreements to Buyer must be made in writing and filed with the
                     Court no later than a date to be fixed by the Court in the Sale Procedures
                     Order (the “Objection Deadline”).

               (f)   Any counterparty to a Material Agreement proposed to be assumed and
                     assigned that does not timely file and serve an objection to assignment (a
                     “Contract Objection”) before the Objection Deadline will be deemed to
                     have consented to the assumption and assignment of its Material
                     Agreement to Buyer and the cure of existing defaults and shall be forever
                     barred from objecting to the cure and from asserting any additional cure or
                     other amounts against the Debtor or Buyer. In that event, the Debtor and
                     Buyer may provide in the Sale Order for the assumption and assignment of
                     the applicable Material Agreement to Buyer (or other Successful Bidder)
                     and for payment of the cure amount, if any, specified in the Assumption
                     and Assignment Notice, all without further notice to that counterparty.

               (g)   If Qualified Alternative Bids are received by the Debtor, and Buyer is not
                     the Successful Bidder at the Auction, the Debtor will provide an amended
                     Assumption and Assignment Notice to each non-Debtor counterparty to
                     an Assumed Contract or Assumed Lease designated by the Successful
                     Bidder for assumption and assignment, identifying the Successful Bidder,
                     and providing information to the non-debtor counterparties regarding the
                     ability of the Successful Bidder to provide adequate assurance of future
                     performance as required by section 365 of the Bankruptcy Code.
                     Objections, if any, to the proposed assumption and assignment of any
                     Assumed Contract or Assumed Lease to a Successful Bidder (other than
                     Buyer) must be made in writing and filed with the Court on a date to be
                     fixed by the Court at the Sale Hearing.

               (h)   If a timely Contract Objection is filed by the Objection Deadline and such
                     objection cannot otherwise be resolved by the parties, the Bankruptcy
                     Court may hear such objection at the Sale Hearing, or any adjourned date
                     thereof.

               (i)   Each Material Agreement will be assumed and assigned to Buyer or the
                     Successful Bidder (as applicable) on the date (the “Assumption Effective
                     Date”) that is the later of (i) the Proposed Assumption Effective Date,
                     and (ii) the Assumption Resolution Date (as defined below). The
                     “Assumption Resolution Date” shall be, (i) if no Contract Objection has
                     been filed on or prior to the Contract Objection Deadline, the business day
                     after the Contract Objection Deadline, or, (ii) if a Contract Objection has
                     been filed on or prior to the Contract Objection Deadline, the date of the
                     Assumption Resolution Stipulation or the date of a Court order
                     authorizing the assumption and assignment to Buyer or the Successful
Page 10 of 20 – MOTION FOR ORDERS AUTHORIZING AND                            LEONARD LAW GROUP LLC
                SCHEDULING AN AUCTION FOR THE SALE OF                            1 SW Columbia, Ste. 1010
                SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                             Portland, Oregon 97204
                AND RELATED RELIEF                                                    www.leonard-law.com

                     Case 19-62049-tmr11 Doc 48 Filed 08/19/19
                          Bidder (as applicable) of the Assumed Contract or Assumed Lease. If
                          Buyer is the Successful Bidder, the Assumption Effective Date shall not be
                          later than the Closing Date.
                                    POINTS AND AUTHORITIES
   A.     Sale of Substantially All Assets Under Section 363
                  18.     Section 363 of the Bankruptcy Code provides authority for a debtor in
   possession “after notice and a hearing, [to] use, sell or lease, other than in the ordinary course of
   business, property of the estate.” 11 U.S.C. § 363(b)(1). This provision generally allows a debtor
   in possession (subject to court approval) to sell property of the estate outside the ordinary course
   of business where the proposed sale is a sound exercise of the debtor’s business judgment and
   when the sale is proposed in good faith and for fair value. See Committee of Equity Security Holders
   v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983); In re Ernst Home Ctr., Inc.,
   209 B.R. 974, 980 (Bankr. W.D. Wash. 1997). When a trustee or debtor articulates a reasonable
   basis for its business decisions, the “court will generally not entertain objections to the debtor’s
   conduct.” Comm. of Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns-Manville
   Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986).
                  19.     The authority to sell assets conferred upon a debtor in possession by
   section 363(b) “include[s] a sale of substantially all the assets of an estate.” Otto Preminger Films,
   Ltd. v. Qintex Entm’t, Inc. (In re Qintex Entm’t, Inc.), 950 F.2d 1492, 1495 (9th Cir. 1991).
   Further, Section 105(a) allows the court to “issue any order, process or judgment that is
   necessary or appropriate to carry out the provisions of this title.”
                  20.     A bankruptcy court’s power to authorize a sale under section 363(b) is to

   be exercised at the court’s discretion. In re WPRV-TV, 983 F.2d 336, 340 (1st Cir. 1993); New
   Haven Radio, Inc. v. Meister (In re Martin-Trigona), 760 F.2d 1334, 1346 (2d Cir. 1985); Lionel, 722
   F.2d at 1069; Stephens Indus., Inc. v. McClung, 789 F.2d 386, 390-91 (6th Cir. 1986).
                  21.     Courts within the Ninth Circuit have authorized a sale of all or
   substantially all of a debtor’s assets pursuant to section 363 when there is a good business reason
   for so doing. See, e.g., In re Am. Dev. Corp., 95 BR 735, 739 (Bankr. C.D. Cal. 1989) (among the
Page 11 of 20 – MOTION FOR ORDERS AUTHORIZING AND                                    LEONARD LAW GROUP LLC
                SCHEDULING AN AUCTION FOR THE SALE OF                                    1 SW Columbia, Ste. 1010
                SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                     Portland, Oregon 97204
                AND RELATED RELIEF                                                            www.leonard-law.com

                     Case 19-62049-tmr11 Doc 48 Filed 08/19/19
   factors that determines whether a good business reason exists is whether the sale is in the best
   interests of the estate’s creditors); In re Photocopy & Supply, Inc., 1994 WL 553065 at *1 (Bankr.

   D. Idaho 1994) (a sale of substantially all of the debtor’s assets was authorized, in the absence of a
   reorganization plan, when justified by a good business reason); see also In re Martin, 91 F.3d 395
   (3d Cir. 1996); Lionel, 722 F.2d at 1071; In re Titusville Country Club, 128 B.R. 396 (Bankr. W.D.
   Pa. 1991).
                   22.     Courts have also required that a debtor provide reasonable and adequate
   notice of the sale, that the sale price be fair and reasonable, and that the sale be the result of good
   faith negotiations with the buyer. See, e.g., In re Ewell, 958 F.2d 276 (9th Cir. 1992) (declining to
   set aside or modify a sale pursuant to 11 U.S.C. § 363 because the price was fair and reasonable
   and buyer was a good faith purchaser pursuant to 11 U.S.C. § 363(m)); In re King-Wilson, 1998
   U.S. Dist. LEXIS 16595, at *11-12 (N.D. Cal. Oct. 13, 1998); In re Canyon P’ship, 55 B.R. 520
   (Bankr. S.D. Cal. 1985); see also In re Abbotts Dairies of Pa., 788 F.2d 143, 147-50 (3d Cir. 1986): In
   re Tempo Tech. Corp., 202 B.R. 363, 367 (D. Del. 1996), aff’d sub nom. Diamond Abrasives Corp. v.

   Temtechco, Inc. (In re Temtechco, Inc.), 141 F.3d 1155 (3d Cir. 1998).
                   23.     In Lionel, the Second Circuit Court of Appeals held that the standard for
   the proper exercise of the debtor’s discretion is a good business reason. Id. at 1071. The court
   adopted, in part, the following criteria for evaluating whether a good business reason exists for

   authorizing a sale of substantially all of the assets of a debtor:

                   (1)     The proportionate value of the asset to the estate as a whole;

                   (2)     The amount of elapsed time since the filing of the petition;

                   (3)     The likelihood that a plan will be proposed and confirmed in the near
                           future;

                   (4)     The effect of the proposed disposition on future plans of reorganization;
                           and

                   (5)     Most importantly, whether the assets to be sold are decreasing or
                           increasing in value.

Page 12 of 20 – MOTION FOR ORDERS AUTHORIZING AND                                     LEONARD LAW GROUP LLC
                SCHEDULING AN AUCTION FOR THE SALE OF                                     1 SW Columbia, Ste. 1010
                SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                      Portland, Oregon 97204
                AND RELATED RELIEF                                                             www.leonard-law.com

                     Case 19-62049-tmr11 Doc 48 Filed 08/19/19
                  24.     The Debtor respectfully submits that the proposed sale of substantially all
   of the Debtor’s assets as set forth herein is entirely consistent with the guidelines set forth in

   Lionel and applicable law. A prompt sale will maximize the amount that the Debtor, its estate and
   its creditors may realize for the value of the assets. The terms and conditions of the Auction and
   the Sale Procedures are fair and reasonable and in the best interest of the Debtor, its creditors,
   and the estate. The proposed sale should, therefore, be approved.
                  25.     Moreover, the Agreement is the product of substantial good faith, arms’-
   length negotiations between the Debtor and Buyer. The price and the form and structure of the
   proposed sale will be tested in the marketplace. The Sale Procedures provide certain protections
   to Buyer while maximizing the opportunity for competing bids. Thus, the Debtor is confident
   that the winning bid that emerges from this process will be the highest and best bid obtainable for
   the Purchased Assets in the circumstances.
                  26.     One of the more important factors to be considered in a sale of
   substantially all of the assets of a debtor under section 363(b) is whether the value of the debtor’s

   assets will decline. Lionel Corp., 722 F.2d at 1071. Such consideration is often dispositive. In re
   Boogaart of Florida, Inc., 17 B.R. 480, 483-84 (Bankr. S.D. Fla. 1981) (“Where . . . the value of the
   assets is rapidly decreasing and the estates are suffering continuing losses, liquidation of assets
   prior to the proposal and confirmation of plans of reorganization may be desirable because it will

   ultimately increase the amounts distributed to creditors after plans are confirmed.”).
                  27.     In this case, the Debtor’s assets could rapidly become a “melting ice
   cube” but for the cooperation of various secured and unsecured creditors. Debtor’s existing cash
   flow does not satisfy its existing debt service requirements. Over the past several years, Debtor’s
   business was able to continue only because certain insiders and other parties continued to invest
   and lend capital to the Debtor. Despite these investments, Debtor defaulted on its payment
   obligations to secured creditors, and faced a foreclosure sale in the absence of this chapter 11
   filing. The Debtor’s cash flow will not increase without substantial additional capital investment,


Page 13 of 20 – MOTION FOR ORDERS AUTHORIZING AND                                    LEONARD LAW GROUP LLC
                SCHEDULING AN AUCTION FOR THE SALE OF                                     1 SW Columbia, Ste. 1010
                SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                      Portland, Oregon 97204
                AND RELATED RELIEF                                                             www.leonard-law.com

                     Case 19-62049-tmr11 Doc 48 Filed 08/19/19
   and the Debtor has found that it is impossible to raise additional capital with its current equity
   and debt structure.

                  28.     Delaying a sale could seriously jeopardize the value of the Debtor’s
   business assets. The existing value of the Debtor’s business assets is directly related to its
   continued operations. In order to preserve its customer base and the value of its business assets,
   the Debtor must continue to operate its business in an orderly manner throughout the sale
   process to ensure that employee and customer impacts are kept to a minimum – a state of affairs
   that will increase in difficulty if the business is subject to a protracted sale process and bankruptcy
   proceeding. A protracted or piecemeal liquidation/sale process would likely lead to service
   disruptions, which in turn would results in impaired customer and vendor relationships and
   ultimately to a substantial loss to the customer base and value of the Debtor’s estate.
                  29.     The prompt sale of substantially all of the assets of the business as a going
   concern will provide the greatest value to creditors and is the best outcome for all parties in
   interest.

   B.      Sale Free and Clear of Liens and Other Interests
                  30.     The Debtor requests authorization to sell the Purchased Assets free and
   clear of all liens and other interests. Section 363(f) of the Bankruptcy Code authorizes a debtor in
   possession to sell property “free and clear of any interest in such property of an entity other than

   the estate” if one or more of the following conditions is satisfied:

                  (1)     applicable nonbankruptcy law permits the sale of such property free and
                          clear of such interest;

                  (2)     such entity consents;

                  (3)     such interest is a lien and the price at which such property is to be sold is
                          greater than the aggregate value of all liens on such property;

                  (4)     such interest is bona fide dispute; or


   //

Page 14 of 20 – MOTION FOR ORDERS AUTHORIZING AND                                    LEONARD LAW GROUP LLC
                SCHEDULING AN AUCTION FOR THE SALE OF                                    1 SW Columbia, Ste. 1010
                SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                     Portland, Oregon 97204
                AND RELATED RELIEF                                                            www.leonard-law.com

                     Case 19-62049-tmr11 Doc 48 Filed 08/19/19
                  (5)     such entity could be compelled, in a legal or equitable proceeding, to
                          accept a money satisfaction of such interest.

   11 U.S.C. § 363(f). Consistent with the use of the term elsewhere in the Bankruptcy Code, courts
   construe the term “interest” broadly to include all legal and equitable interests in the property
   and arising from the property. See In re Trans World Airlines, Inc., 322 F.3d 283, 289 (3d Cir.
   2003) (“interests” is read expansively to include obligations that may flow from ownership of the
   property).
                  31.     Applicable case law provides that a sale of a debtor’s assets free and clear
   of liens, interests and encumbrances, with such liens, interests and encumbrances attaching to
   the net proceeds of the sale, is permissible under section 363(f). See, e.g., In re Goffena, 175 B.R.
   386, 387 (Bankr. D. Mont. 1994); In re Granite Lumber Co., 63 B.R. 466, 471 (Bankr. D. Mont.
   1986); see also Folger Adam Sec., Inc. v. DeMatteis/MacGregor, JV, 209 F.3d 252, 259 (3d Cir.
   2000) (“[T)he holdings of the courts suggest that any interest in property that can be reduced to
   a money satisfaction constitutes a claim for purposes of § 363(f) and, therefore, attaches to the
   proceeds of the sale.”); In re Elliot, 94 B.R. 343, 345 (E.D. Pa. 1988).
                  32.     One or more of the conditions set forth in section 363(f) are satisfied here
   with regard to each of the security interests of the Debtor’s prepetition creditors. In addition, the
   absence of an objection by holders of interests in the assets to be sold can constitute consent to
   the sale free and clear of such claims and interests, satisfying section 363(f)(2). See Futuresource
   LLC v. Reuters Ltd., 312 F.3d 281, 285-86 (7th Cir. 2002) (in a sale conducted pursuant to section
   363 of the Bankruptcy Code, “lack of objection (provided of course there is notice) counts as
   consent”); In re Tabone, Inc., 175 BR 855, 858 (Bankr D.N.J. 1994); Veltman v. Whetzal, 93 F3d
   517 (8th Cir 1996). The Debtor believes all of its secured creditors will consent to the proposed
   sale. The Debtor further believes that the requirements of 11 U.S.C. § 363(f)(3) and (f)(4) (with
   respect to one or more liens) will be met.
   //
   //

Page 15 of 20 – MOTION FOR ORDERS AUTHORIZING AND                                     LEONARD LAW GROUP LLC
                SCHEDULING AN AUCTION FOR THE SALE OF                                     1 SW Columbia, Ste. 1010
                SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                      Portland, Oregon 97204
                AND RELATED RELIEF                                                             www.leonard-law.com

                     Case 19-62049-tmr11 Doc 48 Filed 08/19/19
   C.     Sale in Good Faith
                    33.    Section 363(m) of the Bankruptcy Code provides:

                    The reversal or modification on appeal of an authorization under
                    subsection (b) and (c) of this section of a sale or lease of property
                    does not affect the validity of a sale or lease under such
                    authorization to an entity that purchased or leased such property in
                    good faith, whether or not such entity knew of the pendency of the
                    appeal, unless such authorization and such sale or lease were
                    stayed pending appeal.
   11 U.S.C. § 363(m). While the Bankruptcy Code does not define “good faith,” the Ninth Circuit
   has held that:

                    For purposes of § 363(m), a “good faith purchaser” is one who
                    buys “in good faith” and “for value.” This court has said that lack
                    of good faith is shown by “fraud, collusion between the purchaser
                    and the trustee, or an attempt to take grossly unfair advantage of
                    other bidders.”
   In re Serzow, 1994 U.S. App. LEXIS 16392, at *4-6 (9th Cir. June 28, 1994) (citations omitted); In
   re Ewell, 958 F.2d 276, 281 (9th Cir. 1992).
                    34.    The Debtor submits, and if necessary will present evidence at the Sale

   Hearing showing, that the negotiation of the Agreement was conducted in a fair manner, and that
   due to the open and competitive nature of the Auction, the Agreement or any purchase
   agreement finalized by another Successful Bidder will, by definition, be the result of arms’-length
   negotiations in good faith, and the Successful Bidder is entitled to all the benefits of section

   363(m).
   D.     The Expense Reimbursement
                    35.    The Agreement provides that, in the event Buyer is not the Successful
   Bidder, the Successful Bidder shall pay to Buyer, within three days following the entry of the Sale
   Order, the Expense Reimbursement. “Stalking horse” purchasers in asset sales often seek break-
   up fees or other forms of protection in the event they are not the successful purchasers, and
   courts have often approved such incentives, deferring to debtors’ business judgment that such
   incentives are necessary in order to induce the initial bidder to step forward. See, e.g., In re 995


Page 16 of 20 – MOTION FOR ORDERS AUTHORIZING AND                                     LEONARD LAW GROUP LLC
                SCHEDULING AN AUCTION FOR THE SALE OF                                       1 SW Columbia, Ste. 1010
                SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                        Portland, Oregon 97204
                AND RELATED RELIEF                                                               www.leonard-law.com

                     Case 19-62049-tmr11 Doc 48 Filed 08/19/19
   Fifth Ave. Assocs., L.P., 96 BR 24, 28 (Bankr. S.D.N.Y. 1989) (holding that bidding incentives
   may be necessary to “convince a white knight to enter the bidding by providing some form of

   compensation for the risks it is undertaking”) (citation omitted). Even courts that have rejected
   the “business judgment” test for evaluating break-up fees as a bidding incentive have indicated
   that bidding incentives would be appropriate where they provide a benefit to the debtor’s estate.
   See, e.g., In re O’Brien Envtl. Energy, Inc., 181 F.3d 527, 533 (3d Cir. 1999) (stating that bidding
   incentives benefit the estate where they (i) promote “more competitive bidding, such as by
   inducing a bid that otherwise would not have been made and without which bidding would have
   been limited,” or (ii) induce a bidder to submit a bid that serves as a “floor bid” on which other
   bidders can rely).
                  36.     The Debtor submits that the Expense Reimbursement is reasonable and
   appropriate in the circumstances of this case. Given its modest amount, its non-arbitrary basis in
   actual costs, and the material benefits which will inure to the estate and creditors as the result of a
   going concern sale (as opposed to a liquidation) – including the establishment of a floor price for

   the assets to be sold – the Debtor submits that the Expense Reimbursement should be approved.
   E.     Assumption and Assignment of Executory Contracts and Unexpired Leases
                  37.     As set forth above, the Agreement allows Buyer or other Successful Bidder
   to request that the Debtor assume and assign certain contracts and leases. The Bankruptcy Code

   authorizes a debtor in possession to assume or reject an executory contract or unexpired lease,
   subject to bankruptcy court approval, providing that:

                  If there has been a default in an executory contract or unexpired lease of the
                  debtor, the trustee may not assume such contract or lease unless, at the time of
                  assumption of such contract or lease, the trustee
                          (A) cures, or provides adequate assurance that the trustee will promptly
                  cure, such default . . . ;
                          (B) compensates, or provides adequate assurance that the trustee will
                  promptly compensate, a party other than the debtor to such contract or lease,
                  for any actual pecuniary loss to such party resulting from such default; and



Page 17 of 20 – MOTION FOR ORDERS AUTHORIZING AND                                     LEONARD LAW GROUP LLC
                SCHEDULING AN AUCTION FOR THE SALE OF                                     1 SW Columbia, Ste. 1010
                SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                      Portland, Oregon 97204
                AND RELATED RELIEF                                                             www.leonard-law.com

                     Case 19-62049-tmr11 Doc 48 Filed 08/19/19
                         (C) provides adequate assurance of future performance under such
                  contract or lease.
   11 U.S.C. § 365(a), (b)(1).
                  38.     The meaning of “adequate assurance of future performance” depends on
   the facts and circumstances of each case, but should be given “practical pragmatic construction.”
   See, e.g., In re Great Nw. Recreation Ctr., Inc., 74 B.R. 846 (Bankr. D. Mont. 1987); see also Carlisle
   Homes, Inc. v. Arrari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D. N.J. 1988); In re
   Bon Ton Rest. & Pastry Shop, Inc., 53 B.R. 789, 803 (Bankr. N.D. Ill. 1985) (“[a]lthough no single
   solution will satisfy every case, the required assurance will fall considerably short of an absolute
   guarantee of performance”). Buyer’s promise to perform from and after the Closing Date with
   respect to Assumed Contracts and Assumed Leases constitutes adequate assurance of future
   performance in satisfaction of the requirements of section 365 of the Bankruptcy Code.
                  39.     The standard that is applied in the Ninth Circuit for determining whether
   an executory contract or unexpired lease should be assumed is the debtor’s “business judgment”
   that the assumption is in its economic best interests. See In re GI Indus., Inc., 204 F.3d 1276, 1282

   (9th Cir. 2000) (“a bankruptcy court applies the business judgment rule to evaluate a trustee’s
   rejection decision”); see also Sharon Steel Corp. v. National Fuel Gas Distrib. Corp. (In re Sharon
   Steel Corp.), 872 F.2d 36, 40 (3d Cir. 1989); In re III Enters., Inc. V, 163 B.R. 453, 469 (Bankr.
   E.D. Pa. 1994) (“Generally, a court will give great deference to a debtor’s decision to assume or

   reject a contract. A debtor need only show that its decision to assume or reject the contract is an
   exercise of sound business judgment- a standard which we have concluded many times is not
   difficult to meet.”) (citations omitted). Cf. Agarwal v. Pomona Valley Med. Group, Inc. (In re
   Pomona Valley Med. Group, Inc.), 476 F.3d 665 (9th Cir. 2007) (DIP’s rejection of contract was
   permitted unless based on bad faith, whim or caprice, or on unreasonable strategy).
                  40.     Under the Agreement, the Debtor will be responsible for cure costs that
   are required to be paid under section 365 as a condition of the assumption and assignment of the
   contacts and leases designated by Buyer.


Page 18 of 20 – MOTION FOR ORDERS AUTHORIZING AND                                     LEONARD LAW GROUP LLC
                SCHEDULING AN AUCTION FOR THE SALE OF                                     1 SW Columbia, Ste. 1010
                SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                      Portland, Oregon 97204
                AND RELATED RELIEF                                                             www.leonard-law.com

                     Case 19-62049-tmr11 Doc 48 Filed 08/19/19
   F.      Relief Under Bankruptcy Rules 6004(h) and 6006(d) is Appropriate
                   41.     Bankruptcy Rule 6004(h) provides that an “order authorizing the use,

   sale, or lease of property . . . is stayed until the expiration of 14 days after entry of the order,
   unless the court orders otherwise.” Bankruptcy Rule 6006(d) similarly provides that an “order
   authorizing the trustee to assign an executory contract or unexpired lease under§ 365(f) is stayed
   until the expiration of 14 days after the entry of the order, unless the court orders otherwise.”
   The Debtor requests that any order authorizing it to sell the Purchased Assets and to assign the
   Material Agreements be effective immediately by providing that the 14-day stay of Bankruptcy
   Rules 6004(h) and 6006(d) will not apply.
                   42.     The purpose of Bankruptcy Rules 6004(h) and 6006(d) is to provide
   sufficient time for an objecting party to appeal before an order can be implemented. See Advisory
   Committee Notes to Bankruptcy Rules 6004(h). Although Bankruptcy Rules 6004(h) and
   6006(d) and the Advisory Committee Notes are silent as to when a court should “order
   otherwise” and eliminate or reduce the 14-day stay, a leading bankruptcy treatise suggests that

   the 14-day stay period should be eliminated to allow a sale or other transaction to close
   immediately “where there has been no objection to the procedure.” 10 COLLIER ON
   BANKRUPTCY ¶ 6004.10 (15th ed. rev. 2006). That treatise further suggests that if an objection is
   overruled, and the objecting party informs the court of its intent to appeal, the stay may be

   reduced to the amount of time actually necessary to seek a stay, unless the court determines that
   the need to proceed sooner outweighs the interests of the objecting party. Id.
                   43.     The Debtor requests that the Court rule that the 14-day stay period under
   Bankruptcy Rules 6004(h) and 6006(d) be waived so that the sale to Buyer can close immediately
   after the entry of the Sale Order. This is necessary to protect the value of the Purchased Assets
   and to ensure that the estate will not continue to be depleted by ongoing operations for which it
   has insufficient capital.
   //


Page 19 of 20 – MOTION FOR ORDERS AUTHORIZING AND                                       LEONARD LAW GROUP LLC
                SCHEDULING AN AUCTION FOR THE SALE OF                                        1 SW Columbia, Ste. 1010
                SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                         Portland, Oregon 97204
                AND RELATED RELIEF                                                                www.leonard-law.com

                     Case 19-62049-tmr11 Doc 48 Filed 08/19/19
                                                NOTICE
                  Notice of this Motion has been given to (i) Buyer; (ii) the members of the

   Creditors’ Committee; (iii) the Secured Creditors; (iv) the Office of the United States Trustee;
   and (v) all parties requesting special notice in this Chapter 11 case. The Debtor submits that the
   foregoing constitutes good and sufficient notice and that no other or further notice need be given
   in the circumstances. All creditors and other parties in interest will receive notice, consistent
   with Fed. R. Bankr. P. 2002(a)(2) and (c)(1), of (i) the Notice of Intent to Sell and (ii) the Bid
   Procedures, once approved. Further notice of the hearing on this Motion will be filed and
   served upon the parties referenced above when a hearing is set.
                  WHEREFORE, the Debtor requests entry of an order granting the relief
   requested herein and such other and further relief as is appropriate.
                  DATED: August 19, 2019
                                                     LEONARD LAW GROUP LLC

                                                     By: /s/ Timothy A. Solomon
                                                         Timothy A. Solomon, OSB 072573
                                                         Justin D. Leonard, OSB 033736
                                                         Holly C. Hayman, OSB 114146
                                                     Proposed Counsel for Debtor and
                                                     Debtor in Possession




Page 20 of 20 – MOTION FOR ORDERS AUTHORIZING AND                                    LEONARD LAW GROUP LLC
                SCHEDULING AN AUCTION FOR THE SALE OF                                    1 SW Columbia, Ste. 1010
                SUBSTANTIALLY ALL ASSETS OF THE DEBTOR                                     Portland, Oregon 97204
                AND RELATED RELIEF                                                            www.leonard-law.com

                     Case 19-62049-tmr11 Doc 48 Filed 08/19/19
                                       ASSET PURCHASE AGREEMENT

                                                     among

                                            JUANITA’S SNACKS, LLC,

                                                      and

                                            4 HIM FOOD GROUP, LLC,

                                                   dated as of

                                                 August 14, 2019




                                                                                    EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                    Page 1 of 59
                            Case 19-62049-tmr11         Doc 48     Filed 08/19/19
                                              TABLE OF CONTENTS




         Section 2.1             Purchase and Sale of Assets .............................................................. 1
         Section 2.2             Excluded Assets .................................................................................. 2
         Section 2.3             Assumed Liabilities ............................................................................ 3
         Section 2.4             Excluded Liabilities ........................................................................... 3
         Section 2.5             Purchase Price and Payment ............................................................ 4
         Section 2.6             Third Party Consents ........................................................................ 5
         Section 2.7             Allocation of Purchase Price ............................................................. 5
         Section 2.8             Title to Purchased Assets................................................................... 6


         Section 3.1             Closing................................................................................................. 6
         Section 3.2             Closing Deliverables........................................................................... 6


         Section 4.1             Organization and Qualification of Seller ......................................... 7
         Section 4.2             Authority of Seller.............................................................................. 8
         Section 4.3             No Conflicts; Consents ...................................................................... 8
         Section 4.4             Financial Statements .......................................................................... 8
         Section 4.5             Undisclosed Liabilities ....................................................................... 9
         Section 4.6             Absence of Certain Changes, Events, and Conditions.................... 9
         Section 4.7             Assigned Contracts .......................................................................... 10
         Section 4.8             Title to Purchased Assets................................................................. 10
         Section 4.9             Condition of Assets .......................................................................... 10
         Section 4.10            Real Property ................................................................................... 11
         Section 4.11            Intellectual Property ........................................................................ 11
         Section 4.12            Inventory ........................................................................................... 12
         Section 4.13            Insurance .......................................................................................... 12
         Section 4.14            Legal Proceedings; Governmental Orders .................................... 12
         Section 4.15            Compliance With Laws; Permits .................................................... 13
         Section 4.16            Environmental Matters ................................................................... 13
         Section 4.17            Taxes.................................................................................................. 14
         Section 4.18            Brokers .............................................................................................. 14
         Section 4.19            Product Quality Liability ................................................................ 14


         Section 5.1             Organization of Buyer ..................................................................... 15
         Section 5.2             Authority of Buyer ........................................................................... 15
         Section 5.3             No Conflicts; Consents .................................................................... 15
         Section 5.4             Brokers .............................................................................................. 15
         Section 5.5             Legal Proceedings ............................................................................ 15


PAGE i – ASSET PURCHASE AGREEMENT                                                                                       EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                                                        Page 2 of 59
                            Case 19-62049-tmr11                    Doc 48          Filed 08/19/19
         Section 6.1             Conduct of Business Prior to the Closing Date ............................. 16
         Section 6.2             Efforts................................................................................................ 16
         Section 6.3             Due Diligence .................................................................................... 16
         Section 6.4             Assistance in Respect of Applications for Licenses, Permits,
                                 Consents, and Approvals ................................................................. 18
         Section 6.5             [INTENTIONALLY OMITTED]................................................... 18
         Section 6.6             Notice of Certain Events .................................................................. 18
         Section 6.7             Supplement to Disclosure Schedules .............................................. 18
         Section 6.8             Employees ......................................................................................... 19
         Section 6.9             Title Insurance ................................................................................. 19
         Section 6.10            Confidentiality .................................................................................. 19
         Section 6.11            Public Announcements .................................................................... 20
         Section 6.12            Books and Records ........................................................................... 20
         Section 6.13            Accounts Receivable ........................................................................ 20
         Section 6.14            Insurance .......................................................................................... 20
         Section 6.15            Transfer Taxes ................................................................................. 20
         Section 6.16            Further Assurances .......................................................................... 21


         Section 7.1             Court Approval ................................................................................ 21
         Section 7.2             Sale Motion ....................................................................................... 21
         Section 7.3             Service of Sale Motion ..................................................................... 22
         Section 7.4             Comment by Buyer .......................................................................... 22
         Section 7.5             Stalking Horse Provisions ............................................................... 22


         Section 8.1             Conditions to Obligations of Buyer ................................................ 23
         Section 8.2             Conditions to Obligations of Seller ................................................. 25


         Section 9.1             Survival ............................................................................................. 26
         Section 9.2             Indemnification By Seller ................................................................ 26
         Section 9.3             Indemnification By Active Members ............................................. 27
         Section 9.4             Indemnification By Buyer ............................................................... 27
         Section 9.5             Certain Limitations .......................................................................... 28
         Section 9.6             Indemnification Procedures ............................................................ 29
         Section 9.7             Payments ........................................................................................... 30
         Section 9.8             Tax Treatment of Indemnification Payments ............................... 30
         Section 9.9             Exclusive Remedies .......................................................................... 30
         Section 9.10            Mitigation.......................................................................................... 31


         Section 10.1            Termination ...................................................................................... 31
         Section 10.2            Effect of Termination ...................................................................... 31

PAGE ii – ASSET PURCHASE AGREEMENT                                                                                      EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                                                        Page 3 of 59
                            Case 19-62049-tmr11                    Doc 48          Filed 08/19/19
         Section 11.1            Expenses ............................................................................................ 32
         Section 11.2            Notices ............................................................................................... 32
         Section 11.3            Interpretation ................................................................................... 33
         Section 11.4            Headings............................................................................................ 33
         Section 11.5            Severability ....................................................................................... 33
         Section 11.6            Entire Agreement ............................................................................. 33
         Section 11.7            Successors and Assigns .................................................................... 33
         Section 11.8            No Third-party Beneficiaries .......................................................... 34
         Section 11.9            Amendment and Modification; Waiver ......................................... 34
         Section 11.10           Governing Law; Submission to Jurisdiction; Waiver of
                                 Jury Trial .......................................................................................... 34
         Section 11.11           Specific Performance ....................................................................... 35
         Section 11.12           Counterparts .................................................................................... 35



EXHIBITS

Exhibit A          -         Allocation Schedule
Exhibit B          -         Form of Bill of Sale
Exhibit C          -         Form of Deed
Exhibit D          -         Form of Assignment and Assumption Agreement
Exhibit E          -         Form of Intellectual Property Assignment
Exhibit F          -         Form of Bid Procedures Order


SCHEDULES

Disclosure Schedules
Schedule 2.1(a)              Real Property
Schedule 2.1(e)              Assigned Contracts
Schedule 2.3                 Assumed Liabilities
Schedule 8.1(s)              Key Employees




PAGE iii – ASSET PURCHASE AGREEMENT                                                                                     EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                                                        Page 4 of 59
                            Case 19-62049-tmr11                    Doc 48          Filed 08/19/19
                                       ASSET PURCHASE AGREEMENT

        This Asset Purchase Agreement (this “Agreement”), dated as of August 14, 2019 (the “Effective
Date”), is entered into by and among Juanita’s Snacks, LLC, an Oregon limited liability company
(“Buyer”), and 4 Him Food Group, LLC, an Oregon limited liability company (“Seller”). Buyer and Seller
are each a “Party” and collectively “Parties.”

                                                     RECITALS

        A.       Seller is engaged in the business of manufacturing, marketing and distributing snack foods
and other activity incidental or related thereto (the “Business”).

        B.      Seller owns and uses certain brand and trade names, logos, trademarks, taglines, and
associated goodwill in connection with the COSMOS CREATIONS and MASALA POP product lines of
the Business (the “Brands”).

       C.       On July 2, 2019 (the “Petition Date”), Seller filed a voluntary petition for relief pursuant
to Chapter 11 of Title 11 of the United States Code, Section 101 et seq. (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the District of Oregon (the “Bankruptcy Court”), captioned In re 4
Him Food Group, LLC, Case No. 19-62049-tmr11 (hereinafter, the “Bankruptcy Case”).

         D.      Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase and assume from
Seller, substantially all the assets used or held for use by the Company in the conduct of the Business under
the Brands, and the Buyer proposed to assume certain of the liabilities and obligations of Seller, on the
terms and conditions set forth in this Agreement (such transaction, and the related transactions described
below, the “Transactions”).

        E.     The Parties intend to effectuate the Transactions pursuant to an order of the Bankruptcy
Court approving such sale under Section 363 of the Bankruptcy Code (the “Sale Order”).

       F.       The execution and delivery of this Agreement and Seller’s ability to consummate the
Transactions set forth in this Agreement are subject, among other things, to the entry of the Sale Order.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:


                                                    DEFINITIONS

        All capitalized terms that are used but not defined herein shall have the respective meanings
ascribed thereto in Annex A.


                                                 PURCHASE AND SALE

        Section 2.1      Purchase and Sale of Assets. Subject to the terms and conditions set forth herein,
at the Closing, Seller shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall purchase
from Seller, free and clear of any Encumbrances other than the Assumed Liabilities (as set forth in this
Agreement) and Permitted Encumbrances, all right, title and interest in, to and under the following assets,
properties and rights, whether real, personal or mixed, tangible or intangible, which are used to conduct


PAGE 1 – ASSET PURCHASE AGREEMENT                                                             EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                              Page 5 of 59
                            Case 19-62049-tmr11          Doc 48   Filed 08/19/19
with the Business, or held for use in connection with the Business or the Brands (collectively, the
“Purchased Assets”):

                 (a)     the Real Property identified on Schedule 2.1(a), together with all (i) buildings,
structures, and improvements located on such premises, (ii) rights of and appurtenances to such premises,
including all water, water rights and easements that benefit said premises, (iii) oil, gas and other mineral
rights interests Seller has in such premises, and (iv) all and singular, the estates, rights, privileges,
easements, entitlements, and appurtenances belonging or in any way appertaining to the Real Property and
its improvements;

                   (b)       all Intellectual Property Assets;

                  (c)      all fixed or tangible property of the Seller including, without limitation, any and
all fixtures, fixed assets, vehicles, furniture, furnishings, equipment, computers and related software and
manuals (“Equipment”);

                (d)      all raw materials, finished goods, work in progress, packaging, supplies,
ingredients and other inventories (“Inventory”);

                   (e)       those Contracts set forth on Schedule 2.1(e) (the “Assigned Contracts”);

                 (f)     all accounts receivable of Seller for sales of inventory by Seller not more than 60
days prior to the Closing;

                   (g)       all marketing, promotional, and merchandising materials related to the Business;

                (h)     all rights to any Actions of any nature available to or being pursued by Seller to
the extent related to the Purchased Assets or the Assumed Liabilities, whether arising by way of
counterclaim or otherwise;

                  (i)     all of Seller’s rights under warranties, indemnities and all similar rights against
third parties to the extent related to any Purchased Assets;

                (j)     all Permits, accreditations, qualifications or similar rights to the extent that they
are assignable, including, without limitation, those related to the Real Property and those set forth on
Section 4.15(b) of the Disclosure Schedules;

                   (k)       all goodwill related to the Business; and

                  (l)     all information, books and records relating to the Business, including without
limitation, all records, accounting or other books and records of the Business, files, papers, and files,
telephone numbers, customer, supplier, price and contact lists, other customer information, vendor
information, marketing/buyer group information, sales, leasing and purchase correspondence, ALTA
survey, Hazardous Materials reports and studies and all other information regarding Hazardous Materials,
all information regarding litigation and governmental action regarding the Real Property, a copy of all land
use applications, permits, approvals, plats, engineering work, books of account, sales records, and financial
and employment records, data, plans, reports and recorded knowledge relating to the Business in whatever
media retained or stores, including, without limitation, computer software (collectively, the “Books and
Records”).

         Section 2.2         Excluded Assets. Buyer shall not acquire any right, title or interest in, to or under


PAGE 2 – ASSET PURCHASE AGREEMENT                                                                  EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                                   Page 6 of 59
                            Case 19-62049-tmr11            Doc 48        Filed 08/19/19
the assets, properties and rights of Seller or its Affiliates not set forth in Section 2.1, including the following
(collectively, the “Excluded Assets”):

                   (a)       Contracts that are not specifically designated Assigned Contracts (the “Excluded
Contracts”);

                (b)    the corporate seals, organizational documents, minute books, stock books, Tax
Returns, books of account or other records having to do with the corporate organization or taxes of Seller;

               (c)     cash or cash equivalents and all rights to any bank accounts of the Seller, including
checkbooks, cancelled checks and bank records;

                   (d)       the items set forth in Section 2.2(d) of the Disclosure Schedules;

                (e)     any Permit or similar right that by its terms is not transferable to the Purchaser,
and are indicated on Section 4.15(b) of the Disclosure Schedules as not being transferable; and

                   (f)       the rights which accrue or will accrue to Seller under the Transaction Documents.

         Section 2.3      Assumed Liabilities. Subject to the terms and conditions set forth herein, Buyer
shall assume and agree to pay, perform and discharge only (i) the Liabilities specifically listed on Section
2.3 of the Disclosure Schedules, or (ii) those Liabilities in respect of the Assigned Contracts, if any, to the
extent that such Liabilities thereunder, were incurred in the ordinary course of business and do not relate to
any failure to perform, improper performance, warranty or other breach, default or violation by Seller on
or prior to the Closing (the “Assumed Liabilities”).

         Section 2.4       Excluded Liabilities. Notwithstanding the provisions of Section 2.3 or any other
provision in this Agreement to the contrary, Buyer shall not assume and shall not be responsible to pay,
perform or discharge any Liabilities of Seller or any of its Affiliates of any kind or nature whatsoever other
than the Assumed Liabilities (the “Excluded Liabilities”). Seller shall, and shall cause each of its Affiliates
to, pay and satisfy in due course all Excluded Liabilities which they are obligated to pay and satisfy. Without
limiting the generality of the foregoing, the Excluded Liabilities shall include the following:

                (a)      any Liabilities of Seller arising or incurred in connection with the negotiation,
preparation, investigation, and performance of this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby, including fees and expenses of counsel, accountants,
consultants, advisers and others;

                 (b)       any Liability for (i) Taxes of Seller (or any shareholder or Affiliate of Seller) or
relating to the Business, the Purchased Assets or the Assumed Liabilities for any Pre-Closing Tax Period;
(ii) Taxes that arise out of the consummation of the transactions contemplated hereby or that are the
responsibility of Seller pursuant to Section 6.15; or (iii) other Taxes of Seller (or any member or Affiliate
of Seller of any kind or description) including any Liability for Taxes of Seller (or any shareholder or
Affiliate of Seller) that becomes a Liability of Buyer under any common law doctrine of de facto merger
or transferee or successor liability or otherwise by operation of contract or Law;

                   (c)       any Liabilities relating to or arising out of the Excluded Assets;

                 (d)     any Liabilities in respect of any pending or threatened Action arising out of,
relating to or otherwise in respect of the operation of the Business or the Purchased Assets to the extent
such Action relates to such operation on or prior to the Closing Date;


PAGE 3 – ASSET PURCHASE AGREEMENT                                                                  EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                                   Page 7 of 59
                            Case 19-62049-tmr11            Doc 48      Filed 08/19/19
                  (e)      any product Liability or similar claim for injury to a Person or property which
arises out of or is based upon any express or implied representation, warranty, agreement or guaranty made
by Seller, or by reason of the improper performance or malfunctioning of a product (including Inventory),
improper design or manufacture, failure to adequately package, label or warn of hazards or other related
product defects of any products (including Inventory) at any time held, manufactured, or sold by, or any
service performed by, Seller;

               (f)      any recall, design defect or similar claims of any products (including Inventory)
held, manufactured, or sold by, or any service performed by, Seller on or prior to the Closing;

                 (g)     any Liabilities of Seller for any present or former employees, officers, directors,
retirees, independent contractors or consultants of Seller, including any Liabilities associated with any
claims for wages or other benefits, bonuses, accrued vacation, workers’ compensation, severance, retention,
termination or other payments;

                  (h)      any trade accounts payable of Seller (i) to the extent not accounted for on the
Balance Sheet; (ii) that are not disclosed in Section 4.5 of the Disclosure Schedules; (iii) which constitute
intercompany payables owing to Affiliates of Seller; (iv) which constitute debt, loans or credit facilities to
financial institutions; or (v) which did not arise in the ordinary course of business;

                (i)       any Liabilities of the Business relating or arising from unfulfilled commitments,
quotations, purchase orders, customer orders or work orders that (i) do not constitute part of the Purchased
Assets issued by the Business’ customers to Seller on or before the Closing; (ii) did not arise in the ordinary
course of business; or (iii) are not validly and effectively assigned to Buyer pursuant to this Agreement;

                (j)      any Liabilities to indemnify, reimburse or advance amounts to any present or
former officer, director, employee or agent of Seller (including with respect to any breach of fiduciary
obligations by same), except for indemnification of same pursuant to Section 9.4 as Seller Indemnitees;

                   (k)       any Liabilities under the Excluded Contracts;

                 (l)      any Liabilities of Seller arising from any present or former holders or alleged
holders of securities of Seller; and

                  (m)       any Liabilities arising out of, in respect of or in connection with the failure by
Seller or its Affiliates to comply with any Law or Governmental Order.

         Section 2.5         Purchase Price and Payment.

                 (a)     Purchase Price. The aggregate consideration to be paid to Seller by Buyer for the
Purchased Assets shall be: (i) Buyer’s assumption of the Assumed Liabilities (as explicitly set forth in this
Agreement); (ii) Buyer’s credit bid in the amount of Buyer’s secured claim against (a) the book value of
Seller’s usable and non-obsolete Inventory, and (b) the book value of Seller’s current accounts receivable
for sales of inventory by Seller not more than 60 days prior to the Closing; plus (iii) cash in the sum of (the
“Purchase Price”) Nine Million Dollars ($9,000,000).

                (b)     Inventory and Accounts Receivable Adjustment. No later than three (3) days
before Closing, Seller will provide to Buyer an estimate of the book value of Seller’s usable and non-
obsolete inventory and current (less than 60 days) accounts receivable (the “Estimated Adjustment”).




PAGE 4 – ASSET PURCHASE AGREEMENT                                                               EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                                Page 8 of 59
                            Case 19-62049-tmr11          Doc 48      Filed 08/19/19
                 (c)      Prorations. At Closing, Buyer and Seller shall reimburse each other, as appropriate,
for all real property and personal property Taxes and utility expenses and assessments related to the Real
Property, Equipment or Inventory included in the Purchased Assets, which shall be prorated on the basis of
the number of days of the relevant time period which have elapsed through the Closing, with Seller being
responsible for that portion relating to the period prior to and as of the Closing Date and Buyer being
responsible for that portion relating to the period after the Closing Date.

                (d)     Closing Payment. At Closing Buyer will pay to the Seller the Purchase Price
(including the Estimated Adjustment), adjusted by any prorations in Section 2.5(c) (such net amount, the
“Closing Payment”), by wire transfer of immediately payable funds.

                  (e)      Post-Closing True Up. No later than 30 days after Closing, Buyer shall determine
and submit to Seller the actual book value of Seller’s usable and non-obsolete Inventory and current (less
than 60 days) accounts receivable as of the Closing Date (the “True-Up Adjustment”). If Seller accepts
the True-Up Adjustment, or if Seller fails to give notice to Buyer of any objection within 30 days after
receipt of the True-Up Adjustment (“Notice”), the True-Up Adjustment shall be the final and binding
calculation. If Seller gives Notice to Buyer of an objection to the True-Up Adjustment within 30 days after
receipt of the True-Up Adjustment, the Buyer and Seller shall attempt in good faith to resolve their
differences. If Buyer and Seller are able to resolve their differences, the True-Up Adjustment, as modified
to reflect the resolution of the differences between Buyer and Seller, shall be the final and binding
calculation. If, however, Buyer and Seller are unable to resolve their differences, the Buyer and Seller shall
submit any disputed items to final and binding arbitration in Portland, Oregon by a single arbitrator. Each
Party shall submit what it believes would be the fair True-Up Adjustment together with its supporting
evidence at a single arbitration hearing. The parties shall use their good faith efforts to complete any such
arbitration within 30 days of the request for arbitration. The determination of the True-Up Adjustment by
the arbitrator shall be final and binding on Seller and Buyer.

                (f)       Payment of True-Up Adjustment. If the final True-Up Adjustment, as determined
by Section 2.5(e), is less than the Estimated Adjustment, Seller shall promptly pay the difference as directed
by Buyer within one (1) business day of the final determination. If the final True-Up Adjustment, as
determined by Section 2.5(e), exceeds the Estimated Adjustment, Buyer shall promptly pay the difference
as directed by Seller within one (1) business day of the final determination.

             (g)      Grant Agreement. In addition to the Purchase price, at Closing the Buyer and Old
Cosmos HoldCo shall enter into the Grant Agreement.

        Section 2.6      Third Party Consents. To the extent that Seller’s rights under any Contract
constituting a Purchased Asset, or any other Purchased Asset, may not be assigned to Buyer without the
consent of another Person which has not been obtained, as set forth on Section 4.3 of the Disclosure
Schedules, this Agreement shall not constitute an agreement to assign the same if an attempted assignment
would constitute a breach thereof or be unlawful, and Seller, at its expense, shall obtain any such required
consent(s) as promptly as possible. If any such consent shall not be obtained or if any attempted assignment
would be ineffective or would impair Buyer’s rights under the Purchased Asset in question so that Buyer
would not in effect acquire the benefit of all such rights, Seller, to the maximum extent permitted by law
and such Contract, shall act after the Closing as Buyer’s agent in order to obtain for it the benefits thereunder
and shall cooperate, to the maximum extent permitted by Law and such Contract, with Buyer in any other
reasonable arrangement designed to provide such benefits to Buyer.

        Section 2.7    Allocation of Purchase Price. Seller and Buyer agree to allocate the Purchase
Price among the Purchased Assets for all Tax purposes in accordance with Code Section 1060 and
applicable Treasury Regulations and in accordance with the methodology shown on the allocation schedule

PAGE 5 – ASSET PURCHASE AGREEMENT                                                                 EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                                  Page 9 of 59
                            Case 19-62049-tmr11         Doc 48       Filed 08/19/19
attached hereto as Exhibit A (the “Allocation Schedule”). Buyer and Seller shall file all Tax Returns
(including amended returns and claims for refund) and information reports in a manner consistent with the
Allocation Schedule.

         Section 2.8     Title to Purchased Assets. Seller and Buyer agree that ownership and title to the
respective Purchased Assets shall be allocated among the Buyer and its affiliated entities as Buyer
determines in its sole and absolute discretion prior to the Closing. For the avoidance of doubt, the Parties
acknowledge and agree that title to the Real Property shall be delivered to D-9 Holdings, LLC, an affiliate
of the Buyer, and Equipment shall be delivered to Dominguez Equipment LLC, an affiliate of Buyer. The
Parties further acknowledge and agree that title to the remainder of the Purchased Assets is likely to be
delivered to Buyer.


                                                     CLOSING

        Section 3.1      Closing. The consummation of the transactions contemplated by this Agreement
(the “Closing”) will take place remotely on the date of the satisfaction or waiver of all of the conditions to
the obligations of the Parties to consummate the transactions contemplated hereby, or such other date as
may be mutually agreed to by the Parties (the “Closing Date”) and will be effective as of 12:01 a.m. Pacific
time on the Closing Date. All proceedings to be taken and all documents to be executed and delivered by
the Parties at the Closing shall be deemed to have been taken and executed simultaneously and no
proceedings shall be deemed taken nor any documents executed or delivered until all have been taken,
executed, and delivered.

         Section 3.2         Closing Deliverables.

                 (a)     At the Closing, Seller shall deliver to Buyer the following, each in form and
substance satisfactory to Buyer, in its sole discretion:

                         (i)      a bill of sale in the form of Exhibit B hereto (the “Bill of Sale”) and duly
executed by Seller, transferring the tangible personal property included in the Purchased Assets to Buyer;

                        (ii)     with respect to each parcel of Real Property, a statutory warranty deed in
the form of Exhibit C hereto (each, a “Deed”) duly executed and notarized by the Seller subject only to the
Permitted Encumbrances;

                      (iii)    an assignment and assumption agreement, in the form of Exhibit D hereto
(the “Assignment and Assumption Agreement”) and duly executed by Seller, affecting the assignment to
and assumption by Buyer of the Assigned Contracts and the Assumed Liabilities;

                        (iv)     an assignment in the form of Exhibit E hereto (the “Intellectual Property
Assignment”) and duly executed by Seller, transferring all of Seller’s right, title and interest in and to the
Intellectual Property Assets to Buyer, including an assignment in a form to be recorded with the United
States Patent and Trademark Office;

                         (v)      pay-off letter(s), deed(s) of reconveyance, or other evidence satisfactory
to Buyer, evidencing the release or discharge of all Encumbrances, except Permitted Encumbrances,
relating to the Purchased Assets;




PAGE 6 – ASSET PURCHASE AGREEMENT                                                            EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                             Page 10 of 59
                            Case 19-62049-tmr11         Doc 48     Filed 08/19/19
                        (vi)     written consents or notices necessary or desirable to complete the
transactions contemplated hereby from the parties as set forth on Section 4.3 of the Disclosure Schedules,
(all such consents and waivers shall be in full force and effect);

                             (vii)    Seller’s Closing Certificate;

                         (viii) a certificate of the Secretary of State (or other applicable office) in which
Seller is organized and qualified to do business, dated as of a date not more than five (5) Business Days
prior to the Closing Date, certifying as to the good standing and non-delinquent Tax status of Seller;

                             (ix)     a FIRPTA Certificate duly executed by Seller;

                             (x)      Seller’s Secretary Certificate.

                   (b)       At the Closing, Buyer shall deliver to Seller the following:

                             (i)      the amount set forth in Section 2.5(d);

                             (ii)     the Assignment and Assumption Agreement, duly executed by Buyer;

                             (iii)    the Intellectual Property Assignments, duly executed by Buyer;

                             (iv)     the Strasheim Employment Agreement, duly executed by Buyer;

                         (v)      a certificate of the Secretary of State (or other applicable office) in which
Buyer is organized and qualified to do business, dated as of a date not more than five (5) Business Days
prior to the Closing Date, certifying as to the good standing and non-delinquent Tax status of Buyer;

                             (vii)    the Grant Agreement with Old Cosmos HoldCo;

                             (vi)     Buyer’s Closing Certificate; and

                             (vii)    Buyer’s Secretary Certificate.


                         REPRESENTATIONS AND WARRANTIES OF SELLER

        Except as set forth in the correspondingly numbered Section of the Disclosure Schedules, which
exceptions shall be deemed to be part of the representations and warranties made hereunder, Seller
represents and warrants to Buyer that the statements contained in this Article 4 are true and correct as of
the date hereof. The Disclosure Schedules shall be arranged in sections and subsections corresponding to
the numbered and lettered sections and subsections contained in this Article 4, and the disclosures in any
Section of the Disclosure Schedule shall qualify as disclosures with respect to other representations and
warranties in other sections in this Article 4 to the extent it is reasonably apparent on the face of such
disclosure that such disclosure is applicable to such other representations and warranties.

         Section 4.1     Organization and Qualification of Seller. Seller is a limited liability company
duly organized, validly existing and in good standing under the Laws of Oregon and has all requisite power
and authority to own, operate or lease the properties and assets now owned, operated or leased by it and to
carry on the Business as currently conducted. Section 4.1 of the Disclosure Schedules sets forth each
jurisdiction in which Seller is licensed or qualified to do business, and Seller is duly licensed or qualified
to do business and is in good standing in each jurisdiction in which the ownership of the Purchased Assets

PAGE 7 – ASSET PURCHASE AGREEMENT                                                             EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                              Page 11 of 59
                            Case 19-62049-tmr11            Doc 48       Filed 08/19/19
or the operation of the Business as currently conducted makes such licensing or qualification necessary,
except where the failure to be so licensed, qualified or in good standing would not have a Material Adverse
Effect. Seller has heretofore made available to Buyer true, correct and complete copies of Seller’s
organizational documents as currently in effect and Seller’s record books with respect to actions taken by
the Company’s members and managers. Seller does not have any Subsidiaries.

         Section 4.2      Authority of Seller. Subject to the Sale Order becoming a final, non-appealable
order, Seller has full power and authority to enter into this Agreement and the other Transaction Documents
to which Seller is a party, to carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by Seller of this Agreement and
any other Transaction Document to which Seller is a party, the performance by Seller of its obligations
hereunder and thereunder and the consummation by Seller of the transactions contemplated hereby and
thereby have been duly authorized by all requisite action on the part of Seller. This Agreement has been
duly executed and delivered by Seller, and (assuming due authorization, execution and delivery by each
other party hereto) this Agreement constitutes a legal, valid and binding obligation of Seller enforceable
against Seller in accordance with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a proceeding at law or in equity). When
each other Transaction Document to which Seller is or will be a party has been duly executed and delivered
by Seller (assuming due authorization, execution and delivery by each other party thereto), such Transaction
Document will constitute a legal and binding obligation of Seller enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in equity).

         Section 4.3      No Conflicts; Consents. The execution, delivery and performance by Seller of
this Agreement and the other Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (a) conflict with or result in a violation
or breach of, or default under, any organizational documents of Seller; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable to Seller, the Business
or the Purchased Assets; (c) except as set forth in Section 4.3 of the Disclosure Schedules, require the
consent, notice or other action by any Person under, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time or both, would constitute a
default under, result in the acceleration of or create in any party the right to accelerate, terminate, modify
or cancel any Contract or Permit to which Seller is a party or by which Seller or the Business is bound or
to which any of the Purchased Assets are subject (including any Assigned Contract); or (d) result in the
creation or imposition of any Encumbrance other than Permitted Encumbrances on the Purchased Assets.
No consent, approval, Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Seller in connection with the execution and
delivery of this Agreement or any of the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, except as set forth in Section 4.3 of the Disclosure
Schedules.

        Section 4.4     Financial Statements. Complete copies of the reviewed financial statements
consisting of the combined and consolidated balance sheet of Seller as at December 31 in each of the years
2016 and 2017 and the related statements of income and retained earnings, stockholders’ equity and cash
flow for the years then ended (the “Reviewed Financial Statements”), and unreviewed financial
statements consisting of the balance sheet of Seller as of December 31, 2018 and April 30, 2019 and the
related statements of income and retained earnings, stockholders’ equity and cash flow for the twelve-
month and four-month periods, respectively, then ended (the “Unreviewed Financial Statements” and
together with the Reviewed Financial Statements, the “Financial Statements”), have been delivered to

PAGE 8 – ASSET PURCHASE AGREEMENT                                                            EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                             Page 12 of 59
                            Case 19-62049-tmr11        Doc 48      Filed 08/19/19
Buyer. The Financial Statements have been prepared in accordance with GAAP applied on a consistent
basis throughout the period involved, subject, in the case of the Unreviewed Financial Statements, to normal
and recurring year-end adjustments (the effect of which will not be materially adverse). The Financial
Statements are based on the books and records of the Business, and fairly present the financial condition of
the Business as of the respective dates they were prepared and the results of the operations of the Business
for the periods indicated. The balance sheet of Seller as of December 31, 2018 is referred to herein as the
“Balance Sheet” and the date thereof as the “Balance Sheet Date.” Seller maintains a standard system of
accounting for the Business established and administered in accordance with GAAP.

          Section 4.5    Undisclosed Liabilities. Seller has no Liabilities with respect to the Business,
except (a) those which are adequately reflected or reserved against in the Financial Statements, (b) those
which have been incurred in the ordinary course of business consistent with past practice since the Balance
Sheet Date (provided that there is no such Liability that relates to breach of Contract, breach of warranty,
tort, infringement, violation of Law, Order or Permit, or any Proceeding, in each case as in effect on or
before the Closing Date), (c) those disclosed in Seller’s Bankruptcy Petition and Schedules (Bankruptcy
Case Docket No. 1), and (d) those disclosed in Section 4.5 of the Disclosure Schedules.

        Section 4.6      Absence of Certain Changes, Events, and Conditions. Except as disclosed in
Section 4.6 of the Disclosure Schedules, since the Balance Sheet Date, and other than in the ordinary course
of business consistent with past practice, there has not been any:

                 (a)      event, occurrence or development that has had, or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect;

                (b)     material change in any method of accounting or accounting practice for the
Business, except as required by GAAP or as disclosed in the notes to the Financial Statements;

                (c)     the incurrence, assumption or guarantee of any indebtedness for borrowed money
in connection with the Business except unsecured current obligations and Liabilities incurred in the ordinary
course of business consistent with past practice;

                (d)      transfer, assignment, sale or other disposition of any of the Purchased Assets
shown or reflected in the Balance Sheet, except for the sale of Inventory in the ordinary course of business;

                 (e)      cancellation of any debts or claims or amendment, termination or waiver of any
material rights constituting Purchased Assets;

                (f)      transfer, assignment or grant of any license or sublicense of any material rights
under or with respect to any Intellectual Property Assets or Intellectual Property Agreements;

               (g)     material damage, destruction or loss, or any material interruption in use, of any
Purchased Assets, whether or not covered by insurance;

                   (h)       acceleration, termination, material modification to or cancellation of any Assigned
Contract;

                   (i)       material capital expenditures which would constitute an Assumed Liability;

               (j)           imposition of any Encumbrance (other than Permitted Encumbrances) upon any of
the Purchased Assets;



PAGE 9 – ASSET PURCHASE AGREEMENT                                                              EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                               Page 13 of 59
                            Case 19-62049-tmr11           Doc 48      Filed 08/19/19
                  (k)      adoption of any plan of merger, consolidation, reorganization, liquidation or
dissolution or filing of a petition in bankruptcy under any provisions of federal or state bankruptcy Law or
consent to the filing of any bankruptcy petition against it under any similar Law; or

                 (l)     any Contract to do any of the foregoing, or any action or omission that would result
in any of the foregoing.

       Section 4.7    Assigned Contracts. Complete and accurate copies of all written Assigned
Contracts have been made available to Buyer. With respect to each, Assigned Contract:

                  (a)      each Assigned Contract is legal, valid and binding on Seller and, to the Knowledge
of Seller, the other parties thereto, enforceable in accordance with the terms thereof;

                   (b)       each Assigned Contract is in full force and effect;

                 (c)     neither Seller nor any of the other parties to any of the Assigned Contracts are in
default or breach thereof, and Seller has received no notice of a claimed breach, or of the occurrence of any
event which after the passage of time or the giving of notice or both would constitute a breach by any party
to any Assigned Contract;

                   (d)       Seller has not waived any of its rights under any Assigned Contract;

                 (e)     Seller has not received any notice of termination of any Assigned Contract, nor has
Seller received any notice of any facts or events that could result in any such termination;

                (f)     none of the rights of Seller under the Assigned Contracts have been or will be
impaired in any respect by the execution and delivery of this Agreement or the consummation of the
transactions contemplated by this Agreement; and

                  (g)     to the Knowledge of Seller, no other party to any Assigned Contract has breached
or is in default thereunder and there does not exist any event or condition that, with or without the lapse of
time or the giving of notice, would become such a breach or default or would cause the acceleration or any
obligation thereunder.

         Section 4.8      Title to Purchased Assets. Seller has good and marketable title to all Purchased
Assets, free and clear of all Encumbrances, except for (i) those Encumbrances described on Section 4.8 of
the Disclosure Schedules, and (ii) the Permitted Encumbrances. None of the Purchased Assets are subject
to any restrictions with respect to the transferability thereof and Seller has complete and unrestricted power
and right to sell, assign, convey and deliver the Purchased Assets to Buyer as contemplated hereby. At
Closing, Buyer will receive good and marketable title to all the Purchased Assets, free and clear of all
Encumbrances, except for the Permitted Encumbrances.

        Section 4.9      Condition of Assets. The Equipment, Inventory and other tangible personal
property that is a Purchased Asset are (i) structurally sound, (ii) in good operating condition and repair, (iii)
adequate for the uses to which they are being put, and (iv) not in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or cost. None of the Excluded
Assets are material to the Business.




PAGE 10 – ASSET PURCHASE AGREEMENT                                                             EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                               Page 14 of 59
                            Case 19-62049-tmr11           Doc 48      Filed 08/19/19
         Section 4.10        Real Property.

                  (a)     Section 4.10(a) of the Disclosure Schedules sets forth all real property owned by
Seller and used in connection with the Business (collectively, the “Real Property”). Seller has fee simple
title to the Real Property, free and clear of all Encumbrances, except Permitted Encumbrances. Seller has
not leased or otherwise granted to any Person the right to use or occupy such Real Property or any portion
thereof. There are no unrecorded outstanding options, rights of first offer or rights of first refusal to
purchase such Real Property or any portion thereof or interest therein.

                  (b)      Seller has not received any written notice of existing, pending or threatened
(i) Actions affecting the Real Property, or (ii) zoning, building code or other moratorium Actions, or similar
matters that would reasonably be expected to adversely affect the ability to operate the Real Property as
currently operated. Neither the whole nor any portion of any Real Property has been damaged or destroyed
by fire or other casualty.

                 (c)    Each lot constituting the Real Property is assessed as a separate tax parcel by the
taxing authorities having jurisdiction thereof, separate and apart from all other property. There are no
special assessments, fees or charges (including any “impact fees” or charges in the nature thereof) of any
kind or nature whatsoever levied or assessed or pending or contemplated against the Real Property by any
Governmental Authority having jurisdiction of the Real Property, except as specifically approved by Buyer
as a Permitted Encumbrance.

         Section 4.11        Intellectual Property.

                (a)      Section 4.11(a) of the Disclosure Schedules lists all Intellectual Property
Registrations and Intellectual Property Agreements. Except as would not have a Material Adverse Effect,
Seller owns or has the right to use all Intellectual Property necessary to conduct the Business as currently
conducted. All required filings and fees related to the Intellectual Property Registrations have been timely
filed with and paid to the relevant Governmental Authorities and authorized registrars, and all Intellectual
Property Registrations are otherwise in good standing.

                 (b)    Seller is the sole and exclusive legal and beneficial, and with respect to the
Intellectual Property Registrations, record, owner of all right, title and interest in and to the Intellectual
Property Assets, and has the valid right to use all other Intellectual Property used in or necessary for the
conduct of the Business as currently conducted, in each case, free and clear of Encumbrances other than
Permitted Encumbrances.

                (c)       Seller’s rights in the Intellectual Property Assets are valid, subsisting and
enforceable. Seller has taken all reasonable steps to maintain the Intellectual Property Assets and to protect
and preserve the confidentiality of all trade secrets included in the Intellectual Property Assets.

                 (d)       To the Knowledge of Seller, the Intellectual Property Assets have not, do not and
will not infringe, dilute, misappropriate or otherwise violate, the Intellectual Property or other rights of any
Person. No Person has infringed, misappropriated, diluted or otherwise violated, or is currently infringing,
misappropriating, diluting or otherwise violating, any Intellectual Property Assets.

                 (e)    There are no Actions (including any oppositions, interferences or re-examinations)
settled, pending or threatened (including in the form of offers to obtain a license): (i) alleging any
infringement, misappropriation, dilution or violation of the Intellectual Property of any Person by Seller in
connection with the Business; (ii) challenging the validity, enforceability, registrability or ownership of any
Intellectual Property Assets or Seller’s rights with respect to any Intellectual Property Assets; or (iii) by


PAGE 11 – ASSET PURCHASE AGREEMENT                                                            EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                              Page 15 of 59
                            Case 19-62049-tmr11         Doc 48      Filed 08/19/19
Seller or any other Person alleging any infringement, misappropriation, dilution or violation by any Person
of any Intellectual Property Assets. Seller is not subject to any outstanding or prospective Governmental
Order (including any motion or petition therefor) that does or would restrict or impair the use of any
Intellectual Property Assets.

         Section 4.12 Inventory. Except as set forth on Section 4.12 of the Disclosure Schedules, all of
the Inventory of the Company reflected on the Balance Sheet, whether located at the premises of Seller or
elsewhere, are of, and the Inventory of Seller on the Closing Date will consist of, a quantity and quality
usable and saleable in the ordinary course of business, are not damaged or defective and are merchantable.
All of the Inventory of Seller reflected on the Balance Sheet is validly owned by Seller and constitutes an
asset of Seller. All of the Inventory of Seller, whether located at the premises of Seller or elsewhere, are,
and as of the Closing Date will be, properly reflected on the Company’s books and records and are not and,
as of the Closing Date will not be, the subject of any counterclaim, or a claim for a charge back, deduction,
credit, set off or other offset, or any claim of a party-in-possession, such as a claim for an Encumbrance or
other restriction. The quantities of each item of Inventory (whether raw materials, work-in-process or
finished goods) are not excessive, but are reasonable in the present circumstances of Seller. No Inventory
has been adulterated or misbranded. Except as set forth on Section 4.12 of the Disclosure Schedules, all of
the Inventory, whether located at the premises of Seller or elsewhere, are and, as of the Closing Date will
be, in compliance with all applicable Laws, including those pertaining to labeling and packaging and all
Seller’s products included in such Inventory comply in all respects with current FDA (as defined below in
Section 4.15) and Federal Trade Commission requirements and the requirements of other Governmental
Authorities and were handled in conformity with current FDA requirements and the requirements of other
Governmental Authorities.

          Section 4.13 Insurance. Except as set forth on Section 4.13 of the Disclosure Schedules, there
are no claims related to the Business, the Purchased Assets or the Assumed Liabilities pending under any
insurance policies of Seller as to which coverage has been questioned, denied or disputed or in respect of
which there is an outstanding reservation of rights. Neither Seller nor any of its Affiliates have received
any written notice of cancellation of, premium increase with respect to, or alteration of coverage under, any
of such insurance policies. All such insurance policies are in full force and effect and enforceable in
accordance with their terms and have not been subject to any lapse in coverage. Neither Seller nor any of
its Affiliates is in default under, or has otherwise failed to comply with in any material respect, any provision
contained in any such insurance policy.

         Section 4.14        Legal Proceedings; Governmental Orders.

                  (a)    Except as set forth in Section 4.14(a) of the Disclosure Schedules, and except for
the Bankruptcy Case, there are no Actions pending or threatened in writing against or by Seller (a) relating
to or affecting the Business, the Purchased Assets or the Assumed Liabilities or (b) that challenge or seek
to prevent, enjoin or otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that would reasonably be expected to give rise to, or serve as a basis for,
any such Action.

                 (b)      Except as set forth in Section 4.14(b) of the Disclosure Schedules, there are no
outstanding Governmental Orders and no unsatisfied judgments, penalties or awards against the Business.
Seller is in compliance with the terms of each Governmental Order set forth in Section 4.14(b) of the
Disclosure Schedules. No event has occurred or circumstances exist that would reasonably be expected to
constitute or result in (with or without notice or lapse of time) a violation of any such Governmental Order.




PAGE 12 – ASSET PURCHASE AGREEMENT                                                             EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                               Page 16 of 59
                            Case 19-62049-tmr11         Doc 48       Filed 08/19/19
         Section 4.15        Compliance With Laws; Permits.

                 (a)     Seller has complied, and is now complying, with Laws applicable to the conduct
of the Business as currently conducted and the ownership and use of the Purchased Assets, including but
not limited to those Law associated with the United States Federal Food, Drug and Cosmetic Act, 21 U.S.C.
§ 301 et seq., and applicable regulations, including the rules and regulations of the Food and Drug
Administration (“FDA”) promulgated thereunder. All manufacturing operations of the Business are being
and, to the extent required by applicable Law, have been conducted in compliance in all material respects
with applicable FDA good manufacturing practices and quality systems regulations.

                 (b)     Except as set forth on Section 4.15(b) of the Disclosure Schedules, the Seller has
all Permits necessary for its operations in the conduct of the Business, such Permits are in full force and
effect and no violations are or have been recorded in respect of any thereof, and no Proceeding is pending
or threatened to revoke or limit any thereof. Seller has taken all necessary action to maintain each Permit.
Section 4.15(b) of the Disclosure Schedules contains a true, correct and complete list of all such Permits,
including the names of the Permits and their respective dates of issuance and expiration, under which Seller
is operating or bound, and Seller has provided the buyer with true, correct and complete copies of the
Permits set forth on Section 4.15(b) of the Disclosure Schedules. Except as set forth on Section 4.15(b) of
the Disclosure Schedules, none of the Permits set forth on Section 4.15(b) of the Disclosure Schedules shall
be adversely affected as a result of Seller’s execution and delivery of, or the performance of its obligations
under, this Agreement or the consummation of the transactions contemplated hereby.

         Section 4.16        Environmental Matters.

                (a)     The operations of Seller with respect to the Business and the Purchased Assets
have been and currently are in compliance with all Environmental Laws. Seller has not received in writing
from any Person, with respect to the Business or the Purchased Assets, any: (i) Environmental Notice or
Environmental Claim; or (ii) request for information pursuant to Environmental Law, which, in each case,
either remains pending or unresolved, or is the source of ongoing obligations or requirements as of the
Closing Date.

                 (b)      There has been no Release of Hazardous Materials (i) in contravention of
Environmental Law; or (ii) in an amount requiring cleanup or reporting under Environmental Law with
respect to the Business, the Purchased Assets or any Real Property, while owned and operated by Seller or,
to the Knowledge of Seller, before being owned and operated by Seller, and Seller has not received any
Environmental Notice that the Business or any of the Purchased Assets or Real Property has been
contaminated with any Hazardous Material that would reasonably be expected to result in an Environmental
Claim against, or a violation of Environmental Law or term of any Environmental Permit by, Seller.

                (c)     Seller has not retained or assumed, by contract or, to the Knowledge of Seller,
operation of Law, any liabilities or obligations of third parties under Environmental Law.

                 (d)     Seller has provided or otherwise made available to Buyer: (i) any and all
environmental reports, studies, audits, records, sampling data, site assessments and other similar documents
with respect to the Business or the Purchased Assets or any real property owned, leased or operated by
Seller in connection with the Business which are in the possession or control of Seller; and (ii) any and all
material documents concerning compliance with Environmental Laws.




PAGE 13 – ASSET PURCHASE AGREEMENT                                                           EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                             Page 17 of 59
                            Case 19-62049-tmr11        Doc 48      Filed 08/19/19
         Section 4.17        Taxes.

                 (a)     All Tax Returns required to be filed by Seller for any Pre-Closing Tax Period have
been filed. Such Tax Returns are true, complete and correct in all material respects. All Taxes due and
owing by Seller (whether or not shown on any Tax Return) have been, or will be, paid. No claim has ever
been made by an authority in a jurisdiction where Seller does not file Tax Returns that Seller is or may be
subject to taxation by that jurisdiction.

                (b)      Seller has withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor, creditor, customer,
shareholder or other party, and has complied with all information reporting and backup withholding
provisions of applicable Law. Each Person providing services to or on behalf of Seller, or in connection
with the Business, has been properly classified as an employee or an independent contractor, as applicable,
for the purposes of the withholding and payment of Taxes.

               (c)           No extensions or waivers of statutes of limitations have been given with respect to
any Taxes of Seller.

               (d)     All deficiencies asserted, or assessments made, against Seller as a result of any
examination by any taxing authority have been fully paid.

                (e)     Seller is not a party to any Action by any taxing authority. There are no pending
or threatened Actions by any taxing authority.

                 (f)     There are no Encumbrances for Taxes upon any of the Purchased Assets nor is any
taxing authority in the process of imposing any Encumbrances for Taxes on any of the Purchased Assets
(other than for current Taxes not yet due and payable).

        Section 4.18 Brokers. Other than Seller’s obligations to Armory Securities, LLC, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement or any other Transaction Document based upon
arrangements made by or on behalf of Seller; provided, however, that Seller may retain and compensate a
broker, finder, investment banker, or similar professional in the Bankruptcy Case to market the Purchased
Assets as is necessary and appropriate.

         Section 4.19        Product Quality Liability.

                (a)      Except as set forth in Section 4.19 of the Disclosure Schedules, all of the Inventory
complies with it stated specifications and, in all material respects, with all Laws and in accordance with
accepted industry standards and practices. Since January 1, 2015, Seller has not received any material
volume of products from vendors that had to be returned or destroyed because they did not comply with
Law or accepted industry standards and practices.

                 (b)     Seller has not received any written citation from any Governmental Authority for
violation of any standards with respect to the Products or those portions of the storage, production and other
facilities of a material supplier which is involved in, committed to, or have a material effect on the
production of the Products.

                (c)      Except as set forth in Section 4.19 of the Disclosure Schedules, Seller does not
have any Liability (and there is no pending or threatened Action that alleges any Liability) for replacement
of any Products or other damages in connection with any Products, other than ordinary course product


PAGE 14 – ASSET PURCHASE AGREEMENT                                                             EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                               Page 18 of 59
                            Case 19-62049-tmr11           Doc 48      Filed 08/19/19
warranty claims consistent with Seller’s historical experience, as adjusted for the passage of time based on
any changes in the volume and mix of products shipped to customers. Since January 1, 2015, Seller has
not recalled any Products, and Seller is not now under any obligation to recall any Products.


                          REPRESENTATIONS AND WARRANTIES OF BUYER

         Except as set forth in the correspondingly numbered Section of the Disclosure Schedules, Buyer
represents and warrants to Seller that the statements contained in this Article 5 are true and correct as of
the date hereof.

        Section 5.1     Organization of Buyer. Buyer is an entity duly organized, validly existing and in
good standing under the Laws of the state of Oregon.

         Section 5.2     Authority of Buyer. Buyer has full corporate power and authority to enter into
this Agreement and the other Transaction Documents to which Buyer is a party, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Buyer of this Agreement and any other Transaction Document to which Buyer
is a party, the performance by Buyer of its obligations hereunder and thereunder and the consummation by
Buyer of the transactions contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution, and delivery by Seller) this Agreement constitutes a legal, valid
and binding obligation of Buyer enforceable against Buyer in accordance with its terms. When each other
Transaction Document to which Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution, and delivery by each other party thereto), such Transaction
Document will constitute a legal and binding obligation of Buyer enforceable against it in accordance with
its terms.

         Section 5.3      No Conflicts; Consents. The execution, delivery and performance by Buyer of
this Agreement and the other Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (a) conflict with or result in a violation
or breach of, or default under, any provision of the articles of incorporation, bylaws or other organizational
documents of Buyer; (b) conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Buyer; or (c) require the consent, notice or other action by any Person
under any Contract to which Buyer or any Affiliate thereof is a party. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental Authority is required by or
with respect to Buyer in connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated hereby and thereby.

        Section 5.4       Brokers. No broker, finder or investment banker is entitled to any brokerage,
finders or other fee or commission in connection with the transactions contemplated by this Agreement or
any other Transaction Document based upon arrangements made by or on behalf of Buyer.

        Section 5.5     Legal Proceedings. There are no actions, suits, claims, investigations or other
legal Action pending or, to Buyer’s knowledge, threatened against or by Buyer or any Affiliate of Buyer
that challenge or seek to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.




PAGE 15 – ASSET PURCHASE AGREEMENT                                                           EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                             Page 19 of 59
                            Case 19-62049-tmr11        Doc 48      Filed 08/19/19
                                                  COVENANTS

         Section 6.1      Conduct of Business Prior to the Closing Date. From the Effective Date until
Closing, except as otherwise provided in this Agreement or consented to in writing by Buyer (which consent
shall not be unreasonably withheld or delayed), Seller shall (i) conduct the Business in the ordinary course
of business and consistent with past practice; (ii) use commercially reasonable efforts to maintain and
preserve intact the current Business organization and operations and to preserve the rights, goodwill and
relationships of employees, customers, suppliers, distributors, regulators and others having relationships
with the Business; (iii) refrain from entering into Contracts, except in the ordinary course of business or
leases that are terminable at will; or (iv) make any expenditures for capital improvements in an amount
exceeding $5,000. Seller will not take any action that would cause any of the changes, events or conditions
described in Section 4.6 to occur. In addition (and without limiting the generality of the foregoing) Seller
shall:

                (a)     preserve and maintain all Permits required for the conduct of the Business as
currently conducted or the ownership and use of the Purchased Assets;

                   (b)       pay the debts, Taxes and other obligations of the Business when due;

                (c)     maintain the Purchased Assets in the same condition as they were on the date of
this Agreement, subject to reasonable wear and tear;

                (d)     continue in full force and effect without modification all insurance policies related
to the Purchased Assets, except as required by applicable Law;

                   (e)       perform all of its obligations under all Assigned Contracts;

                   (f)       maintain the Books and Records in accordance with past practice;

                (g)    comply in all material respects with all Laws applicable to the conduct of the
Business or the ownership and use of the Purchased Assets; and

                (h)     not take or permit any action that would cause any of the changes, events or
conditions described above to occur.

         Section 6.2     Efforts. The Parties agree to use commercially reasonable efforts to satisfy or
cause to be satisfied as soon as practicable their respective obligations hereunder and the conditions
precedent to Closing. Without limiting the generality of the foregoing, each party hereto shall use all
commercially reasonable efforts to cause the Closing to occur and shall use all commercially reasonable
efforts to make and obtain, and to cooperate in making and obtaining, all consents from third parties,
including any Governmental Authority, required, necessary or appropriate to permit the consummation of
the transactions, including, for the avoidance of doubt, (a) all consents of counterparties to Assigned
Contracts required to be obtained in connection with the assignment and assumption of such contracts and
leases and (b) all Permits relating to the Real Property.

         Section 6.3         Due Diligence.

                (a)      From the date that Buyer receives preliminary title reports for each of the Real
Property parcels until 60 calendar days thereafter (“Due Diligence Period”), Seller shall (a) permit Buyer
and its Representatives full and free access to and the right to inspect all of the Real Property, properties,


PAGE 16 – ASSET PURCHASE AGREEMENT                                                           EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                             Page 20 of 59
                            Case 19-62049-tmr11           Doc 48      Filed 08/19/19
assets, premises, Books and Records (other than the books and records described in Section 2.2(b)), the
Contracts, and other documents and data related to the Business and the Purchased Assets, including
regarding the Brands and the other Intellectual Property Assets (the “Due Diligence”); (b) furnish Buyer
and its Representatives with such financial, operating and other data and information related to the Business
as Buyer or any of its Representatives may reasonably request; and (c) instruct the Representatives of Seller
to cooperate with Buyer in its investigation of the Business. Without limiting the foregoing, Seller shall
permit Buyer and its Representatives to conduct environmental due diligence of the Real Property,
including the collecting and analysis of samples of indoor or outdoor air, surface water, groundwater or
surface or subsurface soil or other materials on, at, in, under or from the Real Property. Any investigation
pursuant to this Section shall be conducted in such manner as not to interfere unreasonably with the conduct
of the Business or any other businesses of Seller. No investigation by Buyer or other information received
by Buyer shall operate as a waiver or otherwise affect any representation, warranty or agreement given or
made by Seller in this Agreement.

                  (b)     Buyer and its Representatives shall have a right to enter upon the Real Property for
the purpose of conducting the Due Diligence, provided that in each such instance: (i) it obtains the prior
written consent of Seller, which such consent shall not be unreasonably withheld or delayed; and (ii) the
date and approximate time period are scheduled with Seller. At the election of Seller, a Representative of
Seller shall be present during any entry to Buyer or its Representatives upon the Real Property for purposes
of conducting its Due Diligence. Buyer shall take necessary actions to minimize interference with or
disruption of the operation of the Business. Buyer shall not cause or permit any mechanic liens,
materialmen’s liens or other liens to be filed against the Real Property or the Business as a result of its Due
Diligence.

                  (c)     Seller shall deliver to Buyer within 10 business days after the Effective Date a
preliminary title report for the Real Property from the Title Company, together with legible and complete
copies of all documents relating to title exceptions referred to therein. Buyer may order an ALTA survey
of the Real Property. Buyer shall give to Seller, prior to the expiration of the Due Diligence Period, written
notice stating which exceptions to title and survey matters shown on the preliminary title report and the
survey are disapproved by Buyer (the “Title Objection Notice”). Seller shall have 5 business days after
receipt of the Title Objection Notice to give Buyer written notice (the “Title Reply Notice”) stating either:
(i) that Seller will remove all disapproved exceptions to title and survey matters, or (ii) that Seller elects not
to cause one or more of such title exceptions or survey matters to be removed because of Seller’s good faith
determination that Seller is unable to do so. If Seller gives no timely Title Reply Notice, Seller shall be
deemed to have agreed to remove all matters to which Buyer objected. If Seller gives a timely Title Reply
Notice specifying objectionable matters which Seller is unable to remove, Buyer shall have 10 business
days after receipt of the Title Reply Notice to give to Seller written notice (the “Final Notice”) stating that
Buyer will proceed with the purchase and take the Property subject to such exceptions and survey matters
which Seller listed in the Title Reply Notice as being matters that the Seller is unable to remove, or stating
that Buyer is terminating this Agreement. If Buyer shall fail to give Seller a Final Notice within 10 business
days, Buyer shall be deemed to have elected to terminate this Agreement. Seller agrees to convey the Real
Property to Buyer free and clear of all title exceptions and survey matters except only the Permitted
Encumbrances. Notwithstanding anything to the contrary among the foregoing provisions, Seller shall be
unconditionally obligated to remove from title (a) any mortgages, deeds of trust, public assessments,
statutory liens, judgment liens, or other liens which can be removed by the payment of money, and Seller
shall not decline to do so in the Reply Notice, and (b) any encumbrance or lien arising after the giving of
the Title Objection Notice.

               (d)     If Buyer shall conclude that its review of the Purchased Assets supports the
Purchase Price and satisfies its other requirements, Buyer shall give written notice (the “Contingency
Removal Notice”) to Seller prior to the expiration of the Due Diligence Period (as the same may be

PAGE 17 – ASSET PURCHASE AGREEMENT                                                              EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                                Page 21 of 59
                            Case 19-62049-tmr11          Doc 48      Filed 08/19/19
extended) of satisfaction or waiver of all contingencies to Buyer's obligation to close the transaction
contemplated hereby. If no such notice is given, this Agreement shall automatically terminate, with no
further obligations on the part of either party, except as otherwise described in Section 10.2. Buyer’s
decision to proceed shall be at its absolute and sole discretion.

                 (e)     In the event during the Due Diligence Period Buyer uncovers issues for which
Buyer needs additional time for review and inspection or that Buyer requires to be resolved prior to Closing,
or if Buyer is awaiting the delivery of a third party report reasonably required in its diligence activity, the
parties agree to extend the Due Diligence Period and Closing, as reasonably necessary, to resolve such
issues and receive and respond to such reports to the reasonable satisfaction of Buyer.

        Section 6.4      Assistance in Respect of Applications for Licenses, Permits, Consents, and
Approvals. Without limiting any other covenant or obligation of Seller hereunder, Seller agrees that it shall
use commercially reasonable efforts to provide Buyer with such information and such other assistance as
may be reasonably required by Buyer on written notice to Seller, to enable Buyer to obtain any and all
consents and Permits as may be necessary or desirable with respect to the transactions herein required from
any third-party, Governmental Authority, department, agency or regulator having jurisdiction over Buyer,
the Business, or the Purchased Assets, including but not limited to any and all assistance required to enable
Buyer to obtain any relevant federal, state, and local licenses or other licenses or Permits required for Buyer
to operate the Business after the Closing.

         Section 6.5         [INTENTIONALLY OMITTED]

       Section 6.6      Notice of Certain Events. From the date hereof until the Closing, Seller shall
promptly notify Buyer in writing of:

                (a)       any fact, circumstance, event or action, the existence, occurrence or taking of
which (i) has had, or could reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (ii) has resulted in, or could reasonably be expected to result in, any representation or
warranty made by Seller hereunder not being true and correct, or (iii) has resulted in, or could reasonably
be expected to result in, the failure of any of the conditions set forth in Section 8.1 to be satisfied;

                (b)     any notice or other communication from any Person alleging that the consent of
such Person is or may be required in connection with the transactions contemplated by this Agreement;

                (c)     any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and

                 (d)    any Actions commenced or threatened against, relating to or involving or
otherwise affecting the Business, the Purchased Assets or the Assumed Liabilities that, if pending on the
date of this Agreement, would have been required to have been disclosed pursuant to Section 4.14 or that
relates to the consummation of the transactions contemplated by this Agreement.

        Buyer’s receipt of information pursuant to this Section 6.6 shall not operate as a waiver or
otherwise affect any representation, warranty or agreement given or made by Seller in this Agreement and
shall not be deemed to amend or supplement the Disclosure Schedules.

        Section 6.7      Supplement to Disclosure Schedules. From time to time prior to the expiration
of Due Diligence, Seller shall have the right (but not the obligation) to supplement or amend the Disclosure
Schedules hereto with respect to any matter hereafter arising or of which it becomes aware after the
Effective Date (each a “Schedule Supplement”). Any disclosure in any such Schedule Supplement shall


PAGE 18 – ASSET PURCHASE AGREEMENT                                                            EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                              Page 22 of 59
                            Case 19-62049-tmr11        Doc 48      Filed 08/19/19
not be deemed to have cured any inaccuracy in or breach of any representation or warranty contained in
this Agreement, including for purposes of the indemnification or termination rights contained in this
Agreement, or of determining whether or not the conditions set forth in Section 8.1(a) have been satisfied.

         Section 6.8         Employees.

               (a)      Seller shall terminate the employment of its Employees effective as of the Closing
Date. Buyer in its sole discretion may offer employment effective on the Closing Date, to some or all
Employees, and will discuss with such Employees the Buyer’s employee benefit programs. Effective as of
Closing, the Employees shall cease active participation in the Benefits. Seller will pay all amounts due its
Employees in connection with their employment including compensation, Benefits and applicable Taxes.

                 (b)      Seller shall be solely responsible, and Buyer shall have no obligations whatsoever
for, any compensation or other amounts payable to any current or former employee, officer, manager,
independent contractor or consultant of the Business, including hourly pay, commission, bonus, salary,
accrued vacation, fringe, profit sharing benefits or severance pay for any period relating to the service with
Seller at any time on or prior to the Closing Date and Seller shall pay all such amounts to all entitled persons
on or prior to the Closing Date.

                  (c)     Seller shall remain solely responsible for the satisfaction of all claims for medical,
dental, life insurance, health accident or disability benefits brought by or in respect of current or former
employees, officers, directors, independent contractors or consultants of the Business or the spouses,
dependents or beneficiaries thereof, which claims relate to events occurring on or prior to the Closing Date.
Seller also shall remain solely responsible for all worker’s compensation claims of any current or former
employees, officers, directors, independent contractors or consultants of the Business which relate to events
occurring on or prior to the Closing Date. Seller shall pay, or cause to be paid, all such amounts to the
appropriate persons as and when due.

        Section 6.9    Title Insurance. At Closing, Seller will cause the Title Company to provide Buyer
with extended ALTA form owner’s title insurance policies for the Real Property (“ALTA Extended Form
Title Insurance Policies”) with coverage amounts equal to the value allocated to the Real Property in
Exhibit A.

         Section 6.10        Confidentiality.

                  (a)     Except as required by the Bankruptcy Court or the Bankruptcy Code, Seller shall
cause its Affiliates to, hold, and shall use its commercially reasonable efforts to cause its respective
Representatives to hold, in confidence any and all information, whether written or oral, concerning the
Business under the Brands, except with respect to such information that (i) is generally available to and
known by the public through no fault of Seller, any of its Affiliates or their respective Representatives; or
(ii) is lawfully acquired by Seller or any of its Affiliates or Representatives from and after the Closing from
sources which are not prohibited from disclosing such information by a legal, contractual or fiduciary
obligation, provided that (A) Seller and its Affiliates may disclose on a confidential basis certain summary
financial information relating to the transactions contemplated by this Agreement to any professional
advisor who is bound prior to disclosure to maintain the confidentiality of such information, and (B) Seller
and its Affiliates may disclose information otherwise necessary in order to enforce the terms of this
Agreement or defend against any claim made under this Agreement. If Seller or any of its Affiliates or their
Representatives are compelled to disclose any information by judicial or administrative process or by other
requirements of Law, Seller shall, to the extent legally permissible, promptly notify Buyer in writing and
shall disclose only that portion of such information which Seller is advised by its counsel in writing is
legally required to be disclosed, provided that Seller shall use commercially reasonable efforts to obtain an

PAGE 19 – ASSET PURCHASE AGREEMENT                                                            EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                              Page 23 of 59
                            Case 19-62049-tmr11         Doc 48      Filed 08/19/19
appropriate protective order or other reasonable assurance that confidential treatment will be accorded such
information.

                  (b)      Except as required by the Bankruptcy Court or the Bankruptcy Code, Buyer shall,
and shall cause each of its Affiliates to, hold, and shall use its commercially reasonable efforts to cause its
or their respective Representatives to hold, in confidence any and all information, whether written or oral,
concerning the business of Seller and its Affiliates (other than the Business or the Purchased Assets), except
with respect to such information that (i) is generally available to and known by the public through no fault
of Buyer, any of its Affiliates or their respective Representatives; or (ii) is lawfully acquired by Buyer, any
of its respective Affiliates or their respective Representatives from and after the Closing from sources which
are not prohibited from disclosing such information by a legal, contractual or fiduciary obligation, provided
that (A) Buyer and its Affiliates may disclose information to the extent required by applicable law, and may
also disclose on a confidential basis certain summary financial information relating to the transactions
contemplated by this Agreement to any professional advisor who is obligated prior to disclosure to maintain
the confidentiality of such information, and (B) Buyer and its Affiliates may disclose information otherwise
necessary in order to enforce the terms of this Agreement or the Transaction Documents, or defend against
any claim made under this Agreement or the other Transaction Documents. If Buyer or any of its Affiliates
or their respective Representatives are compelled to disclose any information by judicial or administrative
process or by other requirements of Law, to the extent legally permissible, Buyer shall promptly notify
Seller in writing and shall disclose only that portion of such information which Buyer is advised by its
counsel in writing is legally required to be disclosed, provided that Buyer shall use commercially reasonable
efforts to obtain an appropriate protective order or other reasonable assurance that confidential treatment
will be accorded such information.

        Section 6.11 Public Announcements. Until and after Closing, unless otherwise required by the
Bankruptcy Court or applicable Law, no party to this Agreement shall make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise communicate with any
news media, and the parties shall mutually agree as to the timing and contents of any such announcement.

          Section 6.12 Books and Records. For a period of three (3) years after Closing, Seller and Buyer
shall (i) retain the Books and Records (including personnel files, if any) relating to periods prior to Closing;
and (ii) upon reasonable notice, afford the other party reasonable access (including the right to make
photocopies), during normal business hours, to such Books and Records.

        Section 6.13 Accounts Receivable. In the event Seller receives payment of a receivable to
which it is not entitled per this Agreement, Seller shall deliver to Buyer any and all such payments.

        Section 6.14 Insurance. Seller shall keep all insurance coverage in place through the Closing
Date. In addition, prior to the Closing, Seller shall promptly inform the insurers under any insurance policy
held by Seller of any facts, circumstances or events, to the Knowledge of Seller, that would reasonably be
expected to result in a claim against Seller or the Purchased Assets that would be covered by such insurance
policy.

         Section 6.15 Transfer Taxes. All transfer, documentary, sales, use, stamp, registration, value-
added, Taxes, if any, due on sale of the Real Property and its real estate improvements, and other such
Taxes and fees (including any penalties and interest) incurred in connection with this Agreement and the
other Transaction Documents shall be borne and paid by Seller when due. Seller shall, at its own expense,
timely file any Tax Return or other document with respect to such Taxes or fees (and Buyer shall cooperate
with respect thereto as necessary). Seller shall pay 50% of the costs to record the Deeds and any other
assignments or instruments to be recorded with the real estate records in connection with the sale or


PAGE 20 – ASSET PURCHASE AGREEMENT                                                            EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                              Page 24 of 59
                            Case 19-62049-tmr11         Doc 48      Filed 08/19/19
conveyance of the Purchased Assets1.

        Section 6.16 Further Assurances. Following the Closing, each of the parties hereto shall, and
shall cause their respective Affiliates to, execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this Agreement and the other
Transaction Documents.


                                            BANKRUPTCY MATTERS

         Section 7.1      Court Approval. Seller and Buyer acknowledge that this Agreement and the sale
of the Purchased Assets are subject to Bankruptcy Court approval. Seller and Buyer acknowledge that to
obtain such approval, Seller must demonstrate that it has taken reasonable steps to obtain the highest or
otherwise best offer possible for the Purchased Assets, including, but not limited to, giving notice of the
transactions contemplated by this Agreement to creditors and certain other interested parties as ordered by
the Bankruptcy Court, and (b) Seller must pay any amount needed to cure all defaults and provide adequate
assurance of future performance under the Assigned Contracts which are to be listed by Seller on Schedule
2.1(e) (the “Cure Costs”).. Seller and Buyer acknowledge that in connection with Seller’s efforts to obtain
the highest or otherwise best offer possible for the Purchased Assets, Seller may engage a financial advisor,
and will prepare or cause to be prepared an executive summary of the Business, and will actively market
the sale of the Business. Further, the Seller and Buyer acknowledge that the Bankruptcy Court will require
a marketing and auction process for the sale of the Purchased Assets, and that Seller may retain a broker,
finder, investment banker, or similar professional to represent Seller in such process.

       Section 7.2      Sale Motion. Seller has filed or will within five (5) business days file with the
Bankruptcy Court a motion (the “Sale Motion”), notices and proposed orders, in form and content
reasonably satisfactory to Buyer seeking the Bankruptcy Court’s issuance of the sale order (the “Sale
Order”). The Sale Motion shall include a request that the Sale Order include, among other things:

                (a)      that this Agreement was negotiated at arms-length, and the Buyer has acted in good
faith and without collusion or fraud of any kind;

                (b)     the Buyer is not an “insider” or “affiliate” of the Seller as those terms are defined
in the Bankruptcy Code;

                (c)     neither the Seller nor the Buyer has engaged in any conduct that would prevent the
application of Section 363(m) of the Bankruptcy Code or cause the application of Section 363(n) of the
Bankruptcy Code with respect to the consummation of the purchase transaction;

               (d)      Buyer is purchasing the Purchased Assets in good faith within the meaning of
Section 363(m) of the Bankruptcy Code and is entitled to the protections afforded by Section 363(m) of the
Bankruptcy Code;

                 (e)       notice of the sale (and any required sale procedures), as sent to all creditors and
interested parties, is sufficient to comply with notice requirements of the Bankruptcy Code;




PAGE 21 – ASSET PURCHASE AGREEMENT                                                           EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                             Page 25 of 59
                            Case 19-62049-tmr11        Doc 48      Filed 08/19/19
                  (f)      all objections to the sale free and clear of liens, claims, interests and encumbrances
have been withdrawn or overruled, and the Buyer therefore purchases the Purchased Assets free and clear
of all liens, claims, interests and encumbrances, including free and clear of Liens or Liabilities, other than
Permitted Encumbrances and Assumed Liabilities; and

               (g)      Buyer is released from any potential liability in connection with the purchase of
the Purchased Assets, other than Permitted Encumbrances and Assumed Liabilities.

          Section 7.3        Service of Sale Motion. Seller shall serve a copy of the Sale Motion on:

               (a)     all entities that claim any interest in or Lien (other than Permitted Encumbrances)
upon the Purchased Assets;

                   (b)       all parties to Assigned Contracts;

               (c)    all governmental taxing authorities that have or as a result of the sale of the
Purchased Assets may have claims, contingent or otherwise, against the Seller;

                (d)     all parties that filed notices of appearance or requests for notices under Bankruptcy
Rule 9010(b), or were entitled to notice under Bankruptcy Rule 2002;

               (e)      all creditors or holders of claims (as defined in Section 101(5) of the Bankruptcy
Code, whether or not liquidated, contingent, disputed, or unmatured) of the Seller;

                   (f)       all interested governmental, pension, environmental and other regulatory entities;

                   (g)       the Attorney General of the State of Oregon;

                   (h)       the Office of the United States Trustee;

                 (i)     the Internal Revenue Service and any governmental taxing authority that has filed
a claim against the Seller; and

                   (j)       all entities that expressed to the Seller an interest in purchasing the Purchased
Assets.

         Section 7.4     Comment by Buyer. Seller shall provide Buyer with copies of all motions,
applications and supporting papers prepared by or on behalf of the Seller (including forms of orders) directly
relating to the Purchased Assets or this Agreement prior to the filing thereof in the Bankruptcy Case so as
to allow Buyer to provide reasonable comments for incorporation into same.

         Section 7.5     Stalking Horse Provisions. The Seller has filed or will within 5 business days
file with the Bankruptcy Court a motion seeking approval of a bidding process. The Bankruptcy Court order
approving such bidding process shall include the following, without limitation:

                (a)     If Buyer is not, for any reason other than as a result of Buyer breaching this
Agreement, the successful purchaser, Buyer will be entitled to a cash payment in an amount equal to the
sum of all reasonable costs and expenses of Buyer incurred in connection with Buyer’s efforts to negotiate
and consummate the Transactions contemplated by this Agreement (including, without limitation, the fees
and expenses of counsel), but such reimbursement shall be capped at $250,000 (the “Expense
Reimbursement”) and a return of any deposit made by Buyer;


PAGE 22 – ASSET PURCHASE AGREEMENT                                                             EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                               Page 26 of 59
                            Case 19-62049-tmr11           Doc 48        Filed 08/19/19
                (b)      The Expense Reimbursement shall be paid from any proceeds of an Alternative
Transaction, otherwise payable to Sellers, provided that if such amounts are not paid from such proceeds,
Sellers and the Active Members shall remain liable for such amounts. Sellers shall have no liability with
respect to Buyer or any other person for an amount exceeding the Expense Reimbursement in the event that
this Agreement is terminated by Seller pursuant to Section 10.1(g).

                (c)    The Expense Reimbursement (to the extent due and owing) shall be first-priority
administrative expenses of Seller’s bankruptcy estate under Sections 503(b) and 507(a)(2) of the
Bankruptcy Code.

                 (d)     The obligation of Seller to pay, and the payment by Seller of, the Expense
Reimbursement (to the extent due and owing), shall in no way limit or otherwise affect the rights of Buyer
to a return of any deposit made in connection with this Agreement or the Transactions.

                 (e)     Seller acknowledges and agrees that Buyer would not have entered into this
Agreement but for the provisions in this Section 7.5, and that the provisions of this Section 7.5 are integral
to, and shall survive any termination of, this Agreement.

                 (f)     Competing bidders will be required to pay the Expense Reimbursement and
overbid in $100,000.00 increments above the bid submitted by the Buyer; Buyer shall have the right but
not the obligation to overbid competing bids in $100,000.00 increments;

                  (g)     Competing bidders must demonstrate when bidding the ability to pay the purchase
price in cash at the Closing;

                (h)      Competing bidders (other than the Buyer) will be required to deposit $500,000.00
cash, and deliver to Seller a signed copy of this Agreement, marked to show such bidder’s proposed
changes, in order to confirm a commitment to proceed with the purchase; and

                 (i)      If the Buyer is the successful purchaser, then the Sale Order shall contain, among
other things, the provisions set forth above in Section 7.2.


                                           CONDITIONS TO CLOSING

         Section 8.1     Conditions to Obligations of Buyer. The obligations of Buyer to consummate
the transactions contemplated by this Agreement shall be subject to the fulfillment or Buyer’s waiver, at or
prior to Closing, of each of the following conditions:

                 (a)     The Bankruptcy Court shall have entered an order approving the bidding
procedures pursuant to which Seller shall sell the Purchased Assets to Buyer or a higher and better bidder
(the “Bid Procedures Order”) in a form reasonably acceptable to the Parties and otherwise substantially
in the form set forth on Exhibit F;

                  (b)    The Seller shall have filed the Sale Motion under Sections 363 and 365 of the
Bankruptcy Code seeking approval of (1) the sale of the Purchased Assets and assumption and assignment
of the Assigned Contracts and assumption of the Assumed Liabilities pursuant to the terms and the
Transactions contemplated by this Agreement; (2) the sale of the Purchased Assets to the Buyer free and
clear of liens, claims and interests, to the fullest extent possible under Section 363(f) of the Bankruptcy
Code; and (3) the form of this Agreement;



PAGE 23 – ASSET PURCHASE AGREEMENT                                                           EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                             Page 27 of 59
                            Case 19-62049-tmr11        Doc 48      Filed 08/19/19
                 (c)     The Bankruptcy Court shall have entered the Sale Order in a form approved by the
Parties, which Sale Order shall include a finding that Buyer has purchased the Assets in “good faith” within
the meaning of Section 363(m) of the Bankruptcy Code; and the Sale Order shall not be stayed, shall be in
full force and effect and shall not have been vacated or reversed by order of the Bankruptcy Court or any
other Court;

                 (d)     No court order by the Bankruptcy Court shall have been entered in any action or
proceeding instituted by any person that enjoins, restrains, or prohibits the consummation of the transactions
contemplated by this Agreement

                 (e)       The representations and warranties of Seller contained in this Agreement, the other
Transaction Documents, and any certificate or other writing delivered pursuant to this Agreement, shall be
true and correct in all respects as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as of a specified date, which
shall be true and correct in all respects as of that specified date).

               (f)    Seller shall have duly performed and complied in all material respects with all
agreements, covenants and conditions required by this Agreement and each of the other Transaction
Documents to be performed or complied with by it prior to or on the Closing Date.

                  (g)    No action, suit, or proceeding shall be pending or threatened before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator wherein an unfavorable injunction, judgment, order, decree, ruling or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement, (ii) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation, (iii) affect adversely and
materially the right of Buyer to own all of the Purchased Assets, (iv) affect adversely and materially the
right of Seller to own Seller’s assets and to operate its business, or (v) prevent the Closing; and no such
injunction, judgment, order, decree, ruling, or charge shall be in effect.

                (h)   Buyer shall have received from Seller duly executed counterparts to the
Transaction Documents (other than this Agreement) and such other documents and deliveries set forth in
Section 3.2(a).

                (i)      From the date of this Agreement, there shall not have occurred any Material
Adverse Effect, nor shall any event or events have occurred that, individually or in the aggregate, with or
without the lapse of time, could reasonably be expected to result in a Material Adverse Effect.

               (j)     Buyer shall have received all Permits that are necessary for it to conduct the
Business as conducted by Seller as of the Closing Date.

                 (k)     All approvals, consents and waivers that are required, including those listed on
Section 4.3 of the Disclosure Schedules, shall have been received, and executed counterparts thereof shall
have been delivered to Buyer at or prior to the Closing.

                 (l)     Buyer shall have received from Seller a certificate, dated the Closing Date and
signed by the secretary of Seller, that each of the conditions set forth in Section 8.1(a) and Section 8.1(f)
have been satisfied (“Seller’s Closing Certificate”).

                (m)      Buyer shall have received a certificate of the Secretary of Seller certifying that
attached thereto are true and complete copies of all resolutions adopted by the board of managers and
members of Seller, as applicable, authorizing the execution, delivery and performance of this Agreement


PAGE 24 – ASSET PURCHASE AGREEMENT                                                           EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                             Page 28 of 59
                            Case 19-62049-tmr11        Doc 48      Filed 08/19/19
and the other Transaction Documents and the consummation of the transactions contemplated hereby and
thereby, and that all such resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby and thereby (“Seller’s Secretary Certificate”).

               (n)      Buyer shall have received from Seller a certificate pursuant to Treasury
Regulations Section 1.1445-2(b) (the “FIRPTA Certificate”) that Seller is not a foreign person within the
meaning of Section 1445 of the Code duly executed by Seller.

                (o)      The Title Company is prepared to issue an ALTA Extended Form Title Insurance
Policy with endorsements for each parcel of Real Property in the amount of the Purchase Price allocated to
the applicable parcel of Real Property, insuring marketable fee simple title to each parcel of Real Property
in Buyer upon recording of the Deed, subject only to the Permitted Encumbrances and no other matters.

                 (p)      All Encumbrances relating to the Purchased Assets shall have been released in full,
other than Permitted Encumbrances, and Seller shall have delivered to Buyer written evidence, in form
satisfactory to Buyer in its sole discretion, of the release of such Encumbrances.

                (q)    Seller shall have completed all reasonable distributor termination or re-alignment
actions requested by Buyer, provided such actions do not result in any liability to material cost to Seller.

               (r)     Seller shall have delivered to Buyer such other documents or instruments as Buyer
reasonably requests and are reasonably necessary to consummate the transactions contemplated by this
Agreement.

              (s)    On or prior to the Closing Date, the Key Employees shall have accepted
employment with Purchaser on terms and conditions satisfactory to Buyer; and

                   (t)       Buyer shall have delivered to Seller the Contingency Removal Notice.

         Section 8.2     Conditions to Obligations of Seller . The obligations of Seller to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment or Seller’s waiver, at or
prior to Closing, of each of the following conditions:

                 (a)      The representations and warranties of Buyer contained in in this Agreement, the
other Transaction Documents and any certificate or other writing delivered pursuant to this Agreement shall
be true and correct in all respects as of the Closing Date with the same effect as though made at and as of
such date (except those representations and warranties that address matters only as of a specified date,
which shall be true and correct in all respects as of that specified date).

               (b)    Buyer shall have duly performed and complied in all material respects with all
agreements, covenants and conditions required by this Agreement and each of the other Transaction
Documents to be performed or complied with by it prior to or on the Closing Date.

                 (c)      Buyer shall have delivered the Closing Cash Payment and such other documents
and deliveries set forth in Section 3.2(b).

                (d)    Seller shall have received from Buyer a certificate, dated the Closing Date and
signed by a duly authorized officer of Buyer, that each of the conditions set forth in Section 8.2(a) and
Section 8.2(b) have been satisfied (“Buyer’s Closing Certificate”).




PAGE 25 – ASSET PURCHASE AGREEMENT                                                          EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                            Page 29 of 59
                            Case 19-62049-tmr11         Doc 48      Filed 08/19/19
                (e)     Seller shall have received a certificate of the Secretary of Buyer certifying that
attached thereto are true and complete copies of all resolutions adopted by the board of directors and
shareholders of Buyer, as applicable, authorizing the execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, and that all such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby (“Buyer’s Secretary
Certificate”).

               (f)     Buyer shall have delivered to Seller such other documents or instruments as Seller
reasonably requests and are reasonably necessary to consummate the transactions contemplated by this
Agreement.

              (g)    Buyer shall have delivered to Seller a fully-executed copy of the Grant Agreement
with Old Cosmos HoldCo.


                                                 INDEMNIFICATION

         Section 9.1       Survival. Subject to the limitations and other provisions of this Agreement, the
representations and warranties contained herein shall survive the Closing and shall remain in full force and
effect until the date that is eighteen (18) months from the Closing Date; provided, that the representations
and warranties in (i) Section 4.1 (Organization and Qualification of Seller), Section 4.2 (Authority of
Seller), Section 4.8 (Title to Purchased Assets), Section 4.18 (Brokers), Section 5.1 (Organization of
Buyer), Section 5.2 (Authority of Buyer) and Section 5.4 (Brokers) shall survive indefinitely, and (ii)
Section 4.16 (Environmental Matters) and Section 4.17 (Taxes) shall survive for the full period of all
applicable statutes of limitations (giving effect to any waiver, mitigation or extension thereof). All
covenants and agreements of the parties that by their terms contemplate performance after Closing shall
survive indefinitely or for the period explicitly specified therein.

         Section 9.2     Indemnification By Seller . Subject to the other terms and conditions of this
Article 9, from and after Closing, Seller shall indemnify and defend each of Buyer, its Affiliates and their
respective directors, officers, managers, shareholders, members, partners, employees, agents,
Representatives, successors and permitted assigns (collectively, the “Buyer Indemnitees”) against, and
shall hold each of them harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred or sustained by, or imposed upon, Buyer Indemnitees based upon, arising out of, with
respect to or by reason of:

                 (a)     any inaccuracy in or breach of any of the representations or warranties of Seller
contained in this Agreement or the other Transaction Documents or in any certificate or instrument
delivered by or on behalf of Seller pursuant to this Agreement, as of the date such representation or warranty
was made or as if such representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);

                 (b)      any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller or their Affiliates pursuant to this Agreement, or the other Transaction Documents or
any certificate or instrument delivered by or on behalf of Seller pursuant to this Agreement;

                   (c)       any Excluded Asset or any Excluded Liability;




PAGE 26 – ASSET PURCHASE AGREEMENT                                                           EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                             Page 30 of 59
                            Case 19-62049-tmr11         Doc 48      Filed 08/19/19
                   (d)       the ownership or operation of the Purchased Assets and the Business prior to
Closing; or

               (e)      any Tax or Taxes with respect to the Purchased Assets or operations of the
Business which is due, or which will become due, for any period prior to Closing.

         Section 9.3     Indemnification By Active Members. Subject to the other terms and conditions
of this Article 9, from and after Closing, the Active Members shall, jointly and severally, indemnify and
defend the Buyer Indemnitees against, and shall hold each of them harmless from and against, and shall
pay and reimburse each of them for, any and all Losses incurred or sustained by, or imposed upon, Buyer
Indemnitees based upon, arising out of, with respect to or by reason of:

                 (a)     any inaccuracy in or breach of any of the representations or warranties of Seller
contained in Section 4.3 (No Conflicts; Consents), Section 4.4 (“Financial Statements”)
Section 4.6 (“Absence of Certain Changes, Events and Conditions”), Section 4.7 (“Assigned Contracts”),
Section 4.9 (“Condition of Assets”), Section 4.10 (“Real Property”), Section 4.11 (“Intellectual
Property”), Section 4.12 (“Inventory”), Section 4.13 (“Insurance”), Section 4.14 (“Legal Proceedings,
Governmental Orders”), Section 4.15 (“Compliance with Laws; Permits”), Section 4.16 (“Environmental
Matters”), Section 4.17 (“Taxes”), Section 4.18 (“Brokers”), and Section 4.19 (“Product Quality
Liability”) of this Agreement, as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or breach of which will be determined
with reference to such specified date);

                (b)     any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller or their Affiliates pursuant to Section 6.1(“Conduct of Business Prior to the Closing
Date”), Section 6.2 (“Efforts”), Section 6.4 (“Assistance in Respect of Applications for Licenses, Permits,
Consents, and Approvals”), Section 6.10 (“Confidentiality”), Section 6.11 (“Public Annoucements”),
Section 6.12 (“Books and Records”), Section 6.14 (“Insurance”), Section 6.15 (“Transfer Taxes”), and
Section 7.5 (“Stalking Horse Provision”) of this Agreement;

                   (c)       any Excluded Asset or any Excluded Liability;

                   (d)       any Encumbrances, other than the Permitted Encumbrances;

                   (e)       the ownership or operation of the Purchased Assets and the Business prior to
Closing; or

               (f)      any Tax or Taxes with respect to the Purchased Assets or operations of the
Business which is due, or which will become due, for any period prior to Closing.

         Section 9.4    Indemnification By Buyer. Subject to the other terms and conditions of this
Article 9, from and after Closing, Buyer shall indemnify and defend Seller, its Affiliates and directors,
officers, managers, shareholders, members, partners, employees, agents, Representatives, successors and
permitted assigns (collectively, the “Seller Indemnitees”) against, and shall hold each of them harmless
from and against, and shall pay and reimburse each of them for, any and all Losses incurred or sustained
by, or imposed upon, Seller Indemnitees based upon, arising out of, with respect to or by reason of:

                 (a)    any inaccuracy in or breach of any of the representations or warranties of Buyer
contained in this Agreement, the other Transaction Documents or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such representation or warranty was


PAGE 27 – ASSET PURCHASE AGREEMENT                                                          EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                            Page 31 of 59
                            Case 19-62049-tmr11         Doc 48      Filed 08/19/19
made or as if such representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);

                (b)     any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement, the other Transaction Documents or any certificate or
instrument delivered by or on behalf of Buyer pursuant to this Agreement;

                   (c)       any Assumed Liability;

                   (d)       ownership or operation of the Purchased Assets and the Business as of and after
Closing; or

               (e)     any Tax or Taxes with respect to the Purchased Assets which is due, or which will
become due, for any period on and after Closing.

         Section 9.5     Certain Limitations. The indemnification provided for in Section 9.2 shall be
subject to the following limitations:

                (a)      Seller shall not be liable to Buyer Indemnitees for indemnification under
Section 9.2(a) until the aggregate amount of all Losses in respect of indemnification under Section 9.2(a)
exceeds $50,000 (the “Basket”), in which event Seller shall be required to pay or be liable for all such
Losses from the first dollar.

                 (b)     The maximum aggregate amount of indemnifiable Losses that may be recovered
from the Seller pursuant to Section 9.2(a) shall not exceed the Purchase Price (such aggregate amount being
the “Cap”).

                 (c)     Notwithstanding Section 9.5(a) and Section 9.5(b), the Basket and the Cap shall
not apply to Losses based upon, arising out of, with respect to or by reason of fraud, intentional misconduct,
or by reason of any inaccuracy in or breach of the Fundamental Representations; provided, however, that
in no event shall the aggregate liability of Seller pursuant to Section 9.2(a) exceed an amount equal to the
cash Purchase Price, other than in the event of fraud, intentional misconduct, or a breach of the
representations and warranties set forth in Section 4.1, Section 4.2, or Section 4.8.

                (d)     In calculating amounts payable to an Indemnified Party hereunder, the amount of
any indemnified Loss shall be determined without duplication of such Loss for which an indemnification
claim has already been made under any other representation, warranty, covenant or agreement.

                 (e)     For purposes of this Article 9, any inaccuracy in or breach of any representation
or warranty shall be determined without regard to any materiality, Material Adverse Effect or other similar
materiality qualification contained in or otherwise applicable to such representation or warranty. In
determining the amount of any Loss for purposes of this Agreement, any materiality qualifier contained in
a representation, warranty, covenant or certificate shall be disregarded.

                 (f)     Buyer’s right to assert any remedies hereunder based on the representations,
warranties, covenants and agreements of Seller contained herein will not be affected or deemed waived by
reason of any investigation conducted by Buyer and its Affiliates (or their agents or representatives) or by
reason of the fact that Buyer and/or its Affiliates (or their agents or representatives) knew or should have
known that such representation or warranty, is, was or might be inaccurate, or such covenant or agreement
is, was or might be breached or by reason of Buyer’s waiver of any condition set forth in Section 3.2(a).


PAGE 28 – ASSET PURCHASE AGREEMENT                                                           EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                             Page 32 of 59
                            Case 19-62049-tmr11         Doc 48      Filed 08/19/19
        Section 9.6       Indemnification Procedures. The party making a claim under this Article 9 is
referred to as the “Indemnified Party,” and the party against whom such claims are asserted under this
Article 9 is referred to as the “Indemnifying Party.”

                  (a)      Third Party Claims. If any Indemnified Party receives notice of the assertion or
commencement of any Action made or brought by any Person who is not a party to this Agreement or an
Affiliate of a party to this Agreement or a Representative of the foregoing (a “Third Party Claim”) against
such Indemnified Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30) calendar days after receipt of such
notice of such Third Party Claim. The failure to give such prompt written notice shall not, however, relieve
the Indemnifying Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure or is otherwise materially prejudiced
by such failure. Such notice by the Indemnified Party shall describe the Third Party Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall indicate the estimated amount,
if reasonably practicable, of the Loss that has been or may be sustained by the Indemnified Party. The
Indemnifying Party shall have the right to participate in, or by giving written notice to the Indemnified
Party, to assume the defense of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in good faith in such defense;
provided, that if the Indemnifying Party is Seller, such Indemnifying Party shall not have the right to defend
or direct the defense of any such Third Party Claim that (x) is asserted directly by or on behalf of a Person
that is a then current supplier or customer of the Business, or (y) seeks an injunction or other equitable relief
against the Indemnified Party. In the event that the Indemnifying Party assumes the defense of any Third
Party Claim, subject to Section 9.6(b), it shall have the right to take such action as it deems necessary to
avoid, dispute, defend, appeal or make counterclaims pertaining to any such Third Party Claim in the name
and on behalf of the Indemnified Party. The Indemnified Party shall have the right to participate in the
defense of any Third Party Claim with counsel selected by it subject to the Indemnifying Party’s right to
control the defense thereof. The fees and disbursements of such counsel shall be at the expense of the
Indemnified Party, provided, that if in the reasonable opinion of counsel to the Indemnified Party, (A) there
are legal defenses available to an Indemnified Party that are different from or additional to those available
to the Indemnifying Party; or (B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable for the reasonable fees and
expenses of counsel to the Indemnified Party in each jurisdiction for which the Indemnified Party
determines counsel is required. If the Indemnifying Party elects not to compromise or defend such Third
Party Claim, fails to promptly notify the Indemnified Party in writing of its election to defend as provided
in this Agreement, or fails to diligently prosecute the defense of such Third Party Claim, the Indemnified
Party may, subject to Section 9.6(b), pay, compromise, defend such Third Party Claim and seek
indemnification for any and all Losses based upon, arising from or relating to such Third Party Claim. Seller
and Buyer shall cooperate with each other in all reasonable respects in connection with the defense of any
Third Party Claim, including making available records relating to such Third Party Claim and furnishing,
without expense (other than reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third Party Claim.

                  (b)     Settlement of Third Party Claims. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not enter into a settlement of any Third Party Claim without the
prior written consent of the Indemnified Party (which consent shall not be unreasonably withheld or
delayed), except as provided in this Section 9.6(b). If a firm offer is made to settle a Third Party Claim
without leading to liability or the creation of a financial or other obligation on the part of the Indemnified
Party and provides, in customary form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the Indemnifying Party desires to

PAGE 29 – ASSET PURCHASE AGREEMENT                                                             EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                               Page 33 of 59
                            Case 19-62049-tmr11         Doc 48       Filed 08/19/19
accept and agree to such offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer within ten (10) days after its
receipt of such notice, the Indemnified Party may continue to contest or defend such Third Party Claim and
in such event, the maximum liability of the Indemnifying Party as to such Third Party Claim shall not
exceed the amount of such settlement offer. If the Indemnified Party fails to consent to such firm offer and
also fails to assume defense of such Third Party Claim, the Indemnifying Party may settle the Third Party
Claim upon the terms set forth in such firm offer to settle such Third Party Claim. If the Indemnified Party
has assumed the defense pursuant to Section 9.6(a), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably withheld or delayed).

                  (c)     Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by the Indemnified Party
giving the Indemnifying Party reasonably prompt written notice thereof, but in any event not later than
thirty (30) days after the Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or defenses by reason of such failure
or is otherwise materially prejudiced by such failure. Such notice by the Indemnified Party shall describe
the Direct Claim in reasonable detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has been or may be sustained by
the Indemnified Party. The Indemnifying Party shall have thirty (30) days after its receipt of such notice to
respond in writing to such Direct Claim. The Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give rise to the Direct Claim, and
whether and to what extent any amount is payable in respect of the Direct Claim and the Indemnified Party
shall assist the Indemnifying Party’s investigation by giving such information and assistance (including
access to the Indemnified Party’s premises and personnel during normal business hours and the right to
examine and copy any relevant accounts, documents or records) as the Indemnifying Party or any of its
professional advisors may reasonably request. If the Indemnifying Party does not so respond within such
thirty (30) day period, the Indemnifying Party shall be deemed to have accepted such claim, in which case
the Indemnified Party shall be free to pursue such remedies as may be available to the Indemnified Party
on the terms and subject to the provisions of this Agreement.

        Section 9.7    Payments. Once a Loss is agreed to by the Indemnifying Party or finally
adjudicated to be payable pursuant to this Article 9, the Indemnifying Party shall satisfy its obligations
within 10 Business Days of such final, non-appealable adjudication by wire transfer of immediately
available funds.

       Section 9.8      Tax Treatment of Indemnification Payments. All indemnification payments
made under this Agreement shall be treated by the parties as an adjustment to the Purchase Price for Tax
purposes unless otherwise required by Law.

         Section 9.9     Exclusive Remedies. The parties acknowledge and agree that their sole and
exclusive remedy with respect to any and all claims (other than claims arising from fraud, criminal activity,
intentional misrepresentation or willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any representation, warranty, covenant,
agreement or obligation set forth herein or otherwise relating to the subject matter of this Agreement, shall
be pursuant to the indemnification provisions set forth in this Article 9. In furtherance of the foregoing,
each party hereby waives, to the fullest extent permitted under Law, any and all rights, claims and causes
of action for any breach of any representation, warranty, covenant, agreement or obligation set forth herein
or otherwise relating to the subject matter of this Agreement it may have against the other parties hereto
and their Affiliates and each of their respective Representatives arising under or based upon any Law,
except pursuant to the indemnification provisions set forth in this Article 9. Nothing in this Section 9.9

PAGE 30 – ASSET PURCHASE AGREEMENT                                                            EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                              Page 34 of 59
                            Case 19-62049-tmr11        Doc 48      Filed 08/19/19
shall limit any Person’s right to seek and obtain any equitable relief to which any Person shall be entitled
or to seek any remedy on account of any party’s fraudulent, criminal or intentional misconduct.

        Section 9.10 Mitigation. Each Indemnified Party shall make commercially reasonable efforts
to mitigate any Losses that an Indemnified Party asserts under this Article 9 after any executive officer of
such Party becoming actually aware of the event or condition that gave rise to such Losses that are
indemnifiable hereunder.


                                                 TERMINATION

         Section 10.1        Termination. This Agreement may be terminated at any time prior to Closing:

                   (a)       by the mutual written consent of the Parties;

                 (b)    automatically if Buyer fails to provide the Contingency Removal Notice by the
expiration of the Due Diligence Period as set forth in Section 6.3(d);

                   (c)       automatically if Buyer fails to provide the Final Notice as set forth in
Section 6.3(c);

                  (d)     by Buyer by written notice to Seller if Buyer is not then in material breach of any
provision of this Agreement and there has been a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller pursuant to this Agreement that would give
rise to the failure of any of the conditions specified in Section 7.1 and such breach, inaccuracy or failure
has not been cured by Seller within 10 days of Seller’s receipt of written notice of Buyer’s intention to
terminate setting forth in reasonable detail the grounds for such termination;

                 (e)      by Seller by written notice to Buyer if Seller is not then in material breach of any
provision of this Agreement and there has been a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this Agreement that would
give rise to the failure of any of the conditions specified in Section 8.2 and such breach, inaccuracy or
failure has not been cured by Buyer within 10 days of Buyer’s receipt of written notice of Seller’s intention
to terminate setting forth in reasonable detail the grounds for such termination; or

                (f)    by Buyer if the Bankruptcy Case is dismissed or converted to a case under
Chapter 7 of the Bankruptcy Code;

                 (g)     by Buyer, if (i) the Sale Order shall not have been entered by the Bankruptcy Court
by the close of business on October 11, 2019; or (ii) the Sale Order has been appealed, withdrawn, revoked,
rescinded, modified or amended in any material respect without the prior written consent of the Parties;

                   (h)       by Seller, if Buyer fails to satisfy any of its material obligations at Closing; or

              (i)      by Buyer or Seller in the event that there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or otherwise prohibited.

        Section 10.2 Effect of Termination. In the event of the termination of this Agreement in
accordance with this Article 10, this Agreement shall forthwith become void and there shall be no liability
on the part of any party hereto except:



PAGE 31 – ASSET PURCHASE AGREEMENT                                                                EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                                  Page 35 of 59
                            Case 19-62049-tmr11            Doc 48       Filed 08/19/19
                   (a)       this Article 10, Section 6.10, Section 6.11, and Section 7.5 hereof shall survive
termination;

                (b)     that nothing herein shall relieve any party hereto from liability for any intentional
breach of any provision hereof;

                (c)          nothing herein shall relieve Seller of the Stalking Horse Provisions set forth in
Section 7.5; and

                 (d)     Seller shall pay Title Company for any costs incurred in obtaining preliminary title
reports for the Real Property.


                                                 MISCELLANEOUS

        Section 11.1 Expenses. Except as otherwise expressly provided herein, all costs and expenses,
including fees and disbursements of counsel, financial advisors, and accountants, incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by the party incurring such
costs and expenses, whether or not the Closing shall have occurred.

         Section 11.2 Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been given (a) when delivered
by hand (with written confirmation of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by e-mail of a PDF document (with
confirmation of transmission) if sent during normal business hours of the recipient, and on the next Business
Day if sent after normal business hours of the recipient or (d) on the third (3rd) day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such communications must be sent
to the respective parties at the following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 11.2):

           If to Seller:                            4 Him Food Group, LLC
                                                    395 East 1st Avenue
                                                    Junction City, Oregon 97448
                                                    E-mail: JohnS@cosmoscreations.com
                                                    Attention: Mr. John P. Strasheim

                    with a copy to:                 Leonard Law Group LLC
                                                    1 SW Columbia, Ste. 1010
                                                    Portland, OR 97258
                                                    E-mail: tsolomon@LLG-LLC.com
                                                    Attention: Timothy A. Solomon

           If to Buyer:                             Juanita’s Snacks, LLC
                                                    2885 Van Horn Drive
                                                    Hood River, OR 97031
                                                    E-mail: luis@juanitasfinefoods.com
                                                    Attention: Luis B. Dominguez




PAGE 32 – ASSET PURCHASE AGREEMENT                                                            EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                              Page 36 of 59
                            Case 19-62049-tmr11          Doc 48      Filed 08/19/19
                    with a copy to:               Davis Wright Tremaine LLP
                                                  1300 SW Fifth Avenue, Suite 2400
                                                  Portland, OR 97201
                                                  E-mail: jesselyon@dwt.com
                                                  Attention: Jesse D. Lyon

                    and an additional copy to:    Motschenbacher & Blattner LLP
                                                  117 SW Taylor Street, Suite 300
                                                  Portland, OR 97204
                                                  E-mail: nhenderson@portlaw.com
                                                  Attention: Nicholas J. Henderson


         Section 11.3 Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without limitation”; (b) the word
“or” is not exclusive; and (c) the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein: (x) to Articles, Sections,
Disclosure Schedules and Exhibits mean the Articles and Sections of, and Disclosure Schedules and
Exhibits attached to, this Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such statute as amended from time to
time and includes any successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any instrument to be drafted. The
Disclosure Schedules and Exhibits referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

         Section 11.4 Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

         Section 11.5 Severability. If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or unenforceability shall not affect any other
term or provision of this Agreement or invalidate or render unenforceable such term or provision in any
other jurisdiction. Upon such determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to the greatest extent
possible.

        Section 11.6 Entire Agreement. This Agreement, including the Disclosure Schedules, and the
other Transaction Documents constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such subject matter. In the event of
any inconsistency between the statements in the body of this Agreement and those in the other Transaction
Documents, the Exhibits and Disclosure Schedules (other than an exception expressly set forth as such in
the Disclosure Schedules), the statements in the body of this Agreement will control.

         Section 11.7 Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted assigns. Neither party may
assign its rights or obligations hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that the Buyer may assign its interest in

PAGE 33 – ASSET PURCHASE AGREEMENT                                                           EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                             Page 37 of 59
                            Case 19-62049-tmr11        Doc 48      Filed 08/19/19
this Agreement (or a portion of its interest in this Agreement with respect to certain identified portions of
the Purchased Assets) to one or more affiliates of Buyer which are controlled by or under common control
with the Buyer. No assignment shall relieve the assigning party of any of its obligations hereunder.

         Section 11.8 No Third-party Beneficiaries. Except as provided in Article 9, this Agreement
is for the sole benefit of the parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason of this Agreement.

         Section 11.9 Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto. No waiver by any party
of any of the provisions hereof shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be construed as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy, power or privilege.

         Section 11.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

                 (a)     This Agreement shall be governed by and construed in accordance with the internal
laws of the State of Oregon without giving effect to any choice or conflict of law provision or rule (whether
of the State of Oregon or any other jurisdiction) that would cause the application of Laws of any jurisdiction
other than those of the State of Oregon.

            (b)   ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE
OF OREGON, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE
OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S
ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY
WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

            (c)  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL
ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING

PAGE 34 – ASSET PURCHASE AGREEMENT                                                            EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                              Page 38 of 59
                            Case 19-62049-tmr11        Doc 48      Filed 08/19/19
WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10(c).

         Section 11.11 Specific Performance. The parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms hereof and that the parties
shall be entitled to specific performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

         Section 11.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one and the same agreement.
A signed copy of this Agreement delivered by facsimile, e-mail or other means of electronic transmission
shall be deemed to have the same legal effect as delivery of an original signed copy of this Agreement.




PAGE 35 – ASSET PURCHASE AGREEMENT                                                         EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                           Page 39 of 59
                            Case 19-62049-tmr11       Doc 48      Filed 08/19/19
                                                EXHIBIT A
                                                Page 40 of 59
Case 19-62049-tmr11   Doc 48   Filed 08/19/19
                                                EXHIBIT A
                                                Page 41 of 59
Case 19-62049-tmr11   Doc 48   Filed 08/19/19
                                                ANNEX A

                                              DEFINITIONS

        “Action” means any (i) claim, action, cause of action, demand, lawsuit, audit, investigation of
which a Party has written notice, proceeding, litigation, civil, criminal, administrative, regulatory or
otherwise, whether at law or in equity, before a Governmental Authority or (ii) binding arbitration of
competent jurisdiction.

        “Active Members” means John Paul Strasheim and Jerid Strasheim.

         “Affiliate” of a Person means any other Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, such Person. The term “control”
(including the terms “controlled by” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

        “Agreement” has the meaning set forth in the Preamble.

        “Allocation Schedule” has the meaning set forth in Section 2.7.

        “ALTA Extended Form Title Insurance Policies” has the meaning set forth in Section 6.9.

        “Assigned Contracts” has the meaning set forth in Section 2.1(e).

        “Assignment and Assumption Agreement” has the meaning set forth in Section 3.2(a)(iii).

        “Assumed Liabilities” has the meaning set forth in Section 2.3.

        “Balance Sheet” has the meaning set forth in Section 4.4.

        “Balance Sheet Date” has the meaning set forth in Section 4.4.

        “Basket” has the meaning set forth in Section 9.5(a).

        “Bill of Sale” has the meaning set forth in Section 3.2(a)(i).

        “Books and Records” has the meaning set forth in Section 2.1(l).

        “Brands” has the meaning set forth in Recitals.

        “Business” has the meaning set forth in the Recitals.

        “Business Day” means any day except Saturday, Sunday or any other day on which commercial
banks located in Portland, Oregon are authorized or required by Law to be closed for business.

        “Buyer” has the meaning set forth in the Preamble.

        “Buyer Indemnitees” has the meaning set forth in Section 9.2.

        “Buyer Promissory Notes” means (i) that certain secured promissory note, dated March 29, 2019,
by Seller in favor of Buyer; (ii) that certain secured promissory note, dated April 15, 2019, by Seller in

PAGE 1 – ANNEX A TO ASSET PURCHASE AGREEMENT                                                EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                            Page 42 of 59
                        Case 19-62049-tmr11           Doc 48      Filed 08/19/19
favor of Buyer; and (iii) that certain secured promissory note, dated May 30, 2019, by Seller in favor of
Buyer.

        “Buyer’s Closing Certificate” has the meaning set forth in Section 8.2(d).

        “Buyer’s Secretary Certificate” has the meaning set forth in Section 8.2(e).

        “Cap” has the meaning set forth in Section 9.5(b).

        “Closing” has the meaning set forth in Section 3.1.

        “Closing Date” has the meaning set forth in Section 3.1.



        “Closing Payment” has the meaning set forth in Section 2.5(d).

        “Code” means the Internal Revenue Code of 1986, as amended.

        “Contingency Removal Notice” has the meaning set forth in Section 6.3(d).

        “Contracts” means all contracts, leases, deeds, mortgages, licenses, instruments, notes,
commitments, undertakings, indentures, joint ventures and all other agreements, commitments and legally
binding arrangements, whether written or oral.

        “Deed” has the meaning set forth in Section 3.2(a)(ii).

        “Direct Claim” has the meaning set forth in Section 9.6(c).

       “Disclosure Schedules” means the Disclosure Schedules delivered by Seller and Buyer
concurrently with the execution and delivery of this Agreement.

        “Dollars or $” means the lawful currency of the United States.

        “Due Diligence” has the meaning set forth in Section 6.3(a).

        “Due Diligence Period” has the meaning set forth in Section 6.3(a).

        “Effective Date” has the meaning set forth in the Preamble.

         “Encumbrance” means any charge, claim, community property interest, pledge, condition,
equitable interest, lien (statutory or other), option, security interest, mortgage, easement, encroachment,
right of way, right of first refusal, or restriction of any kind, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership.

         “Environmental Claim” means any Action, Governmental Order, lien, fine, penalty, or, as to each,
any settlement or judgment arising therefrom, by or from any Person alleging liability of whatever kind or
nature (including liability or responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources damages, property damages,
personal injuries, medical monitoring, penalties, contribution, indemnification and injunctive relief) arising
out of, based on or resulting from: (a) the presence, Release of, or exposure to, any Hazardous Materials;


PAGE 2 – ANNEX A TO ASSET PURCHASE AGREEMENT                                                       EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                                   Page 43 of 59
                          Case 19-62049-tmr11             Doc 48       Filed 08/19/19
or (b) any actual or alleged non-compliance with any Environmental Law or term or condition of any
Environmental Permit.

         “Environmental Law” means any applicable Law, and any Governmental Order or binding
agreement with any Governmental Authority: (a) relating to pollution (or the cleanup thereof) or the
protection of natural resources, endangered or threatened species, human health or safety, or the
environment (including ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use, containment, storage,
recycling, reclamation, reuse, treatment, generation, discharge, transportation, processing, production,
disposal or remediation of any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any state analogs): CERCLA; the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal
Water Pollution Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et
seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air Act of
1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the
Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.

        “Environmental Notice” means any written directive, notice of violation or infraction, or notice
respecting any Environmental Claim relating to actual or alleged non-compliance with any Environmental
Law or any term or condition of any Environmental Permit.

        “Environmental Permit” means any Permit, letter, clearance, consent, waiver, closure,
exemption, decision or other action required under or issued, granted, given, authorized by or made pursuant
to Environmental Law.

        “Equipment” has the meaning set forth in Section 2.1(c).

        “Estimated Adjustment” has the meaning set forth in Section 2.5(b).

        “Excluded Assets” has the meaning set forth in Section 2.2.

        “Excluded Contracts” has the meaning set forth in Section 2.2(a).

        “Excluded Liabilities” has the meaning set forth in Section 2.4.

        “FDA” has the meaning set forth in Section 4.15(a).

        “Final Notice” has the meaning set forth in Section 6.3(c).

        “Financial Statements” has the meaning set forth in Section 4.4.

        “FIRPTA Certificate” has the meaning set forth in Section 8.1(n).

        “Fundamental Representations” means the representations and warranties set forth in
Section 4.1, Section 4.2, Section 4.8, Section 4.17, and Section 4.18.

        “GAAP” means the United States generally accepted accounting principles in effect from time to
time, consistently applied.



PAGE 3 – ANNEX A TO ASSET PURCHASE AGREEMENT                                               EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                           Page 44 of 59
                        Case 19-62049-tmr11           Doc 48      Filed 08/19/19
         “Governmental Authority” means any federal, state, local or foreign government or political
subdivision thereof, or any agency or instrumentality of such government or political subdivision, or any
self-regulated organization or other non-governmental regulatory authority or quasi-governmental authority
(to the extent that the rules, regulations or orders of such organization or authority have the force of Law),
or any arbitrator, court or tribunal of competent jurisdiction.

       “Governmental Order” means any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.

      “Grant Agreement” means that agreement granting Old Cosmos HoldCo the Juanita’s Snacks
Economic Interest.

        “Hazardous Materials” means: (a) any material, substance, chemical, waste, product, derivative,
compound, mixture, solid, liquid, mineral or gas, in each case, whether naturally occurring or manmade,
that is hazardous, acutely hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon, radioactive materials or
wastes, asbestos in any form, lead or lead-containing materials, urea formaldehyde foam insulation and
polychlorinated biphenyls.

        “Indemnified Party” has the meaning set forth in Section 9.6.

        “Indemnifying Party” has the meaning set forth in Section 9.6.

         “Intellectual Property” means all intellectual property rights, however arising, pursuant to the
Laws of any jurisdiction throughout the world, whether registered or unregistered, including any and all:
(a) trademarks, service marks, trade names, brand names, logos, trade dress, design rights and other similar
designations of source, sponsorship, association or origin, including label designs, bottle designs, and other
designs, advertising campaigns and layouts, together with the goodwill connected with the use of and
symbolized by, and all registrations, applications and renewals for, any of the foregoing; (b) internet domain
names, whether or not trademarks, registered in any top-level domain by any authorized private registrar or
Governmental Authority, web addresses, web pages, websites and related content, accounts with Twitter,
Facebook and other social media companies and Seller’s content found thereon and related thereto, and
URLs; (c) works of authorship, expressions, designs and design registrations, whether or not copyrightable,
including copyrights, author, performer, moral rights, and all registrations, applications for registration and
renewals of such copyrights; (d) inventions, discoveries, trade secrets, business and technical information
and know-how, databases, data collections, formulae, recipes, blending instructions, including any works
in progress, and other confidential and proprietary information and all rights therein; (e) patents (including
all reissues, divisionals, provisionals, continuations and continuations-in-part, re-examinations, renewals,
substitutions and extensions thereof), patent applications, and other patent rights and any other
Governmental Authority-issued indicia of invention ownership (including inventor’s certificates, petty
patents and patent utility models); (f) software and firmware, including data files, source code, object code,
application programming interfaces, architecture, files, records, schematics, computerized databases and
other related specifications and documentation; (g) royalties, fees, income, payments and other proceeds
now or hereafter due or payable with respect to any and all of the foregoing; (h) telephone and facsimile
numbers, and (i) all rights to any Actions of any nature available to or being pursued by Seller to the extent
related to the foregoing, whether accruing before, on or after the date hereof, including all rights to and
claims for damages, restitution and injunctive relief for infringement, dilution, misappropriation, violation,
misuse, breach or default, with the right but no obligation to sue for such legal and equitable relief, and to
collect, or otherwise recover, any such damages.




PAGE 4 – ANNEX A TO ASSET PURCHASE AGREEMENT                                                  EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                              Page 45 of 59
                        Case 19-62049-tmr11            Doc 48      Filed 08/19/19
        “Intellectual Property Agreements” means all material licenses, sublicenses and other
agreements by or through which other Persons, including Seller’s Affiliates, grant Seller exclusive or non-
exclusive rights or interests in or to any Intellectual Property used primarily in connection with the Business,
excluding off-the-shelf software licenses.

        “Intellectual Property Assets” means: (a) the Brands; (b) all other Intellectual Property used in
connection with the Brands; and (c) all documentation, materials, and works of authorship relating to the
Products and the Business, including marketing collateral and the like; in each case including all Intellectual
Property rights therein and thereto, and all associated goodwill.

        “Intellectual Property Assignment” has the meaning set forth in Section 3.2(a)(iv).

        “Intellectual Property Registrations” means all Intellectual Property Assets that are subject to
any issuance, registration, application or other filing by, to or with any Governmental Authority or
authorized private registrar in any jurisdiction, including registered trademarks, domain names and
copyrights, issued and reissued patents and pending applications for any of the foregoing.

        “Inventory” has the meaning set forth in Section 2.1(d).

         “Juanita’s Snacks Economic Interest” means a non-assignable, 20% economic interest in Buyer,
which economic interest is non-voting, economic rights only, and subject to the terms and conditions set
forth in the Grant Agreement.

       “Key Employees” means those employees of the Seller designated by Buyer and as listed on
Schedule 8.1(s), which may be amended from time to time prior to the Closing Date by Buyer.

         “Knowledge of Seller” means the actual knowledge of John Paul Strasheim, Carlos Dewayne
Tiller, Matt Tiller, Jason Goss and Jerid Strasheim as the founding members of Seller, after due inquiry.

      “Law” means any statute, law, ordinance, regulation, rule, code, order, constitution, treaty,
common law, judgment, decree, other requirement or rule of law of any Governmental Authority.

        “Liabilities” means liabilities, obligations or commitments of any nature whatsoever, asserted or
unasserted, known or unknown, absolute or contingent, accrued or unaccrued, matured or unmatured or
otherwise.

         “Lien” means, with respect to any property or asset, any mortgage, lien, pledge, charge, security
interest, encumbrance or other adverse claim of any kind in respect of such property or asset. For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien any property or asset which
it has acquired or holds subject to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such property or asset.

        “Losses” means losses, damages, liabilities, deficiencies, Actions, judgments, interest, awards,
penalties, fines, costs or expenses of whatever kind, including reasonable attorneys’ fees and the cost of
enforcing any right to indemnification hereunder and the reasonable cost of pursuing any insurance
providers; provided, however, that “Losses” shall not include (a) punitive or exemplary damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority or other third party or (b)
speculative damages.

        “Material Adverse Effect” means any event, occurrence, fact, condition or change that is,
individually or in the aggregate, materially adverse to (a) the business, results of operations, condition


PAGE 5 – ANNEX A TO ASSET PURCHASE AGREEMENT                                                  EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                              Page 46 of 59
                         Case 19-62049-tmr11            Doc 48      Filed 08/19/19
(financial or otherwise) or assets of the Business, taken as a whole, (b) the value of the Purchased Assets,
taken as a whole, or (c) the ability of Seller to consummate the transactions contemplated hereby on a timely
basis; provided, however, that “Material Adverse Effect” shall not include any event occurrence, fact,
condition or change, directly or indirectly, arising out of or attributable to: (i) general economic or political
conditions; (ii) conditions generally affecting the industries in which the Business operates; (iii) any
changes in financial, banking or securities markets in general, including any disruption thereof and any
decline in the price of any security or any market index or any change in prevailing interest rates; (iv) acts
of war (whether or not declared), armed hostilities or terrorism, or the escalation or worsening thereof, or
natural disasters, epidemics or pandemics; (v) any action required by this Agreement (or any related action)
or any action taken (or omitted to be taken) with the written consent of Buyer; (vi) any changes in applicable
Laws or accounting rules (including GAAP) or the enforcement, implementation or interpretation thereof;
(vii) the announcement, pendency or completion of the transactions contemplated by this Agreement; (viii)
any natural or man-made disaster or acts of God; or (x) by itself, any failure by the Business to meet any
projection, forecast or revenue or earnings prediction for any period ending after the date of this Agreement;
provided, further, however that any event, occurrence, fact, condition or change referred to in clauses (i)
through (iii) immediately above shall be taken into account in determining whether a Material Adverse
Effect has occurred or could reasonably be expected to occur to the extent that such event, occurrence, fact,
condition or change has a disproportionate effect on the Business compared to other participants in the
industries in which the Business operates.

        “Notice” has the meaning set forth in Section 2.5(e).

        “Old Cosmos HoldCo” means Cosmos Holdings LLC a single manager, manager-managed
Oregon limited liability company that shall be formed by the Seller for the sole purpose of acquiring and
holding the Juanita’s Snacks Economic Interest.

         “Party” or “Parties” has the meaning set forth in the Preamble.

         “Permits” means all permits, licenses, franchises, approvals, authorizations, registrations,
certificates (including certificates of need and safety certificates), variances and similar rights obtained, or
required to be obtained, from Governmental Authorities.

         “Permitted Encumbrances” means (i) Liens for Taxes not yet due and payable for which adequate
reserves have been established in accordance with GAAP, (ii) statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and repairmen incurred in the ordinary course of business
consistent with past practice if the underlying obligations are not yet delinquent and (iii) zoning, building,
or other restrictions, variances, covenants, rights of way, encumbrances, easements and other minor
irregularities in title, none of which, individually or in the aggregate, (A) interfere in any material respect
with the present use of or occupancy of any property of the Company, (B) have more than an immaterial
effect on the value thereof or (C) would impair the ability of such property to be sold for its present use.

      “Person” means an individual, corporation, partnership, joint venture, limited liability company,
Governmental Authority, unincorporated organization, trust, association or other entity.

        “Pre-Closing Tax Period” means any taxable period ending on or before the Closing Date and,
with respect to any taxable period beginning before and ending after the Closing Date, the portion of such
taxable period ending on and including the Closing Date.

        “Products” means the products manufactured, produced, and supplied under the Brands.

        “Purchase Price” has the meaning set forth in Section 2.5(a).


PAGE 6 – ANNEX A TO ASSET PURCHASE AGREEMENT                                                   EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                               Page 47 of 59
                         Case 19-62049-tmr11            Doc 48       Filed 08/19/19
        “Purchased Assets” has the meaning set forth in Section 2.1.

       “Representative” means, with respect to any Person, any and all Affiliates, directors, officers,
employees, consultants, financial advisors, counsel, accountants and other agents of such Person.

        “Release” means any actual or threatened release, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, abandonment, disposing or allowing to
escape or migrate into or through the environment (including ambient air (indoor or outdoor), surface water,
groundwater, land surface or subsurface strata or within any building, structure, facility or fixture.

        “Schedule Supplement” has the meaning set forth in Section 6.7.

        “Seller” has the meaning set forth in the Preamble.

        “Seller Indemnitees” has the meaning set forth in Section 9.4.

        “Seller’s Closing Certificate” has the meaning set forth in Section 8.1(l).

        “Seller’s Secretary Certificate” has the meaning set forth in Section 8.1(m).

        “Strasheim Employment Agreement” means an agreement for John Strasheim to be employed
by Buyer after the Closing, on such commercially reasonable terms as Buyer and John Strasheim may
negotiate and agree prior to the Closing.

         “Subsidiary” means, with respect to any Person, any other Person of which fifty percent (50%) or
more of the capital stock, other equity interests or other interests entitled to vote in the election of directors
or comparable Persons performing similar functions are at the time owned or controlled, directly or
indirectly through one or more Subsidiaries, by such Person.

         “Taxes” means all federal, state, local, foreign and other income, gross receipts, sales, use,
production, ad valorem, transfer, documentary, franchise, registration, profits, license, lease, service,
service use, withholding, payroll, employment, unemployment, estimated, excise, severance,
environmental, stamp, occupation, premium, property (real or personal), real property gains, windfall
profits, customs, duties or other taxes, fees, assessments or charges of any kind whatsoever, together with
any interest, additions or penalties with respect thereto and any interest in respect of such additions or
penalties.

       “Tax Return” means any return, declaration, report, claim for refund, information return or
statement or other document relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

        “Third Party Claim” has the meaning set forth in Section 9.6(a).

        “Title Company” shall mean [______].

        “Title Objection Notice” has the meaning set forth in Section 6.3(c).

        “Title Reply Notice” has the meaning set forth in Section 6.3(c).

      “Transaction Documents” means this Agreement, the Bill of Sale, the Deed, the Assignment and
Assumption Agreement, the Intellectual Property Assignment and the other agreements, instruments and
documents required to be delivered at the Closing.

PAGE 7 – ANNEX A TO ASSET PURCHASE AGREEMENT                                                    EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                                Page 48 of 59
                         Case 19-62049-tmr11             Doc 48      Filed 08/19/19
       “True-Up Adjustment” has the meaning set forth in Section 2.5(e).

       “Unreviewed Financial Statements” has the meaning set forth in Section 4.4.




PAGE 8 – ANNEX A TO ASSET PURCHASE AGREEMENT                                         EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                     Page 49 of 59
                      Case 19-62049-tmr11        Doc 48     Filed 08/19/19
                                             EXHIBIT A

                                    ALLOCATION SCHEDULE




 Class III Assets (accounts receivable)                Seller’s book value

 Class IV Assets (inventory)                           Seller’s book value

 Class V Assets (equipment, land, buildings, etc.)     Equipment: $1,000,000

                                                       Land, Buildings: $8,000,000




PAGE A-1 – EXHIBIT A TO ASSET PURCHASE AGREEMENT                                     EXHIBIT A
{00292537:2};4840-8354-1144v.8 0103522-000019
                                                                                     Page 50 of 59
                       Case 19-62049-tmr11           Doc 48   Filed 08/19/19
                                           EXHIBIT B

                                   FORM OF BILL OF SALE




PAGE B-1 – EXHIBIT B TO ASSET PURCHASE AGREEMENT                             EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                             Page 51 of 59
                      Case 19-62049-tmr11          Doc 48   Filed 08/19/19
                                           EXHIBIT C

                                        FORM OF DEED




PAGE C-1 – EXHIBIT C TO ASSET PURCHASE AGREEMENT                             EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                             Page 52 of 59
                      Case 19-62049-tmr11          Doc 48   Filed 08/19/19
                                          EXHIBIT D

                      ASSIGNMENT AND ASSUMPTION AGREEMENT




PAGE D-1 – EXHIBIT D TO ASSET PURCHASE AGREEMENT                             EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                             Page 53 of 59
                      Case 19-62049-tmr11          Doc 48   Filed 08/19/19
                                           EXHIBIT E

                         INTELLECTUAL PROPERTY ASSIGNMENT




PAGE E-1 – EXHIBIT E TO ASSET PURCHASE AGREEMENT                             EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                             Page 54 of 59
                      Case 19-62049-tmr11          Doc 48   Filed 08/19/19
                                           EXHIBIT F

                                  BID PROCEDURES ORDER




PAGE F-1 – EXHIBIT F TO ASSET PURCHASE AGREEMENT                             EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                             Page 55 of 59
                      Case 19-62049-tmr11          Doc 48   Filed 08/19/19
                                         SCHEDULE 2.1(a)

                                         REAL PROPERTY



Commonly known as:

   1. 395 East 1st Ave., Junction City, OR 97448.

   2. 120 West 1st Ave., Junction City, OR 97448.




SCHEDULE 2.1(A) TO ASSET PURCHASE AGREEMENT                                   EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                              Page 56 of 59
                       Case 19-62049-tmr11          Doc 48   Filed 08/19/19
                                            SCHEDULE 2.1(e)

                                       ASSIGNED CONTRACTS



TBD




SCHEDULE 2.3 TO ASSET PURCHASE AGREEMENT                                       EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                               Page 57 of 59
                        Case 19-62049-tmr11        Doc 48     Filed 08/19/19
                                           SCHEDULE 2.3
                                        ASSUMED LIABILITIES


Promissory Note, dated October 1, 2017, payable by Seller to American Pop Corn Company in the original
principal amount of $160,000.




SCHEDULE 2.3 TO ASSET PURCHASE AGREEMENT                                              EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                                      Page 58 of 59
                        Case 19-62049-tmr11        Doc 48     Filed 08/19/19
                                          SCHEDULE 8.1(s)

                                         KEY EMPLOYEES



John Paul Strasheim

Jerid Strasheim




SCHEDULE 8.1(S) TO ASSET PURCHASE AGREEMENT                                  EXHIBIT A
{00292537:2}; 4840-8354-1144v.8 0103522-000019
                                                                             Page 59 of 59
                       Case 19-62049-tmr11       Doc 48     Filed 08/19/19
                         UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF OREGON

  In re
                                                Case No. 19-62049-tmr11
  4 Him Food Group, LLC, an Oregon
  corporation, dba Cosmos Creations,            ORDER (1) AUTHORIZING AND
                                                SCHEDULING AN AUCTION FOR THE
                       Debtor.
                                                SALE OF SUBSTANTIALLY ALL
                                                ASSETS OF THE DEBTOR FREE AND
                                                CLEAR OF LIENS AND OTHER
                                                INTERESTS, (2) APPROVING SALE
                                                PROCEDURES, AND (3) APPROVING
                                                PROCEDURES FOR ASSUMPTION AND
                                                ASSIGNMENT OF EXECUTORY
                                                CONTRACTS AND UNEXPIRED
                                                LEASES

          This matter came before the Court on _____ __, 2019, on the Motion for Orders (1)

  Authorizing and Scheduling an Auction for the Sale of Substantially All Assets of the Debtor

  Free and Clear of Liens and Other Interests, (2) Approving Sale Procedures, (3) Approving

  Procedures for Assumption and Assignment of Executory Contracts and Unexpired Leases, (4)

  Approving Purchase Agreement or Subsequent Overbid, (5) Scheduling a Hearing to Consider

  Approval of the Sale, (6) Establishing the Form and Manner of Notices Related Thereto, (7)

  Requesting Waiver of the Stay Under Bankruptcy Rule 6004(f) and 6006(d) filed on August 19,

                                                                           LEONARD LAW GROUP LLC
Page 1 of 7 – ORDER APPROVING SALE PROCEDURES                                     EXHIBIT B
                                                                               1 SW Columbia, Ste. 1010
                                                                                 Portland, Oregon 97258
                                                                                  Page 1 of 23
                                                                                        leonard-law.com

                       Case 19-62049-tmr11      Doc 48    Filed 08/19/19
  2019 (Docket No. __) (the “Motion”). The Court, having held an initial hearing on the Motion

  on _____ __, 2019, and having considered the submissions and arguments of counsel and the

  files and records herein, and being now fully advised in of the premises,

         FINDS as follows:

         A.      This Court has jurisdiction over this matter and the case of 4 Him Food Group,

  LLC, dba Cosmos Creations (the “Debtor”), the Motion and the parties and property affected

  pursuant to 28 U.S.C. §§ 157(b) and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and

  1409. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). To the extent

  required by law, each creditor and party in interest has acknowledged and consented to this

  Court’s authority to enter this Sale Procedures Order as a final order of this Court, or all

  challenges to this Court’s jurisdiction over this matter have been overruled or waived.

         B.      Findings of fact herein shall be construed as conclusions of law and conclusions of

  law shall be construed as findings of fact as appropriate.

         C.      The notice provided regarding the Motion constitutes sufficient and adequate

  notice. No further notice in connection with the entry of this Order is or shall be required.

         D.      The Sale Procedures (attached as Exhibit 1 to this Order) were proposed by the
  Debtor in good faith with the goal of maximizing the value of the Purchased Assets1 for the

  benefit of all creditors of the estate and other parties-in-interest. The Debtor has articulated

  good and sufficient reasons for authorizing and approving the Sale Procedures, which are

  reasonable and appropriate under the circumstances and designed to maximize the recovery on,

  and realizable value of, the Purchased Assets.

         E.      The proposed Sale Notice (attached as Exhibit 2 to this Order) is appropriate and

  reasonably calculated to provide all interested parties with timely and proper notice of this Order,

  the sale, the auction, and the assumption procedures.


  1
   Capitalized terms used but not defined herein have the meaning ascribed to them in the Motion
  and/or the Agreement.
Page 2 of 7 – ORDER APPROVING SALE PROCEDURES                                      LEONARD LAW GROUP LLC
                                                                                          EXHIBIT B
                                                                                       1 SW Columbia, Ste. 1010
                                                                                         Portland, Oregon 97204
                                                                                          Page 2 of 23
                                                                                                leonard-law.com

                        Case 19-62049-tmr11          Doc 48     Filed 08/19/19
          F.      On or around August 14, 2019, Debtor and Juanita’s Snacks, LLC (“Buyer”)

  entered into an Asset Purchase Agreement (the “Agreement”) pursuant to which Buyer agreed

  to purchase the Purchased Assets, subject to the conditions set forth in the Agreement.

          G.      The Debtor has established and proved good and sufficient reasons for approval of

  the proposed sale under the terms of the Agreement, subject to the sale procedures set forth in

  this Order.

          H.      Entry of this Order is in the best interests of Debtor, its estate, creditors and other

  parties-in-interest.

          NOW, THEREFORE, IT IS HEREBY ORDERED as follows:

          1.      All responses or objections to the relief requested in the Motion and the exhibits

  thereto that have not been withdrawn, waived or settled are overruled.

          2.      The Sale Procedures attached as Exhibit 1 are approved and shall be used in
  connection with the proposed sale of the Purchased Assets.

          3.      The Sale Notice in the form attached hereto as Exhibit 2, is hereby approved. A

  copy thereof shall be served upon the following parties within two business days of the entry of

  this Order: (i) Buyer; (ii) the Creditors’ Committee; (iii) the Secured Creditors; (iv) all equity

  interest holders; (v) all other persons or entities holding or claiming to have liens or interests in

  any of the Purchased Assets; (vi) the Office of the United States Trustee; (vii) all creditors of the

  Debtor; (viii) the Internal Revenue Service, the Oregon Department of Revenue, and any other

  entity to whom any tax or other charge may be due, or owing; (ix) all individuals or entities, if

  any, which have contacted the Debtor to express interest in purchasing the Purchased Assets; (x)

  all individuals or entities, if any, whom the Debtor believes might have an interest in purchasing

  the Purchased Assets; (xi) all parties requesting special notice in this Chapter 11 case; and (xii) all

  other persons or entities required to be served pursuant to orders of this Court, or known counsel

  for any of the foregoing.




Page 3 of 7 – ORDER APPROVING SALE PROCEDURES                                        LEONARD LAW GROUP LLC
                                                                                            EXHIBIT B
                                                                                         1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97204
                                                                                            Page 3 of 23
                                                                                                  leonard-law.com

                         Case 19-62049-tmr11          Doc 48     Filed 08/19/19
         4.      Any objections to the proposed Sale shall be in writing and filed with this Court no

  later than _____ __, 2019 at 5:00 p.m. Pacific Time. Any objection not filed, served, and/or

  advocated in accordance with this paragraph may be deemed waived and may be forever barred.

         5.      The Auction, if necessary, will be held on _____ __, 2019, at 9:00 a.m. Pacific

  Time, at the office of Leonard Law Group, LLC, 1 SW Columbia, Portland, OR 97204. The

  auction will be conducted openly, and all creditors will be permitted to attend. A record will be

  made of bidding at the Auction.

         6.      The Sale Hearing will be conducted on _____ __, 2019, at __:__ _.m. Pacific

  Time, before the Honorable Thomas M. Renn, in Courtroom 5 of the U.S. Bankruptcy Court,

  405 E. 8th Ave., Eugene, OR 97401, to consider the entry of an order providing and approving,

  inter alia, the following: (a) the sale or other disposition of Debtor’s assets to the Successful

  Bidder or Bidders free and clear of all liens, claims, interests obligations, and encumbrances in

  accordance with 11 U.S.C. § 363(f); (b) that Successful Bidder or Bidders have not assumed any

  liability or obligations (except as specifically assumed by the successful bidder in the Asset

  Purchase Agreement signed by the respective bidder, as may be amended in a writing signed by

  the respective bidder or otherwise specifically provided in the Order Confirming the Plan); (c)

  that Successful Bidder or Bidders are not successors to Debtor; (d) that all persons who have

  received the Notice are bound by the order and are enjoined from pursuing Successful Bidder or

  Bidders to recover on any claims they may have against Debtor; and (e) that the sale agreement

  or agreements were entered into in good faith, without collusion, and from arms’ length

  bargaining positions. The Debtor shall be deemed to have accepted a bid and the Successful

  Bidder determined only when the bid for the Assets has been approved by the Court at the Sale

  Hearing.

         7.      The Assumption Procedures are hereby approved as set forth below.

                 a.      Notice. On or before _____ __, 2019, the Debtor will provide notice in

  the form of the Assumption and Assignment Notice attached hereto as Exhibit 3 (the


Page 4 of 7 – ORDER APPROVING SALE PROCEDURES                                        LEONARD LAW GROUP LLC
                                                                                            EXHIBIT B
                                                                                         1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97204
                                                                                            Page 4 of 23
                                                                                                  leonard-law.com

                         Case 19-62049-tmr11          Doc 48     Filed 08/19/19
  “Assumption and Assignment Notice”) to each non-debtor counterparty to a Material

  Agreement that Buyer designates for assumption and assignment, if any. The Assumption and

  Assignment Notice shall identify the proposed amount to be paid to such counterparty to cure all

  defaults under such agreement that are required to be cured pursuant to section 365 of the

  Bankruptcy Code as a prerequisite to assumption (together with the timing of such payments, if

  any) (the “Cure Schedule”).

                 b.      Objections. Objections, if any, to the proposed assumption and

  assignment of any Material Agreements to Buyer, including any objection to the cure amount set

  forth on the Cure Schedule or to adequate assurance of future performance, must be made in

  writing and filed with the Court no later than _____ __, 2019 (the “Assumption Objection

  Deadline”).

                 c.      Resolution of Objections. If no objection to assumption or assignment is
  filed by a counterparty to a Material Agreement before the Assumption Objection Deadline, the

  counterparty to the assumed agreement shall be deemed to consent to the assumption and

  assignment of such assumed agreement. If no objection to the proposed cure amount with

  respect to an assumed agreement, then the cure amount set forth in the Cure Schedule shall be

  binding upon the non-debtor party with respect to such assumed agreement for all purposes in

  this Chapter 11 case, and will constitute a final determination of the total cure amount required to

  be paid in connection with the assumption and assignment thereof. In that event, the Debtor and

  Buyer may provide in the Sale Order for the assumption and assignment of the applicable

  Material Agreement to Buyer (or other Successful Bidder) and for payment of the cure amount, if

  any, specified in the Assumption and Assignment Notice, all without further notice to that

  counterparty. If a timely objection is filed by the Assumption Objection Deadline and such

  objection cannot otherwise be resolved by the parties, the Bankruptcy Court may hear such

  objection at the Sale Hearing, or any adjourned date thereof. The pendency of a dispute relating




Page 5 of 7 – ORDER APPROVING SALE PROCEDURES                                     LEONARD LAW GROUP LLC
                                                                                         EXHIBIT B
                                                                                      1 SW Columbia, Ste. 1010
                                                                                        Portland, Oregon 97204
                                                                                         Page 5 of 23
                                                                                               leonard-law.com

                        Case 19-62049-tmr11         Doc 48     Filed 08/19/19
  to a proposed cure amount will not delay the closing of the sale, including the assumption and

  assignment of Material Agreements necessary to effectuate such closing.

                 d.      Effect of Qualified Alternative Bids. If Acceptable Bids are received by the

  Debtor, and if Buyer is not the Successful Bidder at the Auction, the Debtor will provide an

  amended Assumption and Assignment Notice to each non-Debtor counterparty to any contracts

  or leases designated by the Successful Bidder for assumption and assignment. Such amended

  assumption and assignment notice shall identify the Successful Bidder, and shall provide

  information to the non-debtor counterparties regarding the ability of the Successful Bidder to

  provide adequate assurance of future performance as required by section 365 of the Bankruptcy

  Code. Objections, if any, to the proposed assumption and assignment of any contract or lease

  designated a Successful Bidder other than Buyer must be made in writing and filed with the

  Court on a date to be fixed by the Court at the Sale Hearing.

                 e.      Timing of Assignment. Each Material Agreement will be assumed and
  assigned to Buyer or the Successful Bidder (as applicable) on the date (the “Assumption

  Effective Date”) that is the later of (i) the Proposed Assumption Effective Date, and (ii) the

  Assumption Resolution Date (as defined below). The “Assumption Resolution Date” shall be,

  (i) if no Contract Objection has been filed on or prior to the Contract Objection Deadline, the

  business day after the Contract Objection Deadline, or (ii) if a Contract Objection has been filed

  on or prior to the Contract Objection Deadline, the date of the Assumption Resolution

  Stipulation or the date of a Court order authorizing the assumption and assignment to Buyer or

  the Successful Bidder (as applicable) of the Assumed Contract or Assumed Lease. If Buyer is the

  Successful Bidder, the Assumption Effective Date shall not be later than the Closing Date.

         8.      The failure of any third party to file and serve an objection as ordered and directed

  herein shall be deemed the consent of such a party to the sale and transfer of the Purchased

  Assets to Buyer or the Successful Bidder (including the assumption and assignment of the

  Material Agreements and the fixing of any applicable Cure Costs).


Page 6 of 7 – ORDER APPROVING SALE PROCEDURES                                     LEONARD LAW GROUP LLC
                                                                                         EXHIBIT B
                                                                                      1 SW Columbia, Ste. 1010
                                                                                        Portland, Oregon 97204
                                                                                         Page 6 of 23
                                                                                               leonard-law.com

                        Case 19-62049-tmr11         Doc 48     Filed 08/19/19
         9.       Unless otherwise specified, all time periods set forth in this Order shall be

  calculated in accordance with Bankruptcy Rule 9006(a).

                                                  ###

                 CERTIFICATION OF COMPLIANCE WITH LBR 9021-1(a)(2)(A)

              I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).

  PRESENTED BY:

  LEONARD LAW GROUP LLC

         [unsigned proposed version]
      Timothy A. Solomon, OSB 072573
      Justin D. Leonard, OSB 033736
      Holly C. Hayman, OSB 114146
  Proposed Counsel to Debtor and Debtor in Possession

  c:     ECF Participants




Page 7 of 7 – ORDER APPROVING SALE PROCEDURES                                      LEONARD LAW GROUP LLC
                                                                                           EXHIBIT B
                                                                                        1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97204
                                                                                           Page 7 of 23
                                                                                                 leonard-law.com

                         Case 19-62049-tmr11         Doc 48     Filed 08/19/19
                EXHIBIT 1

           SALE PROCEDURES




                                                EXHIBIT B
                                                Page 8 of 23
Case 19-62049-tmr11   Doc 48   Filed 08/19/19
                            UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF OREGON


   In re
                                                  Case No.     19-62049-tmr11
   4 Him Food Group, LLC, an Oregon
   corporation, dba Cosmos Creations,             NOTICE RE: SALE PROCEDURES FOR THE
                                                  SUBMISSION, RECEIPT AND ANALYSIS OF
                         Debtor.                  BIDS IN CONNECTION WITH THE SALE
                                                  OF SUBSTANTIALLY ALL OF DEBTOR'S
                                                  BUSINESS ASSETS



          These Sale Procedures have been approved by order (the “Sale Procedures Order”) of
   the United States Bankruptcy Court for the District of Oregon (the “Court”) in connection with
   the above-captioned chapter 11 bankruptcy case of 4 Him Food Group, LLC dba Cosmos
   Creations (“Debtor”).

           The procedures set forth the process by which Debtor is authorized to conduct the sale
   (the “Sale”) by auction (the “Auction”) of substantially all of Debtor’s business assets as more
   particularly described in the Agreement (defined below). These Sale Procedures also set forth the
   terms by which prospective bidders may qualify for and participate in the Auction, thereby
   competing to make the highest and/or best offer for the assets being sold.

      A. Stalking Horse Bidder

           On or around August 14, 2019, Debtor and Juanita’s Snacks, LLC (“Juanita’s” or
   “Buyer”) entered into an Asset Purchase Agreement (the “Agreement”) for the acquisition of
   all of Debtor’s assets as described in the Agreement (the “Purchased Assets”). Among other
   things, Buyer agreed to pay a purchase price cash in the sum of $9,000,000, plus (ii) assumption
   of Assumed Liabilities (as defined in the Agreement), plus (iii) a credit bid in the amount of
   Buyer’s secured claim against (a) the book value of Seller’s usable and non-obsolete Inventory,
   and (b) the book value of Seller’s current accounts receivable for sales of inventory by Seller not
   more than 60 days prior to the Closing (the “Purchase Price”) for the Purchased Assets (with
   the value of such credit bid estimated at approximately $2,000,000), subject to the outcome of
   the Auction and the entry of an order of the Court (the “Sale Order”) approving the sale of the
   Purchased Assets. A copy of the Agreement has been filed with the Court and may be obtained
   by contacting Debtor’s Counsel (Timothy A. Solomon, Leonard Law Group LLC, 1 SW
   Columbia, Ste. 1010, Portland, OR 97204, tsolomon@LLG-LLC.com, 971-634-0194).

      B. Participation Requirements

          To participate in the bidding process and to obtain access to due diligence materials, any
   person interested in purchasing the Assets (an “Potential Bidder”) must deliver (unless
   previously delivered) to both Debtor and counsel for Debtor the following (the “Preliminary
   Bid Documents”):

              1. An executed confidentiality agreement in form and substance acceptable to
                 Debtor and its counsel;


PAGE 1 NOTICE REGARDING SALE PROCEDURES                                                  EXHIBIT B
                                                                                         Page 9 of 23
                         Case 19-62049-tmr11         Doc 48    Filed 08/19/19
              2. Preliminary written proof by the Potential Bidder of its financial capacity to close
                 the proposed transaction, to pay the amounts that would be due at Closing,
                 including, but not limited to, its ability to satisfy the standards to provide adequate
                 assurance of future performance of any contracts and leases to be assumed and
                 assigned under Section 365 of the Bankruptcy Code, which may include current
                 unaudited or verified financial statements of, or verified financial commitments
                 (i.e., banking or capital references) obtained by, the Potential Bidder (or, if the
                 Potential Bidder is an entity formed for the purpose of acquiring the property to be
                 sold, the party that will bear liability for a breach), the adequacy of which must be
                 deemed satisfactory to Debtor in its business judgment.

           As soon as practicable, and in any event within two business days after a Potential Bidder
   delivers the Preliminary Bid Documents, Debtor shall determine and notify the Potential Bidder
   whether such Potential Bidder has submitted acceptable Preliminary Bid Documents. Debtor
   shall work with Potential Bidders during the two business-day period (as it may be extended by
   Debtor) to attempt to correct or cure any deficiencies in any Preliminary Bid Documents. Only
   those Potential Bidders whose Preliminary Bid Documents have been deemed acceptable at the
   end of such two business-day period (as it may be extended by Debtor) (each, an “Acceptable
   Bidder”) may conduct a due diligence review with respect to the Assets or submit bids to acquire
   the Assets. Juanita’s is deemed an Acceptable Bidder

      C. Due Diligence Access

           After receipt of an executed confidentiality agreement and notification of Acceptable
   Bidder status, Debtor will provide each Acceptable Bidder reasonable due diligence information,
   as requested as soon as reasonably practicable after such request. Debtor shall be entitled to use
   its business judgment in determining the extent to which an Acceptable Bidder is entitled to
   receive confidential competitive information.

      D. Bid Requirements

          Any Acceptable Bidder that is interested in being a participant in the Auction and
   acquiring all or substantially all of the Assets (each a “Bidder”) must submit a “Bid” as
   provided herein prior to 5:00 p.m. Pacific Time on _____ __, 2019 (the “Bid Deadline”). Any
   such Bid must:

              1. Identify the proponent of the Bid and an officer or employee who is authorized to
                 appear, act on behalf of and bind the Bidder;

              2. Identify any party for whom the Bidder may be bidding with or on behalf of,
                 indicate whether the bidder is a party to any agreement limiting the bidders at the
                 Auction, and identify any relation of such parties to Debtor.

              3. Contain (a) a signed definitive asset purchase agreement in substantially the form
                 of the Agreement (a “Competing Purchase Agreement”) and (b) a comparison
                 of such Competing Purchase Agreement to the Agreement, showing all the
                 differences between the two. A Competing Purchase Agreement must:

                      i. Be in form and substance satisfactory to Debtor;




PAGE 2 NOTICE REGARDING SALE PROCEDURES                                                 EXHIBIT B
                                                                                        Page 10 of 23
                         Case 19-62049-tmr11         Doc 48     Filed 08/19/19
                      ii. Clearly designate the assets to be acquired (which must be all or
                          substantially all of the Purchased Assets);

                     iii. Provide that the purchase price shall be at least $11,350,000 (i.e., $100,000
                          more than the $9,000,000 cash and $2,000,000 credit bid Purchase Price
                          contained in the Agreement executed by Buyer), plus the Expense
                          Reimbursement) (collectively, “Minimum Initial Overbid Amount”),
                          and that the Expense Reimbursement, and the Purchase Price will be paid
                          in cash, subject to the same adjustments (except for Buyer’s credit bid),
                          escrow, and other terms of the Agreement;

                     iv. Be accompanied by a deposit in the form of cash, cashier’s check or letter
                         of credit issued by a federal or state chartered domestic bank in the amount
                         of $500,000;

                      v. Not be subject to any (a) financing contingency; (b) contingency relating to
                         the completion of unperformed due diligence; (c) contingency relating to
                         the approval of the Bidder's board of directors or other internal approvals
                         or consents; or (d) any conditions precedent to the Bidder's obligation to
                         purchase the Assets, other than those conditions included in the
                         Agreement; and

                     vi. Not provide for the payment to the Bidder of any Break-Up Fee, topping
                         fee, expense reimbursement or other similar fee or arrangement.

              4. Be accompanied by financial information for the bidder sufficient to enable Debtor
                 to determine the bidder’s creditworthiness and ability to close a sale of the Assets,
                 and pay the full Expense Reimbursement to Buyer within three days after entry of
                 the Sale Order if the bidder is the Successful Bidder, including information
                 sufficient to demonstrate the bidder’s ability to provide adequate assurance of
                 future performance of obligations under any executory contracts or unexpired
                 leases to be assumed and assigned to the bidder;

              5. By its terms, remain open and irrevocable through the conclusion of the Sale
                 Hearing, unless extended by agreement of the parties.
              6. Be submitted to counsel for Debtor so as to be received not later than the Bid
                 Deadline. Any Bid that meets all of the foregoing requirements, as determined by
                 Debtor in its good faith discretion, shall be considered a “Qualified Bid.” Counsel
                 for Debtor shall, as soon as practicable, send a copy of each Qualified Bid
                 received, if any, to the following parties: (i) counsel to the secured creditors, (ii)
                 the Creditors Committee and its counsel (if any); (iii) the United States Trustee;
                 and (iv) counsel to each Bidder submitting a Qualified Bid (or if a Bidder does not
                 have counsel, to the Bidder).

      E. Evaluation of Qualified Bids

           Prior to the Auction, Debtor shall evaluate the Qualified Bids and identify the Qualified
   Bid that is, in Debtor’s business judgment, the highest or otherwise best bid (the “Starting
   Bid”). No later than 2:00 p.m. two days prior to the Auction, Debtor shall notify Juanita’s and all
   parties who have submitted Qualified Bids (each a “Qualified Bidder”) as to whether there will
   be an Auction, and if so, which Qualified Bid is the Starting Bid. If any interested bidder is


PAGE 3 NOTICE REGARDING SALE PROCEDURES                                                 EXHIBIT B
                                                                                        Page 11 of 23
                         Case 19-62049-tmr11         Doc 48     Filed 08/19/19
   deemed to be “unqualified” by Debtor and will therefore be precluded from participating in the
   auction, then, on the request to such unqualified bidder, the Auction will be delayed, or if
   commenced, temporarily adjourned, while Debtor shall bring the issue to the Court for an
   immediate determination. Thereafter, the Auction shall proceed with or without the
   participation of the affected potential bidder, in accordance with the court’s ruling.

      F. No Qualified Bids

          If no Qualified Bids are received by the Bid Deadline, then the Auction will not occur and
   Juanita’s will be deemed the Successful Bidder. Subject to the termination rights under the
   Agreement, Debtor will immediately pursue entry of a Sale Order by the Court approving the
   Purchase Agreement and authorizing the sale of the Assets to Juanita’s.

      G. Auction

           In the event Debtor determines that one or more Bids are Qualified Bids, then Debtor will
   conduct the Auction on _____ __, 2019 at _:_0 _.m. (the “Auction”) with respect to the sale
   of the Purchased Assets at 1 SW Columbia, Portland, OR 97204, or at such other location as may
   be designated by Debtor. The Auction will be conducted in accordance with the following
   procedures (the “Auction Procedures”):

              1. The Qualified Bidders, including Juanita’s, shall appear in person or through duly-
                 authorized representatives at the Auction.

              2. Only Qualified Bidders, including Juanita’s, shall be entitled to bid at the Auction.

              3. Bidding at the Auction shall begin at the Starting Bid.

              4. Subsequent bids at the Auction, including any bids by Juanita’s, shall be made in
                 minimum increments of $100,000 or as otherwise agreed by the Bidders or as set
                 by Debtor.

              5. All bidding will be open, and all creditors are permitted to attend.

              6. A record of bidding at the Auction will be made. Such record may be transcribed
                 by a certified court reporter to ensure an accurate recording of the bidding at the
                 Auction.

              7. Each Qualified Bidder will be required to confirm on the record at the Auction
                 that it has not colluded with any other person with respect to the bidding or the
                 Sale.

              8. The Auction shall be governed by such other procedures as may be announced by
                 Debtor or its counsel from time to time at the Auction; provided that any such
                 other procedures shall not be inconsistent with the Sale Procedures Order or any
                 other order in Debtor's Chapter 11 case.

      H. Acceptance of the Successful Bid

           Upon the conclusion of the Auction (if such Auction is conducted), Debtor, in the
   exercise of its reasonable, good-faith business judgment, shall identify the highest or otherwise
   best bid (the “Successful Bid”). The Qualified Bidder having submitted the Successful Bid will


PAGE 4 NOTICE REGARDING SALE PROCEDURES                                                 EXHIBIT B
                                                                                        Page 12 of 23
                         Case 19-62049-tmr11        Doc 48     Filed 08/19/19
   be deemed the “Successful Bidder.” The Successful Bidder and Debtor shall, as soon as
   commercially reasonable and practicable, complete and sign all agreements, contracts,
   instruments or other documents evidencing and containing the terms upon which the Successful
   Bid was made.

           Debtor will present the results of the Auction to the Court at the Sale Hearing (as defined
   below), at which certain findings will be sought from the Court regarding the Auction, including,
   among other things, that (1) the Auction was conducted, and the Successful Bidder was selected,
   in accordance with these Sale Procedures, (2) the Auction was fair in substance and procedure,
   (3) the Successful Bid was a Qualified Bid, and (4) consummation of the Sale contemplated by
   the Successful Bid is in the best interests of Debtor and its estate.

           If an Auction is held, Debtor shall be deemed to have accepted a Qualified Bid only when
   (1) such bid is declared the Successful Bid at the Auction or by the Court, and (2) definitive
   documentation has been executed in respect thereof. Such acceptance is conditioned on approval
   by the Court of the Successful Bid and the entry of an Order approving such Successful Bid.

      I. Bankruptcy Court Approval of Sale

           A hearing to consider approval of the sale to the Successful Bidder (or to approve the
   Purchase Agreement and the sale to Juanita’s if no Auction is held) (the “Sale Hearing”) and
   seek entry of a Sale Order is presently scheduled to take place at __:__ _.m. on _____ __,
   2019, Pacific Time or at such other time as is announced at the Auction by Debtor. The Sale
   Hearing will be held before the Honorable Thomas M. Renn, United States Bankruptcy Judge for
   the United States Bankruptcy Court for the District of Oregon, in Courtroom 5 of the U.S.
   Bankruptcy Court, 405 E. 8th Ave., Eugene, OR 97401. Debtor and the Successful Bidder, once
   the Successful Bidder has been determined, shall each use their commercially reasonable efforts,
   and shall cooperate, assist and consult with each other, to secure the entry of a Sale Order in a
   form reasonably acceptable to Debtor and the Successful Bidder. Any objections to the Auction
   results must be filed with the Court by 5:00 p.m. Pacific Time on _____ __, 2019. The Sale
   Hearing may be continued to a later date by Debtor by sending notice to all prospective bidders
   prior to, or making an announcement at, the Sale Hearing. No further notice of any such
   continuance will be required to be provided to any party.

      J. Designation of Back-Up Bidder

            Upon the conclusion of the Auction and the selection of the Successful Bidder, Debtor
   shall select the person submitting the next highest or otherwise best bid (the “Back-Up
   Bidder”). The bid of the Back-Up Bidder shall remain open until the closing of a sale to the
   Successful Bidder. If for any reason the Successful Bidder is unable or unwilling to consummate
   an approved sale because of breach or failure to perform on the part of the Successful Bidder, the
   Back-Up Bidder shall be deemed to be the Successful Bidder. The purchase price shall be the
   amount of such Back-Up Bidder’s last bid, and Debtor shall be authorized to effectuate the sale
   to the Back-Up Bidder without further order of the Bankruptcy Court. If, for any reason, the
   Back-Up Bidder fails to perform, Juanita’s agrees that if Debtor tenders full performance of all of
   its obligations under the Purchase Agreement to Juanita’s on or before _____ __, 2019, and the
   Purchase Agreement is not otherwise materially breached by Debtor, Juanita’s shall purchase the
   Purchased Assets under the terms of the Agreement.

      K. Reservation of Rights to Modify Sale Procedures

         Debtor reserves the right to modify these Sale Procedures in any manner that will best
   promote the goals of the bidding process and may impose, at or prior to the Auction, additional

PAGE 5 NOTICE REGARDING SALE PROCEDURES                                                EXHIBIT B
                                                                                       Page 13 of 23
                         Case 19-62049-tmr11         Doc 48    Filed 08/19/19
   customary terms and conditions on the sale, including, without limitation, extending the
   deadlines set forth in these Sale Procedures, adjourning the Auction at the Auction, and/or
   adjourning the Sale Hearing in open court without further notice. Unless all qualified bidders
   agree to a change in the auction procedures, the auction procedures will not be changed absent a
   future Court order.


   DATED:                        , 2019

                                                  LEONARD LAW GROUP LLC

                                                  By:
                                                        Timothy A. Solomon, OSB 072573




PAGE 6 NOTICE REGARDING SALE PROCEDURES                                              EXHIBIT B
                                                                                     Page 14 of 23
                        Case 19-62049-tmr11         Doc 48    Filed 08/19/19
                EXHIBIT 2

              SALE NOTICE




                                                EXHIBIT B
                                                Page 15 of 23
Case 19-62049-tmr11   Doc 48   Filed 08/19/19
                               UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON



                                                      Case No.     19-62049-tmr11
     In re
                                                      NOTICE OF (1) MOTION TO APPROVE
     4 Him Food Group, LLC, an Oregon                 SALE OF SUBSTANTIALLY ALL OF
     corporation, dba Cosmos Creations,               DEBTOR’S BUSINESS ASSETS; (2)
                                                      AUCTION; (3) BIDDING PROCEDURES; (4)
                            Debtor.                   SALE HEARING; AND (5) OBJECTION
                                                      DEADLINES


              PLEASE TAKE NOTICE that 4 Him Food Group, LLC, dba Cosmos Creations
     (“Movant” or the “Debtor”), has filed a motion (Docket No. __) (the “Sale Motion”) for
     approval of the sale of all or substantially all of its business assets as more particularly described
     in the Asset Purchase Agreement described below (the “Purchased Assets”), free and clear of
     all liens, claims and encumbrances pursuant to 11 U.S.C. § 363(f). Movant’s name, address, and
     telephone number are: 4 Him Food Group, LLC, dba Cosmos Creations, c/o Timothy A.
     Solomon, Leonard Law Group LLC, 1 SW Columbia, Ste. 1010, Portland, OR 97258,
     tsolomon@LLG-LLC.com, 971-634-0194.

             If you wish to object to any aspect of the sale or fees disclosed in paragraph 7 or 15 below,
     you must: (1) attend the hearing set in paragraph 16 below; and (2) within 21 days of the later of
     the date next to the signature below or the service date in paragraph 18 below (the “Objection
     Deadline”), file with the clerk at 405 E 8th Ave., #2600, Eugene OR 97401: (a) a written
     response stating the specific facts upon which the objection is based, and (b) a certificate of
     service of the response on Movant.

              This document shall constitute the notice required by LBR 2002-1.

     1.     The specific subsections of 11 U.S.C. § 363(f) Movant relies upon for authority to sell the
     property free and clear of liens are 11 U.S.C. §§ 363(f)(1)-(4).

     2.    Unless a higher and better bid is received, the sale shall be to Juanita’s Snacks, LLC
     (“Juanita’s”). Juanita’s has no relation to the Debtor.

     3.     General description of the Purchased Assets: substantially all property of the Debtor,
     including (a) the real property located at the following street addresses: (i) 395 East 1st Ave.,
     Junction City, OR 97448; and (ii) 120 West 1st Ave., Junction City, OR 97448; (b) all intellectual
     property; (c) all equipment; (d) all Inventory; (e) certain contracts, (f) certain accounts
     receivable; (g) goodwill, and other property all as set forth in Section 2.2 of the Asset Purchase
     Agreement dated as of August 14, 2019 (the “Agreement”), entered into between the Debtor
     and Juanita’s. A copy of the Agreement was filed with the Court, and may also be obtained by
     contacting Debtor’s counsel.

     4.      Copies of the full property description, including the Legal Description of the real
     property (which is attached to the copy of this Notice filed with the court), are available upon
     request from Movant.

PAGE 1       NOTICE OF (1) MOTION TO APPROVE SALE OF SUBSTANTIALLY ALL OF
             DEBTOR’S BUSINESS ASSETS; (2) AUCTION; (3) BIDDING PROCEDURES;
                                                                                             EXHIBIT B
             (4) SALE HEARING; AND (5) OBJECTION DEADLINES                                   Page 16 of 23
                            Case 19-62049-tmr11          Doc 48     Filed 08/19/19
     5.      The Purchased Assets may be viewed by appointment by contacting Movant.

     6.     Other than Juanita’s and the Debtor, there are no other parties to the proposed sale
     transaction.

     7.       The gross sales price is: (i) the sum of $9,000,000 in cash, subject to adjustments, (ii) a
     credit bit of Juanita’s additional secured claims against the Debtor (estimated at approximately
     $2,000,000), and (iii) assumption of certain liabilities, as further set forth in Section 2.5 of the
     Agreement. All liens on the Purchased Assets total approximately $11,206,411, of which Movant
     believes a total of at least $2.26 million need not be paid in cash as secured claims (because the
     lien is avoidable, the lienholder consents to less than full payment, the lien is to be credit bid in
     addition to the cash purchase price, and/or other reasons). Secured creditors may also seek
     reimbursement of fees and costs in an unknown amount. Sales costs are expected to be minimal;
     however, the Debtor may hire a broker, subject to advance approval from the Court, in which
     case an additional fee is likely to be paid from the sale proceeds. All tax consequences have been
     considered and it presently appears the sale will result in net proceeds to the estate after payment
     of valid liens, fees, costs and taxes of an amount sufficient to pay all administrative claims and
     provide for a distribution to unsecured creditors.

     8.       The sale is of one of substantially all of the Debtor’s assets. Terms and conditions of sale
     are set forth in (a) the Agreement and (b) in the Order (1) Authorizing and Scheduling an
     Auction for the Sale of Substantially all Assets of the Debtor Free and Clear of Liens and Other
     Interests, (2) Approving Sale Procedures, and (3) Approving Procedures for Assumption and
     Assignment of Executory Contracts and Unexpired Leases (Docket No. __) (the “Sale
     Procedures Order”) (copies of which are available from Movant).

     9.      Competing bids must be submitted to the Movant no later than _____ __, 2019, and
     must be in the amount of at least $11,350,000, and be on the same or more favorable terms to the
     estate. If one or more competing offers from qualified bidders are received, an auction (the
     “Auction”) shall be held to determine the winning bidder for the Purchased Assets. Bids must
     comply with the procedures set forth in the Sale Procedures Order.

     10.    Information regarding valuation, appraisals, and opinions of value are available upon
     request from Movant.

     11.     It is anticipated that the sale will lead to equity for the estate. Expenses and taxes
     resulting from the sale will be paid through bankruptcy court order or via a chapter 11 plan. If
     there is little or no equity for the estate after the sale, the reason for the sale is to maximize the
     value of the Debtor’s assets.

     12.    The reason for proposing the sale in advance of approval of a plan of reorganization is to
     maximize the value of the Debtor’s assets and minimize losses and diminution that would be
     sustained either by continued operations or by a shutdown of the Debtor’s business.

     13.     The following information relates to lienholders (who are listed in apparent order of
     priority but may be subject to intercreditor subordination agreements or other factors that may
     affect priority):




PAGE 2    NOTICE OF (1) MOTION TO APPROVE SALE OF SUBSTANTIALLY ALL OF DEBTOR’S
          BUSINESS ASSETS; (2) AUCTION; (3) BIDDING PROCEDURES; (4) SALE HEARING;
                                                                                              EXHIBIT B
          AND (5) OBJECTION DEADLINES                                                         Page 17 of 23
                            Case 19-62049-tmr11           Doc 48     Filed 08/19/19
                    Creditor                             Service Address                       Amount Owed
                                         Attn: Hadley S. Robbins, CEO
         Columbia State Bank             1301 A St. Suite 800                                      $5,463,000
                                         Tacoma, WA 98402
                                         c/o Stephen E. Dingle, county counsel
         Lane County                     125 E. 8th Avenue                                                 $846
                                         Eugene, OR 97401
                                         c/o Randy McPherson, Registered Agent
         2Loris, LLC                     1247 Crenshaw Rd.                                         $2,387,265
                                         Eugene, OR 97401
                                         Attn: Mark Hafner, President
         Celtic Capital Corporation      23622 Calabasas Rd. Suite 323                             $1,095,300
                                         Calabasas, CA 91302
                                         Attn: Ruben Cleaveland, Reg. Agent
         Dominguez Family Enterprises,
                                         417 Sherman Avenue, Suite 7                              $2,000,000
         Inc.
                                         Hood River, OR 97031
         OnDeck Capital                  c/o Corporation Service Company                           $260,000*
                                         Registered Agent
                                         251 Little Falls Drive                             *lien may be
                                         Wilmington, DE 19808                               avoidable

     Treatment of secured claims at closing shall be subject to a separate distribution motion to be
     filed with the Court by Movant. Liens shall attach as specified in Paragraph 14, below.

     14.     Any liens not fully paid at closing shall attach to the sale proceeds in the same order of
     priority they attach to the property. Any proceeds remaining after paying liens, expenses, taxes,
     commissions, fees, costs or other charges as provided in the Motion, shall be held in trust until
     the court orders payment.

     15.   Although the Purchased Assets include real property, no real estate broker is involved and
     no commission will be paid.

     16.     A hearing on the Motion and any objection to the sale or fees described herein is
     scheduled for _____ __, 2019, at __:__ _.m. in Courtroom 5 of the United States
     Bankruptcy Court, 405 E 8th Avenue, Eugene, OR 97401. Testimony will be received if
     offered and admissible. If no timely objection is filed, the hearing may be cancelled, and an order
     submitted. Parties are encouraged to check the hearing calendar at www.orb.uscourts.gov after
     the Objection Deadline has passed.

     17.      The Debtor believes the sale to Juanita’s is in the best interests of the estate because the
     sale will maximize the amount that the Debtor, its estate, and its creditors may realize for the
     value of the assets. Additionally, the Debtor’s existing cash flow does not satisfy its debt service
     requirements, and Debtor has found that it is impossible to raise additional capital with its
     current equity and debt structure. Delaying a sale could seriously jeopardize the value of the
     Debtor’s assets. The proposed order approving the sale provides that Juanita’s shall have no
     liability or responsibility for any liability or other obligation of Debtor arising under or related to
     the Purchased Assets other than as expressly set forth in the Agreement, and that the transfer of
     the Purchased Assets to Juanita’s will not subject Juanita’s or its affiliates, successors or assigns,

PAGE 3       NOTICE OF (1) MOTION TO APPROVE SALE OF SUBSTANTIALLY ALL OF DEBTOR’S
             BUSINESS ASSETS; (2) AUCTION; (3) BIDDING PROCEDURES; (4) SALE HEARING;
                                                                                                   EXHIBIT B
             AND (5) OBJECTION DEADLINES                                                           Page 18 of 23
                                 Case 19-62049-tmr11         Doc 48        Filed 08/19/19
     or their respective properties, to any liability for claims against Debtor or the Purchased Assets
     by reason of such transfer. Movant is also requesting that the Court waive the 14-day stay under
     Bankruptcy Rules 6004(h) and 6006(d).

     18.    I certify that on _____ __, 2019, this document was served, pursuant to FRBP 7004, on
     the U.S. Trustee, each named lienholder at the address listed above, the creditors’ committee
     chairpersons, and their attorneys; and that it was also sent on that date, pursuant to FRBP
     2002(a), to all creditors and all parties as listed in the court’s records that were obtained on
     _____ __, 2019, a copy of which is attached to the document filed with the court.

     19.    For further information, or to obtain copies of any of the pleadings or documents
     referenced herein may be obtained by contacting Debtor’s counsel.


     DATED: _____ __, 2019

                                                       LEONARD LAW GROUP LLC

                                                       By:
                                                          Timothy A. Solomon, OSB 072573
                                                          1 SW Columbia, Ste. 1010
                                                          Portland, OR 97204
                                                          tsolomon@LLG-LLC.com
                                                          971-634-0194
                                                       Proposed counsel to Debtor




PAGE 4    NOTICE OF (1) MOTION TO APPROVE SALE OF SUBSTANTIALLY ALL OF DEBTOR’S
          BUSINESS ASSETS; (2) AUCTION; (3) BIDDING PROCEDURES; (4) SALE HEARING;
                                                                                         EXHIBIT B
          AND (5) OBJECTION DEADLINES                                                    Page 19 of 23
                           Case 19-62049-tmr11         Doc 48    Filed 08/19/19
                  EXHIBIT 3

 NOTICE OF ASSUMPTIONAND ASSIGMENT OF
EXECUTORY CONTRACTS AND CURE AMOUNTS




                                                  EXHIBIT B
                                                  Page 20 of 23
  Case 19-62049-tmr11   Doc 48   Filed 08/19/19
                              UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF OREGON


    In re
                                                    Case No.     19-62049-tmr11
    4 Him Food Group, LLC, an Oregon
    corporation, dba Cosmos Creations,             NOTICE OF ASSUMPTION AND
                                                   ASSIGNMENT OF EXECUTORY
                           Debtor.                 CONTRACTS AND CURE AMOUNTS


            4 Him Food Group, LLC, dba Cosmos Creations (“Debtor”) filed a motion for approval
    of the sale of substantially all of its assets to Juanita’s Snacks, LLC (“Juanita’s”), or such higher
    and better offers from qualified bidders at an auction scheduled for __:__ _.m. on _____ __,
    2019. On _____ __, 2019, the Court entered an Order (1) Authorizing and Scheduling an
    Auction for the Sale of Substantially All Assets of the Debtor Free and Clear of Liens and Other
    Interests, (2) Approving Sale Procedures, (3) Approving Procedures For Assumption and
    Assignment of Executory Contracts and Unexpired Leases (Case Docket No. __) (the “Sale
    Procedures Order”) in connection with the sale and the auction, including procedures for the
    assumption and assignment of executory contracts. A copy of the Sale Procedures Order can be
    obtained from Debtor’s counsel Debtor’s Counsel (Timothy A. Solomon, Leonard Law Group
    LLC, 1 SW Columbia, Ste. 1010, Portland, OR 97258, tsolomon@LLG-LLC.com, 971-634-0194).

           PLEASE TAKE NOTICE that _____ __, 2019 at 5:00 p.m. Pacific Time is the
    deadline for any party to a contract or lease (the “Material Agreements”) that Debtor proposes
    to assume and assign to Juanita’s (or other higher and better bidder at the auction) to object to
    the amount Debtor asserts must be paid to cure any existing defaults under the Material
    Agreements (the “Cure Amounts”). The list of Material Agreements and the Proposed Cure
    Amounts are set forth on the attached Exhibit 1.

            PLEASE TAKE FURTHER NOTICE that any party to a Material Agreement who
    disagrees with the Cure Amount or who objects to the assumption of its Material Agreement or
    to the assignment of its Material Agreement, must, on or before _____ __, 2019, file with the
    Clerk of the Court, U.S. Bankruptcy Court, 405 E. 8th Ave #2600, Eugene, OR 97401, with a
    copy to Debtor's counsel, a written objection stating the specific facts upon which the objection is
    based.

            PLEASE TAKE FURTHER NOTICE that unless a timely objection is filed as to a
    Cure Amount listed on Exhibit 1, the Cure Amount listed on Exhibit 1 shall be binding upon the
    non-debtor party to such Material Agreement for all purposes in this Chapter 11 case and will
    constitute a final determination of the total Cure Amount required to be paid in connection with
    the assumption and assignment of such Material Agreement. Further, unless a timely objection is
    filed, no further evidence shall be required to satisfy the requirements for assumption and
    assignment, including, without limitation, any further evidence of adequate assurance of
    performance by Juanita’s or other qualified purchaser, and the non-debtor party to the Material
    Agreement shall be barred from objecting to the assumption and assignment of such Material
    Agreement and shall be deemed to consent to the assumption and assignment of the Material
    Agreement.




PAGE 1      NOTICE OF ASSUMPTION AND ASSIGNMENT OF                                        EXHIBIT B
            EXECUTORY CONTRACTS AND CURE AMOUNTS
                                                                                          Page 21 of 23
                          Case 19-62049-tmr11          Doc 48     Filed 08/19/19
           PLEASE TAKE FURTHER NOTICE that if a timely objection is filed, a hearing on
    the Cure Amounts and Debtor’s proposed assumption and assignment of the Material
    Agreements will be held on _____ __, 2019 at __:__ Pacific Time, or at such time as may be
    announced at that time, at Courtroom 5 of the U.S. Bankruptcy Court, 405 E. 8th Ave, Eugene,
    OR 97401.

           PLEASE TAKE FURTHER NOTICE that the Debtor is requesting that the Court
    waive the 14-day stay under Bankruptcy Rule 6006(d).

           Copies of any of the pleadings or documents referenced herein may be obtained by
    contacting Debtor’s counsel at the address set forth above.


           DATED: _____ __, 2019

                                                  LEONARD LAW GROUP LLC

                                                  By:
                                                     Timothy A. Solomon, OSB 072573
                                                     1 SW Columbia, Ste. 1010
                                                     Portland, OR 97204
                                                     tsolomon@LLG-LLC.com
                                                     971-634-0194
                                                  Proposed counsel to Debtor




PAGE 2   NOTICE OF ASSUMPTION AND ASSIGNMENT OF                                     EXHIBIT B
         EXECUTORY CONTRACTS AND CURE AMOUNTS
                                                                                    Page 22 of 23
                         Case 19-62049-tmr11       Doc 48    Filed 08/19/19
                              EXHIBIT 1
       LIST OF EXECUTORY CONTRACTS TO BE ASSUMED AND ASSIGNED

None




                                                             EXHIBIT B
                                                             Page 23 of 23
             Case 19-62049-tmr11   Doc 48   Filed 08/19/19
                               UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF OREGON

   In re
                                                    Case No. 19-62049-tmr11
   4 Him Food Group, LLC, an Oregon
   corporation, dba Cosmos Creations,               ORDER APPROVING SALE OF ASSETS
                                                    OTHER THAN IN THE ORDINARY
                            Debtor.
                                                    COURSE OF BUSINESS FREE AND
                                                    CLEAR OF LIENS, CLAIMS,
                                                    INTERESTS AND ENCUMBRANCES


               On _____ __, 2019, the Court conducted a hearing (the “Sale Hearing”) pursuant to

   Motion of debtor 4 Him Food Group, LLC, dba Cosmos Creations (the “Debtor”) for Orders
   Authorizing and Scheduling an Auction for the Sale of Substantially All Assets of the Debtor

   Free and Clear of Liens and Other Interests, (2) Approving Sale Procedures, (3) Approving

   Procedures for Assumption and Assignment of Executory Contracts and Unexpired Leases, (4)

   Approving Purchase Agreement or Subsequent Overbid, (5) Scheduling a Hearing to Consider

   Approval of the Sale, (6) Establishing the Form and Manner of Notices Related Thereto, and (7)

   Requesting Waiver of the Stay Under Bankruptcy Rule 6004(f) and 6006(d), filed on August 19,

   2019 [Dkt No. _____] (the “Motion”), seeking approval of, among other things, bid

   procedures, form and manner of notice of sale, auction protocols, expense reimbursements, and
Page 1 of 13 -      ORDER APPROVING SALE FREE AND CLEAR OF                     Motschenbacher & Blat tner, LLP
{00292543:1}        LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES                              EXHIBIT C
                                                                                117 SW Taylor Street, Suite 200
                                                                                      Portland, OR 97204
                                                                                    Phone: (503) 417-0500

                                                                                           Page 1 of 13
                                                                                     Fax: (503) 417-0501



                            Case 19-62049-tmr11      Doc 48   Filed 08/19/19
   final approval of sale to the Successful Bidder of substantially all of the assets of Debtor’s

   business, including the Material Contracts to be assumed (collectively, the “Purchased

   Assets”), free and clear of Liens, Liabilities, claims, debts, interests or encumbrances (except for

   the Permitted Liens and Assumed Liabilities) in accordance with the Asset Purchase Agreement

   (“Agreement”) with Juanita’s Snacks, LLC (“Buyer”).

               Having considered the written submissions, arguments of counsel and evidence presented

   at the Sale Hearing, together with the files and records in this case; and now being fully advised

   and after due deliberation, the Court FINDS as follows:

               A.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

   1334. Venue is proper pursuant to 28 U.S.C. § 1408. This matter is a core proceeding pursuant

   to 28 U.S.C. § 157(b)(2). To the extent required by law, each creditor and party in interest has

   acknowledged and consented to this Court’s authority to enter this Sale Order as a final order of

   this Court, or all challenges to this Court’s authority have been overruled or waived.

               B.     The statutory predicates for the sale and assignment of the Purchased Assets are

   Sections 105(a), 363 and 365 of title 11 of the United States Code (the “Bankruptcy Code”) and

   Rules 6004 and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

               C.     Findings of fact herein shall be construed as conclusions of law and conclusions of

   law shall be construed as findings of fact as appropriate.

               D.     Debtor and Buyer entered into the Agreement, dated as of August 14, 2019,

   pursuant to which Buyer agreed to purchase the Purchased Assets, subject to the conditions set

   forth in the Agreement.

               E.     As evidenced by the certificates of service filed with this Court [Dkt No. ___] and

   based on representations of the Debtor and their counsel at the Sale Hearing, good, proper,

Page 2 of 13 -       ORDER APPROVING SALE FREE AND CLEAR OF                         Motschenbacher & Blat tner, LLP
{00292543:1}         LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES                                  EXHIBIT C
                                                                                     117 SW Taylor Street, Suite 200
                                                                                           Portland, OR 97204
                                                                                         Phone: (503) 417-0500

                                                                                                Page 2 of 13
                                                                                          Fax: (503) 417-0501



                             Case 19-62049-tmr11        Doc 48     Filed 08/19/19
   timely, adequate and sufficient notice of the Motion, the Sale Procedures Order [Dkt No. ___],

   the Notice of Sale Procedures, the Notice of Sale, and the Assumption and Assignment Notice,

   and a reasonable opportunity to object, has been provided in compliance with Sections 102(1),

   363(b), and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 6006, 9007, 9008,

   and 9014, the local rules of this Court, and any other applicable requirements. Debtor has served

   the required notices on: (i) Buyer; (ii) the Creditors’ Committee; (iii) the Secured Creditors; (iv)

   all equity interests; (v) all other persons or entities holding or claiming to have liens or interests

   in any of the Purchased Assets; (vi) the Office of the United States Trustee; (vii) all creditors of

   the Debtor; (viii) the Internal Revenue Service, the Oregon Department of Revenue, and any

   other entity to whom any tax or other charge may be due, or owing; (ix) all individuals or entities,

   if any, which have contacted the Debtor to express interest in purchasing the Purchased Assets;

   (x) all individuals or entities, if any, whom the Debtor believes might have an interest in

   purchasing the Purchased Assets; (xi) all parties requesting special notice in this Chapter 11 case;

   and (xii) all other persons or entities required to be served pursuant to orders of this Court, or

   known counsel for any of the foregoing.

               F.   The procedural due process requirements of the United States Constitution were

   satisfied by Debtor’s service of the documents described in Section E, above. Service of each of

   the foregoing was good, proper, timely, adequate and sufficient under the circumstances and no

   other or further notice of the proposed sale of the Purchased Assets is or shall be required.

               G.   After the Debtor filed the Sale/Bid Procedures Motion, the Court entered the

   Sale Procedures Order, and approved the Sale Notice, which the Debtor served as provided in

   paragraph E above, the Debtor either received no competitive bids, or received no competing

Page 3 of 13 -      ORDER APPROVING SALE FREE AND CLEAR OF                          Motschenbacher & Blat tner, LLP
{00292543:1}        LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES                                   EXHIBIT C
                                                                                     117 SW Taylor Street, Suite 200
                                                                                           Portland, OR 97204
                                                                                         Phone: (503) 417-0500

                                                                                                Page 3 of 13
                                                                                          Fax: (503) 417-0501



                          Case 19-62049-tmr11          Doc 48      Filed 08/19/19
   bids conforming to the Sale Procedures Order and/or any competing bid that may have been

   received was inferior to that submitted by Buyer, with the result that Buyer submitted the highest

   and best bid, and is entitled to be the Successful Bidder as described in the Sale Procedures

   Order.

               H.   Prior to the Petition Date, the Debtor engaged in significant marketing efforts to

   sell the Purchased Assets. In accordance with the procedures described in the Sale Procedures

   Order, the Debtor exposed the Purchased Assets to potential purchasers in the most effective

   means available under the circumstances. The Debtor has proven that its business could not

   withstand a lengthier or more extensive marketing process, which would be costly and result in

   undue delay, and any such process is not likely to produce a higher bid.

               I.   The Debtor is the sole and lawful owner of the Purchased Assets and following the

   closing of the sale of the Purchased Assets to Buyer, Buyer will be the sole and lawful owner of

   the Purchased Assets. Debtor is authorized to sell the Purchased Assets free and clear of all

   Liens, Liabilities, claims, debts, interests or encumbrances (except for the Permitted Liens and

   Assumed Liabilities) because each entity, including the Secured Creditors holding liens or

   security interests in the Purchased Assets to be transferred on the Closing Date either (i) has

   consented to the sale; (ii) could be compelled in a legal or equitable proceeding to accept a money

   satisfaction of such interest; or (iii) otherwise falls within the provisions of Section 363(f) of the

   Bankruptcy Code, and therefore, in each case, one or more of the standards set forth in Section

   363(f)(1)-(5) of the Bankruptcy Code has been satisfied.

               J.   Any and all holders of Liens, Liabilities, claims, debts, interests or encumbrances

   have received good, proper, and sufficient notice, and did not object to the sale pursuant to the

Page 4 of 13 -      ORDER APPROVING SALE FREE AND CLEAR OF                          Motschenbacher & Blat tner, LLP
{00292543:1}        LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES                                   EXHIBIT C
                                                                                     117 SW Taylor Street, Suite 200
                                                                                           Portland, OR 97204
                                                                                         Phone: (503) 417-0500

                                                                                                Page 4 of 13
                                                                                          Fax: (503) 417-0501



                           Case 19-62049-tmr11         Doc 48      Filed 08/19/19
   Sale Procedures Order and the Sale Notice, and are deemed to have consented pursuant to

   Section 363(f) of the Bankruptcy Code. Moreover, the Secured Creditors have affirmatively

   consented to the sale, and therefore the sale complies with Section 363(f)(2).

               K.   The Debtor has established and proved good and sufficient reasons for approval of

   the proposed sale under the terms of the Agreement. The Agreement previously was approved

   by this Court in Sale Procedures Order.

               L.   The Debtor has also established and proved (i) good, sufficient, and sound

   business purpose and justification; (ii) the sale is in the best interest of the estate; and (iii)

   compelling circumstances for the sale other than in the ordinary course of business, pursuant to

   Section 363(b) of the Bankruptcy Code, in that, among other things, the immediate

   consummation of the sale to Buyer is necessary and appropriate to maximize the value of the

   estate; the sale will provide the means for Debtor to maximize distributions to creditors; and

   absent consummation of the sale, Debtor would be forced to surrender the assets to the Secured

   Creditors, or liquidate the assets in a piecemeal fashion, or convert this case to a case under

   Chapter 7, either of which would yield a lesser recovery for distribution to creditors than the sale

   pursuant to the Agreement with Buyer.

               M.   The Agreement constitutes the highest or best offer for the Purchased Assets, is

   fair value, and constitutes reasonably equivalent and reasonable market value and fair

   consideration for the Purchased assets, and will provide a greater recovery for the Debtor’s estate

   than would be provided by any other available alternative. The value of the Purchased Assets is

   maximized by a sale in one lot rather than in piecemeal sales. A sale of the Purchased Assets,

   other than free and clear as provided for in this Sale Order, would yield substantially less value

Page 5 of 13 -      ORDER APPROVING SALE FREE AND CLEAR OF                           Motschenbacher & Blat tner, LLP
{00292543:1}        LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES                                    EXHIBIT C
                                                                                      117 SW Taylor Street, Suite 200
                                                                                            Portland, OR 97204
                                                                                          Phone: (503) 417-0500

                                                                                                 Page 5 of 13
                                                                                           Fax: (503) 417-0501



                           Case 19-62049-tmr11          Doc 48      Filed 08/19/19
   for the Estate, with less certainty than provided by the sale of the Purchased Assets to Buyer. The

   Debtor’s determination that the Agreement constitutes the highest or best offer for the

   Purchased Assets constitutes a valid and sound exercise of the Debtor’s business judgment.

               N.   The Agreement was negotiated, proposed and entered into by the parties in good

   faith, from arm’s-length bargaining positions and without collusion or fraud of any kind. No

   provision of the Agreement is in conflict with or violates this Sale Order. Buyer is not an

   “insider” or “affiliate” of the Debtor as those terms are defined in the Bankruptcy Code. Buyer

   is not a mere continuation of the Debtor or its estate and there is no continuity between Buyer

   and the Debtor. Buyer is not holding itself out to the public as a continuation of the

   Debtor. Buyer is not a successor to the Debtor or its estate and the purchase of the Assets does

   not amount to a consolidation, merger, or de facto merger of Buyer and the Debtor or the

   bankruptcy estate, or a continuation of the Debtor or the bankruptcy estate’s business. The sale

   of the Assets to Buyer is not being undertaken for the purpose of escaping liability for the

   Debtor’s debts.

               O.   Neither Buyer nor the Debtor engaged in any conduct that would prevent the

   application of Section 363 of the Bankruptcy Code or cause the application of Section 363(n) of

   the Bankruptcy Code with respect to the consummation of the transaction approved under this

   Sale Order. Buyer is a good faith purchaser under Section 363(m) of the Bankruptcy Code and,

   as such, is entitled to all of the protections afforded thereby with respect to the transactions

   contemplated by the Agreement, and the provisions of Section 363(n) of the Bankruptcy Code

   are not applicable. In the absence of a stay pending appeal, if the closing of the sale occurs at any

   time after entry of this Sale Order, then Buyer, as a purchaser in good faith of the Purchased

Page 6 of 13 -      ORDER APPROVING SALE FREE AND CLEAR OF                        Motschenbacher & Blat tner, LLP
{00292543:1}        LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES                                 EXHIBIT C
                                                                                   117 SW Taylor Street, Suite 200
                                                                                         Portland, OR 97204
                                                                                       Phone: (503) 417-0500

                                                                                              Page 6 of 13
                                                                                        Fax: (503) 417-0501



                          Case 19-62049-tmr11         Doc 48     Filed 08/19/19
   Assets, shall be entitled to all of the protections of Section 363(m) of the Bankruptcy Code if this

   Order or any authorization contained herein is reversed or modified on appeal.

               P.   The Debtor has the power and authority to execute and deliver the Agreement,

   and all other documents contemplated thereby, and to consummate the transactions

   contemplated by the Agreement. The Agreement and all of the transactions contemplated

   thereby have been duly and validly authorized by all necessary actions of the Debtor. No

   consents or approvals other than authorization and approval of this Court are required for the

   Debtor to consummate the sale.

               Q.   Buyer would not have entered into the Agreement and would not consummate the

   transaction contemplated thereby, thus adversely affecting the Debtor, the Estate, and its

   creditors, if the Court did not enter this Sale Order and provide Buyer with the protections

   hereunder.

               R.   Time is of the essence in closing the sale of the Purchased Assets in accordance

   with the Agreement.

               NOW, THEREFORE, IT IS HEREBY ORDERED as follows:

               1.   Debtor’s Motion to finally approve sale to Buyer, contained in the Motion, but on

   which ruling was previously reserved until the Sale Hearing, is GRANTED in all respects.

               2.   Any objections to entry of this Sale Order or to the relief granted herein and

   requested in the Motion that have not been withdrawn, waived, resolved, or settled, and all

   reservation of rights included therein are hereby denied and overruled on the merits with

   prejudice.




Page 7 of 13 -      ORDER APPROVING SALE FREE AND CLEAR OF                         Motschenbacher & Blat tner, LLP
{00292543:1}        LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES                                  EXHIBIT C
                                                                                    117 SW Taylor Street, Suite 200
                                                                                          Portland, OR 97204
                                                                                        Phone: (503) 417-0500

                                                                                               Page 7 of 13
                                                                                         Fax: (503) 417-0501



                           Case 19-62049-tmr11         Doc 48     Filed 08/19/19
               3.   Pursuant to Sections 105 and 363 of the Bankruptcy Code, the Debtor is hereby

   authorized and directed to sell the Purchased Assets to Buyer in accordance with the terms of the

   Agreement, and is empowered and directed to fully perform under, consummate, and implement

   the Agreement, and to execute and deliver to Buyer all additional instruments and documents

   that may be reasonably necessary or desired by Buyer to implement the Agreement.

               4.   Pursuant to Sections 105, 363 and 365 of the Bankruptcy Code, the Purchased

   Assets shall be sold, assigned, transferred, and conveyed to Buyer in accordance with the

   Agreement. Such sale, assignment, transfer and conveyance shall, as of the Closing Date,

   constitute a legal, valid, binding and effective sale, assignment, transfer, and conveyance of all

   such Purchased Assets to Buyer, and shall, pursuant to Section 363(f) of the Bankruptcy Code,

   vest in Buyer full title in and to the Purchased Assets, as of the Closing Date, free and clear of any

   Liens, Liabilities, claims, debts, interests or encumbrances (except for the Permitted Liens and

   Assumed Liabilities) of any person or entity. All holders of any such Liens, Liabilities, claims,

   debts, interests or encumbrances (except for the Permitted Liens and Assumed Liabilities) are

   forever barred, estopped, and permanently enjoined from asserting any Liens, Liabilities, claims,

   debts, interests or encumbrances (except for the Permitted Liens and Assumed Liabilities) in and

   to the Purchased Assets.

               5.   The sale of the Purchased Assets to Buyer shall vest Buyer with all of the Debtor’s

   right, title, and interest in and to the Purchased Assets and Buyer shall be the sole and exclusive

   owner thereof in accordance with the terms of this Sale Order and the Agreement. As of the

   Closing, Buyer shall have any and all rights, claims, defenses, offsets, offsets, and recoupments

   held by the Debtor and the estate as to the Purchased Assets.

Page 8 of 13 -      ORDER APPROVING SALE FREE AND CLEAR OF                        Motschenbacher & Blat tner, LLP
{00292543:1}        LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES                                 EXHIBIT C
                                                                                   117 SW Taylor Street, Suite 200
                                                                                         Portland, OR 97204
                                                                                       Phone: (503) 417-0500

                                                                                              Page 8 of 13
                                                                                        Fax: (503) 417-0501



                           Case 19-62049-tmr11        Doc 48     Filed 08/19/19
               6.   Each federal, state, and local filing office and each Governmental Authority are

   directed to accept, file, and record, any and all documents and instruments necessary and

   appropriate to consummate the transactions contemplated by the Agreement.

               7.   All Liens, Liabilities, claims, debts, interests or encumbrances (except for the

   Permitted Liens and Assumed Liabilities) shall attach to the proceeds from the sale of the

   Purchased Assets to the same extent, priority, and validity as they attached to the Purchased

   Assets on the Petition Date, subject to any rights, claims, and defenses the Debtor may possess

   with respect thereto.

               8.   Except as expressly set forth in this Sale Order, and in Section 1.4 of the

   Agreement, Buyer is not assuming or becoming obligated to pay, and the Purchased Assets shall

   not be or become liable for or subject to, any liabilities of or to the Debtor’s employees, including

   any liabilities related to employment practices, COBRA, equal employment opportunity,

   nondiscrimination, harassment, wrongful termination, breach of contract, immigration, wage and

   hour laws, any other state, federal or local labor and employment laws, liability under the WARN

   Act, salaries, vacations, sick pay, incentives, severance pay, bonus, overtime, meal period,

   pension profit sharing retirement and/or deferred compensation and any other compensation or

   benefits, which claims, if any shall be and remain the liability of the Debtor.

               9.   The sale, assignment, transfer and conveyance of the Purchased Assets pursuant

   to this Sale Order shall not subject Buyer to any liability with respect to the obligations incurred

   in connection with, or in any way related to, Debtor or the Purchased Assets prior to the Closing

   Date, and except with respect to the Permitted Liens and Assumed Liabilities Buyer is released

   from any potential liability with respect to any of the Purchased Assets. All persons who have

Page 9 of 13 -      ORDER APPROVING SALE FREE AND CLEAR OF                           Motschenbacher & Blat tner, LLP
{00292543:1}        LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES                                    EXHIBIT C
                                                                                      117 SW Taylor Street, Suite 200
                                                                                            Portland, OR 97204
                                                                                          Phone: (503) 417-0500

                                                                                                 Page 9 of 13
                                                                                           Fax: (503) 417-0501



                           Case 19-62049-tmr11         Doc 48     Filed 08/19/19
  received the notices described in Section E, above, are bound by this Order and are enjoined from

  pursuing Buyer to recover on any claims they may have against Debtor

          10.     The transactions contemplated by the Agreement are undertaken by the Debtor

  and Buyer in good faith, as that term is used in section 363(m) of the Bankruptcy Code. Buyer is

  not an “insider” or “affiliate” of the Debtor as those terms are defined in the Bankruptcy Code.

  Neither Buyer nor the Debtor engaged in any conduct that would prevent the application of

  Section 363 of the Bankruptcy Code with respect to the consummation of the transaction

  approved under this Sale Order. As a good faith purchaser under Section 363(m) of the

  Bankruptcy Code, Buyer is entitled to all of the protections afforded thereby with respect to the

  transactions contemplated by the Agreement, and the provisions of Section 363(n) of the

  Bankruptcy Code are not applicable. The consideration provided by Buyer for the Purchased

  Assets under the Agreement is the product of non-collusive, arm’s-length negotiations, and is fair

  and reasonable and may not be avoided under the provisions of Section 363(n) of the Bankruptcy

  Code. Reversal or modification on appeal of the authorization provided herein to consummate

  the sale shall not affect the validity of the sale to Buyer or the applicability of Section 363(m) of

  the Bankruptcy Code.

          11.     Neither Buyer nor any person or entity acting on its behalf has become obligated

  to pay any fee or commission to any broker, finder or intermediary for or on account of the

  transactions contemplated by the Agreement.

          12.     Any holder of a Liens, Liabilities, claims, debts, interests or encumbrances (other

  than a Permitted Lien) in any of the Purchased Assets is provided adequate protection within the

  meaning of Section 363(e) of the Bankruptcy Code, by the terms of this Sale Order, including but

Page 10 of 13 - ORDER APPROVING SALE FREE AND CLEAR OF                            Motschenbacher & Blat tner, LLP
{00292543:1}    LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES                                  EXHIBIT C
                                                                                   117 SW Taylor Street, Suite 200
                                                                                         Portland, OR 97204
                                                                                       Phone: (503) 417-0500

                                                                                           Page 10 of 13
                                                                                        Fax: (503) 417-0501



                         Case 19-62049-tmr11          Doc 48     Filed 08/19/19
  not limited to the provisions of this Sale Order that provide for the proceeds of the sale to attach

  to such Liens, Liabilities, claims, debts, interests or encumbrances.

         13.     Effective (a) upon payment by the Debtor of the Cure Costs; and (b) on the

  Closing Date, each Material Contract shall be deemed assumed by the Debtor and assigned to

  Buyer. The Debtor is ordered to pay the Cure Costs in the manner and within the time set forth

  in Section 1.5 of the Agreement. The requirements of Sections 365(b)(1) and 365(f)(2) of the

  Bankruptcy Code are satisfied with respect to the Material Agreements, and except as expressly

  assumed at the closing of the purchase of the Purchased Assets, all executory contracts and

  unexpired leases are hereby rejected. Any counterparty to a Material Agreement proposed to be

  assumed and assigned that did not timely file and serve an objection to the assumption and

  assignment as required by the Assumption and Assignment Notice is deemed to have consented

  to the assumption and assignment of its Material Agreement to Buyer and the cure of existing

  defaults and is forever barred from objecting to the cure and from asserting any additional cure or

  other amounts against the Debtor or Buyer.

         14.     On or before the Closing Date, each of the Debtor’s creditors is directed to

  execute such documents and take all other actions as may be necessary, or reasonably requested

  by the Debtor or Buyer to release its Liens, Liabilities, claims, debts, interests or encumbrances in

  the Purchased Assets, if any, as such Liens, Liabilities, claims, debts, interests or encumbrances

  may have been recorded or otherwise exist. The Debtor is directed to turn over to Buyer physical

  possession of all of the Purchased Assets and to cooperate with Buyer in transferring the

  Purchased Assets to Buyer, including without limitation executing and delivering such

  documents as may be necessary to transfer the Intellectual Property to Buyer. The Debtor is

Page 11 of 13 - ORDER APPROVING SALE FREE AND CLEAR OF                           Motschenbacher & Blat tner, LLP
{00292543:1}    LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES                                 EXHIBIT C
                                                                                  117 SW Taylor Street, Suite 200
                                                                                        Portland, OR 97204
                                                                                      Phone: (503) 417-0500

                                                                                          Page 11 of 13
                                                                                       Fax: (503) 417-0501



                        Case 19-62049-tmr11          Doc 48     Filed 08/19/19
  further directed to cooperate with Buyer in calculating the amount of the Purchase Price

  Adjustments as required in Section 2.2 of the Agreement, to obtain and deliver to Buyer the

  Estoppel Certificates, and to otherwise fully comply with its obligations under the Agreement.

         15.        No bulk sales law or any similar law of any state or other jurisdiction shall apply in

  any way to the transfer of the Assets to Buyer.

         16.        This Sale Order shall be effective and enforceable immediately upon entry and,

  notwithstanding the provisions of Bankruptcy Rules 6004 or 6006, this Sale Order shall not be

  stayed after the entry hereof, but shall be effective and enforceable immediately upon issuance

  hereof. Time is of the essence in closing the transactions referenced herein, and the Debtor and

  Buyer are authorized close the sale immediately upon entry of this order, or as soon as practicable

  thereafter.

         17.        This Court retains jurisdiction to enforce and implement the terms and provisions

  of the Agreement, all amendments thereto, any waivers and consents thereunder and each of the

  agreements executed in connection therewith. To the extent that this Sale Order is inconsistent

  with any prior order or pleading with respect to the Sale Procedures Order, the terms of this Sale

  Order shall govern. The provisions of the Agreement and this Sale Order shall remain effective

  and enforceable notwithstanding the appointment of a trustee or subsequent entry of any order

  confirming any Chapter 11 plan or other order in this case (including any order entered after any

  conversion of this case under Chapter 7 of the Bankruptcy Code).


                                                    ###

                   CERTIFICATION OF COMPLIANCE WITH LBR 9021-1(a)(2)(A)

                I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).

Page 12 of 13 - ORDER APPROVING SALE FREE AND CLEAR OF                              Motschenbacher & Blat tner, LLP
{00292543:1}    LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES                                    EXHIBIT C
                                                                                     117 SW Taylor Street, Suite 200
                                                                                           Portland, OR 97204
                                                                                         Phone: (503) 417-0500

                                                                                             Page 12 of 13
                                                                                          Fax: (503) 417-0501



                           Case 19-62049-tmr11         Doc 48      Filed 08/19/19
  PRESENTED BY:

  LEONARD LAW GROUP LLC

         [unsigned proposed version]
      Timothy A. Solomon, OSB 072573
      Justin D. Leonard, OSB 033736
      Holly C. Hayman, OSB 114146
  Proposed Counsel to Debtor and Debtor in Possession

  c:     ECF Participants




Page 13 of 13 - ORDER APPROVING SALE FREE AND CLEAR OF                    Motschenbacher & Blat tner, LLP
{00292543:1}    LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES                          EXHIBIT C
                                                                           117 SW Taylor Street, Suite 200
                                                                                 Portland, OR 97204
                                                                               Phone: (503) 417-0500

                                                                                   Page 13 of 13
                                                                                Fax: (503) 417-0501



                      Case 19-62049-tmr11       Doc 48   Filed 08/19/19
                                    CERTIFICATE OF SERVICE

           I certify that on the undersigned date, I have caused this MOTION FOR ORDERS
  AUTHORIZING AND SCHEDULING AN AUCTION FOR THE SALE OF
  SUBSTANTIALLY ALL ASSETS OF THE DEBTOR AND RELATED RELIEF to be
  served on interested parties requesting notice through the Court’s CM/ECF system, as well as
  by first class U.S. mail on the following parties:

  U.S. Department of Justice                Frank and Linda Taylor
  Office of the United States Trustee       95796 Howard Lane
  405 E. 8th Avenue, Suite 1100             Junction City, OR 97448
  Eugene, OR 97401-2706
                                            CDB Packaging, Inc.
  Personnel Source, Inc.
                                            c/o Carl D. Brunst, Reg. Agent
  Attn: Jerry Stiltner
                                            2058 N. Mills Ave. #246
  555 Lincoln St
  Eugene, OR 97401                          Claremont, CA 91711

  Columbia Corrugated Box                   Graystone Legacy Investments, Inc.
  Attn: Mark Overholt                       c/o Grant Jones, CEO
  12777 SW Tualatin Sherwood Rd.            18301 NE 78th Cir.
  Tualatin, OR 97062                        Vancouver, WA 98682

  Columbia State Bank                       OnDeck Capital
  Attn: Hadley S. Robbins, CEO              c/o Corporation Service Company
  1301 A St. Suite 800                      251 Little Falls Drive
  Tacoma, WA 98402                          Wilmington, DE 19808

  Celtic Capital Corp.                      2Loris, LLC
  Attn: Mark Hafner, President              c/o Randy McPherson, Registered Agent
  23622 Calabasas Rd. Suite 323             1247 Crenshaw Rd.
  Calabasas, CA 91302                       Eugene, OR 97401
  Dominguez Family Enterprises, Inc.        Lane County
  Attn: Ruben Cleaveland, Reg. Agent        c/o Stephen E. Dingle, county counsel
  417 Sherman Avenue, Suite 7               125 E. 8th Avenue
  Hood River, OR 97031                      Eugene, OR 97401
  American Pop Corn Company                 Lane County
  Attn: Garry Smith, President              c/o Stacie Smith, Accounting Manager
  One Fun Place                             125 E. 8th Avenue
  PO Box 178                                Eugene, OR 97401
  Sioux City, IA 51108



  DATED: August 19, 2019
                                                 By: /s/ Timothy A. Solomon
                                                     Timothy A. Solomon, OSB 072573


Page 1 – CERTIFICATE OF SERVICE                                                  LEONARD LAW GROUP LLC
                                                                                    1 SW Columbia, Ste. 1010
                                                                                      Portland, Oregon 97204
                                                                                         www.leonard-law.com

                           Case 19-62049-tmr11    Doc 48     Filed 08/19/19
